Exhibit 10.1

 

Execution Version

 

EQUITY PURCHASE AGREEMENT

 

by and among

 

VIRTUSA CORPORATION,

 

ETOUCH SYSTEMS CORP.,

 

THE EQUITYHOLDERS OF ETOUCH SYSTEMS CORP.

 

and

 

ANIRUDDHA GADRE,
in his capacity as the Equityholders’ Representative (for the purposes described
herein)

 

March 12, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I DEFINITIONS

1

1.1

 

Certain Definitions

1

 

 

 

 

ARTICLE II CLOSING OF PURCHASE AND SALE OF COMMON SHARES AND INDIAN SHARES

14

2.1

 

Purchase and Sale

14

2.2

 

Closing

15

2.3

 

Payments at Closing for Indebtedness

15

2.4

 

Company Transaction Expenses

16

2.5

 

Spreadsheet

16

2.6

 

Post-Closing Adjustments

16

2.7

 

Holdback

18

2.8

 

Section 338 Elections; Tax Treatment

18

2.9

 

Designated Purchasers

19

 

 

 

 

ARTICLE III PAYMENTS OF CONSIDERATION

20

3.1

 

Payment of Consideration

20

3.2

 

Withholding

21

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

21

4.1

 

Organization; Authority

21

4.2

 

Capitalization

22

4.3

 

Subsidiaries and /or Branch Offices

23

4.4

 

No Conflict; Consents

23

4.5

 

Financial Statements

23

4.6

 

Operating in Ordinary Course of Business

25

4.7

 

Litigation

26

4.8

 

Tax Matters

27

4.9

 

Company Employee Plans

30

4.10

 

Real and Personal Property

32

4.11

 

Labor and Employment Matters

33

4.12

 

Contracts and Commitments

36

4.13

 

Government Contracts

38

4.14

 

Intellectual Property

39

4.15

 

Environmental Matters

42

4.16

 

Insurance

42

4.17

 

Compliance with Laws

42

4.18

 

Permits

42

4.19

 

Customers and Suppliers

43

4.20

 

No Brokers

43

4.21

 

Restrictions on Business Activities

43

4.22

 

Interested Party Transactions

43

4.23

 

Export Controls and Governmental Sanctions

44

4.24

 

Takeover Statutes

45

4.25

 

Foreign Corrupt Practices and Anti-Bribery

45

4.26

 

Bank Accounts

46

4.27

 

Disclaimer of Other Representations and Warranties

46

 

--------------------------------------------------------------------------------


 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF EACH EQUITYHOLDER

47

5.1

 

Organization; Authority

47

5.2

 

Title to Common Shares

47

5.3

 

No Conflicts

47

5.4

 

Litigation

48

5.5

 

No Brokers

48

5.6

 

Disclaimer of Other Representations and Warranties

48

 

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

49

6.1

 

Organization

49

6.2

 

Authority

49

6.3

 

No Conflict; Consents

49

6.4

 

No Brokers

49

6.5

 

No Reliance

50

6.6

 

Disclaimer of Other Representations and Warranties

50

 

 

 

 

ARTICLE VII ADDITIONAL AGREEMENTS

50

7.1

 

Public Disclosure; Confidentiality

50

7.2

 

E&O Tail Insurance Policy

51

7.3

 

Employee Benefit Arrangements

51

7.4

 

Tax Matters

52

7.5

 

Financial Statements

53

7.6

 

Release

54

7.7

 

Restrictive Covenants

56

7.8

 

Termination of Agreements

56

7.9

 

Further Assurances; Integration Assistance

57

 

 

 

 

ARTICLE VIII CLOSING DELIVERABLES

57

8.1

 

Closing Deliverables and Actions

57

 

 

 

 

ARTICLE IX SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

59

9.1

 

Survival

59

9.2

 

Equityholder Indemnification

59

9.3

 

Purchaser Indemnification

63

9.4

 

Notice; Defense of Claims

64

9.5

 

Remedies Exclusive

65

9.6

 

Treatment of Indemnity Payments

65

9.7

 

Offsets

65

9.8

 

Mitigation

66

 

 

 

 

ARTICLE X EQUITYHOLDERS’ REPRESENTATIVE

66

10.1

 

Appointment

66

10.2

 

Authorization

66

10.3

 

Orders

67

10.4

 

Removal of Equityholders’ Representative; Authority of Equityholders’
Representative

67

10.5

 

Irrevocable Appointment

67

10.6

 

Tax Reporting

67

 

--------------------------------------------------------------------------------


 

ARTICLE XI GENERAL PROVISIONS

67

11.1

 

Notices

67

11.2

 

Disclosure Schedules

68

11.3

 

Assignment

69

11.4

 

Severability

69

11.5

 

Interpretation

69

11.6

 

Fees and Expenses

69

11.7

 

Choice of Law/Consent to Jurisdiction

69

11.8

 

Amendment

70

11.9

 

No Agreement Until Executed

70

11.10

 

Mutual Drafting

70

11.11

 

Specific Performance

70

11.12

 

Miscellaneous

70

11.13

 

Extension; Waiver

71

11.14

 

Currency Values

71

 

EXHIBITS

 

 

Exhibit A

Indian Equity Purchase Agreement

Exhibit B

Form of Letter of Transmittal

 

 

SCHEDULES

 

 

Schedule I

Key Employees

Schedule II

Signing Consents

Schedule III

US Pro Rata Portion

 

--------------------------------------------------------------------------------


 

EQUITY PURCHASE AGREEMENT

 

THIS EQUITY PURCHASE AGREEMENT (this “Agreement”), dated as of March 12, 2018,
by and among Virtusa Corporation, a Delaware corporation (“Purchaser”), eTouch
Systems Corp., a Delaware corporation (the “US Company”), each of the
equityholders of the US Company (in his, her or its capacity as such, a “US
Equityholder”), and Aniruddha Gadre, in his capacity as the representative of
the US Equityholders as provided for herein (the “Equityholders’
Representative”).

 

WHEREAS, Purchaser wishes to acquire from the US Equityholders, and the US
Equityholders wish to sell to Purchaser, all of the issued and outstanding
equity of the US Company, on the terms and conditions set forth herein (the “US
Purchase”);

 

WHEREAS, one or more Designated Purchasers wish to acquire from the equity
holders of eTouch Systems (India) Pvt. Ltd., a company incorporated in India
(the “Indian Company”; and such equity holders, the “Indian Equityholders”), and
the Indian Equityholders wish to sell to such Designated Purchaser(s), all of
the issued and outstanding equity of the Indian Company, on the terms and
conditions set forth herein and the Indian Equity Purchase Agreement (the
“Indian Purchase”, and together with the US Purchase, the “Purchase”);

 

WHEREAS, all requisite approvals for this Agreement, the Related Agreements and
the transactions contemplated hereby and thereby by the Company’s governing body
have been obtained prior to the execution hereof and any applicable regulatory
approvals will be obtained prior to the closing of the transactions contemplated
hereby and thereby; and

 

WHEREAS, concurrently with the execution and delivery of this Agreement, and as
a condition and inducement to Purchaser to enter into this Agreement:  (i) each
of the Persons listed on Schedule I (each, a “Key Employee”) has entered into
employment documents with the Company, Purchaser or a Subsidiary thereof, each
such employment document to be contingent on and effective immediately after the
Closing, which shall include an employment agreement or an offer letter, a
Retention Agreement and other employment-related documents (including
Purchaser’s or such Subsidiary’s form of confidentiality and assignment of
inventions agreement), each in a form acceptable to Purchaser (the “Key Employee
Offer Documents”); and (ii) each of the Persons listed on Schedule II has
delivered to Purchaser its irrevocable consent, waiver and approval of the
Purchase (including, as provided for on Schedule II, (A) a waiver of any
termination right that is triggered as a result of entering into this Agreement,
the consummation of the Purchase or otherwise, or (B) a waiver of certain
restrictive covenants contained therein), which is in full force and effect as
of the date hereof and is in form and substance acceptable to Purchaser (each, a
“Signing Consent”).

 

NOW THEREFORE, in consideration of the mutual agreements and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser, the US Company, the US
Equityholders and the Equityholders’ Representative agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1          Certain Definitions.  For purposes of this Agreement, the following
terms have the following meanings:

 

“18-Month Payment” has the meaning set forth in Section 2.1(d)(iv).

 

1

--------------------------------------------------------------------------------


 

“18-Month Purchase Price” means $17.5 million minus the Year 2 Payment
Deduction, as further reduced in accordance with Section 2.6 and Section 9.2(g).

 

“Accounting Referee” has the meaning set forth in Section 2.6(b).

 

“Actual Debt” means Closing Indebtedness, as determined in accordance with
Section 2.6(a).

 

“Actual Working Capital” has the meaning set forth in Section 2.6(a).

 

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.  For purposes of this Agreement only,
the US Company and the Indian Company shall be considered Affiliates of one
another.

 

“Affiliated Group” means any affiliated group within the meaning of
Section 1504(a) of the Code or any similar combined, consolidated, unitary or
similar group defined under a similar provision of state, local, or non-US law.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Anniversary Payment” has the meaning set forth in Section 2.1(d)(iii).

 

“Anniversary Purchase Price” means (a) (i) $42.5 million minus (ii) the Year 1
Payment Deduction plus the Holdback Amount, (b) as further reduced in accordance
with Section 2.6 and Section 9.2(g).

 

“Audit Accountant” has the meaning set forth in Section 7.5(a).

 

“Audit Accountant’s Consent” has the meaning set forth in Section 8.1(a)(viii).

 

“Audited Financial Statements” has the meaning set forth in Section 4.5(a)(i).

 

“Base Balance Sheet” has the meaning set forth in Section 4.5(a)(ii).

 

“Basket” has the meaning set forth in Section 9.2(f)(i).

 

“Business Day” means any day other than a Saturday or Sunday, a day on which the
office of the Secretary of State of the State of Delaware is closed or a day on
which banks generally are not open for business in California.

 

“Cash and Cash Equivalents” means, as of the applicable time, the sum of the
fair market value (expressed in United States Dollars) of:  (a) all unrestricted
cash and all unrestricted cash equivalents (including amounts held in escrow,
marketable securities and short term investments) of the US Company and its
Subsidiaries, in each case determined in accordance with GAAP; provided, that
except the Intercompany Account between the US Company and the Indian Company,
any amount that is held in an account or is to be paid to the US Company from
sources outside the United States for purposes of repatriation shall be reduced
by the amount of any Tax (without regard to the availability of any future Tax
credit or other benefit with respect thereto) that may be applied with respect
thereto in the foreign country whether by reason of withholding or otherwise;
and (b) all unrestricted cash and all unrestricted cash equivalents (including
amounts held in escrow, marketable securities and short term investments) of the
Indian Company and its Subsidiaries, in each case determined in accordance with
GAAP; provided, that any amount that is held in an account or is to be paid to
the Indian Company from sources outside India for

 

2

--------------------------------------------------------------------------------


 

purposes of repatriation shall be reduced by the amount of any Tax (without
regard to the availability of any future Tax credit or other benefit with
respect thereto) that may be applied with respect thereto in the foreign country
whether by reason of withholding or otherwise.

 

“Certificates” has the meaning set forth in Section 3.1(a)(i).

 

“Chosen Courts” has the meaning set forth in Section 11.7.

 

“Claim Notice” means a notice in writing delivered by an Indemnified Party to an
Indemnifying Party specifying all of the information then available regarding
the amount (or a reasonable estimate thereof calculated in good faith) and
nature of such claim and shall specify the representation, warranty, covenant or
agreement in this Agreement under which the liability or obligation to indemnify
is asserted.

 

“Claims” has the meaning set forth in Section 7.6(a).

 

“Class A Common Stock” means the US Company’s Class A Common Stock, no par
value.

 

“Class B Common Stock” means the US Company’s Class B Common Stock, no par
value.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Closing Indebtedness” means the unpaid Indebtedness as of immediately prior to
the Closing, as determined in accordance with Section 2.6(a).

 

“Closing Employee Bonus” has the meaning set forth in Section 7.3(a).

 

“Closing Purchase Price” means $66 million.

 

“Closing Statement” has the meaning set forth in Section 2.6(a).

 

“Closing Statement Response Notice” has the meaning set forth in Section 2.6(a).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Share” means a share of Common Stock.

 

“Common Share Closing Payment” has the meaning set forth in Section 2.1(c).

 

“Common Stock” means the Class A Common Stock and the Class B Common Stock.

 

“Company” means collectively the US Company and the Indian Company.

 

“Company Copyrights” has the meaning set forth in Section 4.14(a).

 

“Company Employee Plan” means:  (a) an employee benefit plan within the meaning
of Section 3(3) of ERISA whether or not subject to ERISA; (b) stock option
plans, stock purchase plans, bonus or incentive award plans, severance pay
plans, programs or arrangements, deferred compensation arrangements or
agreements, employment agreements, executive compensation plans, programs,
agreements or arrangements, change in control plans, programs or arrangements,
supplemental income arrangements, vacation plans, and all other employee benefit
plans, agreements, and arrangements, not described in (a)

 

3

--------------------------------------------------------------------------------


 

above; and (c) plans or arrangements providing compensation to employee and
non-employee directors, in each case in which the Company, any of its
Subsidiaries or any ERISA Affiliate sponsors, contributes to, or provides
benefits under or through such plan, or has any obligation to contribute to or
provide benefits under or through such plan, or if such plan provides benefits
to or otherwise covers any current or former employee, officer or director of
the Company, any of its Subsidiaries or any ERISA Affiliate (or their spouses,
dependents, or beneficiaries).

 

“Company GAAP” means U.S. generally accepted accounting principles, as applied
on a consistent basis by the Company and its Subsidiaries.

 

“Company Intellectual Property” means all Intellectual Property owned or
purported to be owned by the Company or any of its Subsidiaries or that was
developed by or for the Company or any of its Subsidiaries.  “Company
Intellectual Property” includes, without limitation, Company Software, Company
Patents, Company Marks, and Company Copyrights.

 

“Company Marks” has the meaning set forth in Section 4.14(a).

 

“Company Material Adverse Effect” means any state of facts, condition, change,
development, event or effect that, either alone or in combination with any other
state of facts, conditions, changes, developments, events or effects, is, or
would be reasonably likely to be, materially adverse to the business, assets
(whether tangible or intangible), Liabilities, condition (financial or
otherwise), or operations of the Company and their Subsidiaries, taken as a
whole with all such Persons, but in each case shall not include the effect of
facts, conditions, changes, developments, events or effects to the extent
resulting from (a) conditions affecting the industry in which the Company and
its Subsidiaries operate generally, except to the extent that such conditions
have or would reasonably likely have any disproportionate or unique effect on
the Company and their Subsidiaries taken as a whole, (b) war, terrorism or
hostilities, except to the extent that such war, terrorism or hostilities have
or would reasonably likely have any disproportionate or unique effect on the
Company and their Subsidiaries taken as a whole, (c) any changes in general
economic or business conditions or the financial or securities markets generally
except to the extent that there have been or would reasonably likely have any
disproportionate or unique effect on the Company and their Subsidiaries taken as
a whole, (d) any change in GAAP or applicable Laws (or interpretation thereof)
except to the extent that there have been or would reasonably likely have any
disproportionate or unique effect on the Company and their Subsidiaries taken as
a whole, and (e) any acts of God, or natural disasters or any worsening thereof
or actions taken in response thereto, or national or international political or
social conditions.

 

“Company Patents” has the meaning set forth in Section 4.14(a).

 

“Company Software” means software owned or purported to be owned by the Company
or any of its Subsidiaries.

 

“Company Transaction Expenses” means (a) any Liabilities incurred by or on
behalf of the Company or any of its Subsidiaries (or any Affiliate thereof or
any Equityholder, in each case, if required to be paid by the Company or any of
its Subsidiaries) in connection with the negotiation and execution of any letter
of intent between the US Company and Purchaser, this Agreement, the Related
Agreements, the performance of such Person’s and its pre-Closing Affiliates’
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby (including all fees, costs and expenses of any
brokers, accountants, financial advisors, attorneys, consultants, auditors and
other experts, and any fees and expenses associated with obtaining any consents,
waivers or approvals of any Person), (b) any Liabilities that may become due and
payable by the Company or its Subsidiaries as a result of the transactions
contemplated hereby or by the Related Agreements and any change of control
payments (including any payments due to holders of phantom share equivalents,
stock appreciation rights or any other similar Contractual right),

 

4

--------------------------------------------------------------------------------


 

bonuses, severance, termination or retention obligations or similar amounts
payable by or due from the Company or any of its Subsidiaries that are triggered
by the transactions contemplated hereby, together with the amount of any payroll
or employment Taxes with respect to any such Liabilities, including any Closing
Employee Bonuses unpaid as of the Closing, (c) any Liabilities owed to the
Equityholders’ Representative solely in his capacity as the Equityholders’
Representative, and (d) any payments or premiums for any and all Insurance
Tails.

 

“Confidential Information” has the meaning set forth in Section 7.1(b).

 

“Consideration” means any consideration received by the US Equityholders in
respect of the Company Shares.

 

“Contract” means any mortgage, indenture, lease, contract, license, covenant,
plan, insurance policy, purchase order (including any related terms and
conditions), work order or other agreement, instrument, arrangement, obligation,
understanding or commitment, permit, concession or franchise, in each case that
is binding on the applicable Person and whether oral or written and including
any amendment, waiver or modification made thereto.

 

“Controlling Party” means the Person controlling the defense of a third party
claim as provided for in Section 9.4.

 

“Covered Information” has the meaning set forth in Section 7.1(b).

 

“Currency Values” has the meaning set forth in Section 11.14.

 

“Customer” has the meaning set forth in Section 4.19(a).

 

“Customer Data” has the meaning set forth in Section 4.14(b)(x).

 

“Customer Contract” has the meaning set forth in Section 4.12(a)(xi).

 

“Designated Purchaser” has the meaning set forth in Section 2.9.

 

“EAR” has the meaning set forth in Section 4.23.

 

“Employee Loans” means any note, loan or other borrowing owed by a director,
manager, partner, officer, employee or other service provider of the Company or
any of its Subsidiaries to the Company or any of its Subsidiaries.

 

“Employee Retention Plan” has the meaning set forth in Section 7.3(a).

 

“Encumbrance” means any lien, pledge, charge, claim, mortgage, security
interest, defect in title, preemptive right, vesting limitation, right of first
offer, notice, negotiation or refusal, last matching right, community or marital
property interest, transfer restriction of any kind or other similar
encumbrance.

 

“Environment” means soil, surface waters, groundwater, land, stream sediments,
surface or subsurface strata and ambient air.

 

“Environmental Laws” means all applicable Laws, guidance, directions and the
like, if any, relating to protection of the Environment, human health or safety
or the welfare of any other living organisms which applies to the US Company as
well the Indian Company, their premises or activities, including the federal
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and

 

5

--------------------------------------------------------------------------------


 

Recovery Act, the Clean Air Act, the Clean Water Act, the Toxic Substances
Control Act, the Endangered Species Act, (Indian) Environment (Protection) Act, 
(Indian) Water (Prevention and Control of Pollution) Act, (Indian) Air
(Prevention and Control of Pollution) Act,  (Indian) Hazardous Wastes
(Management and Handling) Rules and similar federal, state and local Laws.

 

“Equityholder Loan” has the meaning set forth in Section 3.1(d).

 

“Equityholders Loan Repayment” has the meaning set forth in Section 3.1(d).

 

“Equityholders” means the US Equityholders and the Indian Equityholders.

 

“Equityholder Prepared Returns” has the meaning set forth in Section 7.4(a).

 

“Equityholders’ Representative” has the meaning set forth in the Preamble.

 

“Equityholder’s Shares” has the meaning set forth in Section 5.2.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any entity that would have ever been considered a single
employer with the Company or any of its Subsidiaries under Section 4001(b) of
ERISA or part of the same “controlled group” as the Company or any of its
Subsidiaries for purposes of Section 302(d)(3) of ERISA.

 

“Estimated Debt” means the unpaid Indebtedness as of immediately prior to the
Closing, which the US Company agrees is $0.

 

“Estimated Tax Adjustment” has the meaning set forth in Section 2.8(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FCPA” has the meaning set forth in Section 4.22.

 

“Final Adjustment Amount” means an amount equal to the Final Closing Adjustment,
if any, owed to the US Equityholders.

 

“Final Adjustment Amount Consideration” has the meaning set forth in
Section 2.1(d)(ii).

 

“Final Closing Adjustment” has the meaning set forth in Section 2.6(d).

 

“Financial Statements” has the meaning set forth in Section 4.5(a).

 

“FIRPTA Compliance Certificate” means, with respect to the US Company, a
properly executed statement and executed notice to the IRS (with written
authorization for Purchaser to deliver such notice to the IRS) in a form
reasonably acceptable to Purchaser under Treasury Regulation
Section 1.1445-2(c)(3) and 1.897-2(h)(2), as applicable.

 

“Fully Diluted Common Shares Outstanding” means the number of Common Shares.

 

“Fundamental Representations” means the representations and warranties set forth
in Sections 4.1 (Organization; Authority), 4.2 (Capitalization), 4.3
(Subsidiaries), 4.4(a)(i) (No Conflicts with Organizational Documents),  4.8
(Tax Matters), 4.20 (No Brokers), 4.22 (Interested Party Transactions), 5.1

 

6

--------------------------------------------------------------------------------


 

(Organization; Authority), 5.2 (Title to Common Shares and Indian Shares), 5.5
(No Brokers), 6.1 (Organization), 6.2 (Authority), 6.3(i) No Conflicts with
Organizational Documents), and 6.4 (No Brokers).

 

“GAAP” means U.S. generally accepted accounting principles.

 

“General Cap” equals an amount equal to $8 million.

 

“Government Bid” means any quotation, bid or proposal by the Company or any of
its Subsidiaries that, if accepted or awarded, would lead to a Government
Contract.

 

“Government Contract” means any Contract between the Company and a Governmental
Body or entered into by the Company as a subcontractor (at any tier) in
connection with a Contract between another Person and a Governmental Body.

 

“Governmental Body” has the meaning set forth in Section 4.4(b).

 

“Hazardous Material” means any pollutant, toxic substance, hazardous waste,
hazardous materials, hazardous substances, petroleum or petroleum-containing
products as defined in, or listed under, any Environmental Law.

 

“Historical Financial Information” has the meaning set forth in Section 7.5(a).

 

“Holdback Amount” means an amount equal to $8 million, as reduced for payments
made to Purchaser or any Purchaser Indemnified Party in accordance with the
terms set forth herein.

 

“Holdback Consideration” means an amount equal to the portion of the Holdback
Amount that is from time to time distributable to the US Equityholders in
accordance with the terms hereof.

 

“Holdback Expiration Date” has the meaning set forth in Section 2.7.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Improvements” has the meaning set forth in Section 4.10(d).

 

“Indebtedness” means, as of any specified date, the amount equal to the sum
(without any double-counting) of the following obligations (whether or not then
due and payable), to the extent they are either Liabilities of the Company or
any of its Subsidiaries or guaranteed by the Company or any of its Subsidiaries,
including through the grant of any Encumbrance upon any assets of such Person or
between the US Company and the Indian Company (or between such Person and any
Subsidiary of any such Person):  (a) all outstanding indebtedness for borrowed
money; (b) all obligations for the deferred purchase price of property or
services (including any potential future earn-out, purchase price adjustment,
releases of “holdbacks” or similar payments) (“Deferred Purchase Price”);
(c) all obligations evidenced by notes, bonds, debentures or other similar
instruments (whether or not convertible) or arising under indentures; (d) all
obligations arising out of any financial hedging, swap or similar arrangements;
(e) all obligations as lessee that would be required to be capitalized in
accordance with GAAP; (f) all obligations in connection with any letter of
credit, banker’s acceptance, guarantee, surety, performance or appeal bond, or
similar credit transaction; (g) any Liabilities owed to any Equityholder, any
Affiliate of any Equityholder or any Affiliate of the Company, including any
distribution, dividend or similar payment accrued, owed, due or payable to any
equityholder of the Company in respect of his, her or its equity in the Company;
(h) any mortgage or other obligation secured by an Encumbrance; and (i) the
aggregate amount of all accrued interest payable on such items under clauses
(a) through (h) and prepayment premiums, penalties, breakage costs, “make whole
amounts,” costs,

 

7

--------------------------------------------------------------------------------


 

expenses and other payment obligations of such Person that would arise (whether
or not then due and payable) if all such items under clauses (a) through
(h) were prepaid, extinguished, unwound and settled in full as of such specified
date.  For purposes of determining the Deferred Purchase Price obligations as of
a specified date, such obligations shall be deemed to be the maximum amount of
Deferred Purchase Price owing as of such specified date (whether or not then due
and payable) or potentially owing at a future date.  For the avoidance of
doubt, Indebtedness shall exclude any Company Transaction Expenses.

 

“Indemnified Party” means a Purchaser Indemnified Party or an Equityholder, as
the context so requires.

 

“Indemnified Taxes” means (a) any and all Taxes of the Company or any of its
Subsidiaries attributable to any Pre-Closing Tax Period (and any Liabilities
attributable thereto), (b) any Liabilities or Taxes incurred or sustained by the
Indemnified Parties arising out of a breach of the representations contained in
Section 4.8, (c) all Taxes (and any Liabilities attributable thereto) of any
member of an Affiliated, consolidated, combined or unitary group of which the
Company or any of its Subsidiaries (or any predecessor of any of the foregoing)
is or was a member on or prior to the Closing Date, including pursuant to
Treasury Regulation 1.1502-6 or any analogous or similar state, local, or
non-U.S. Law or regulation, (d) any and all Taxes (and any Liabilities
attributable thereto) of any Person (other than the Company and its
Subsidiaries) imposed on the Company or any of its Subsidiaries as a transferee
or successor, by Contract or pursuant to any Law, rule or regulation, which
Taxes relates to an event or transaction occurring on or before the Closing
Date, (e) the employer portion of any payroll or employment Taxes with respect
to any payments contemplated by this Agreement and (f) any Transfer Taxes.

 

“Indemnifying Party” means Purchaser or an Equityholder, as the context so
requires.

 

“Indemnity Claim” has the meaning set forth in Section 10.1.

 

“Indian Company” has the meaning set forth in the Recitals.

 

“Indian Equity Purchase Agreement” means the Indian Equity Purchase Agreement
entered into by and among a Designated Purchaser and the Indian Equityholders as
of the date hereof and effective as of the Closing, which is attached hereto as
Exhibit A.

 

“Indian Equityholder” has the meaning set forth in the Recitals.

 

“Indian Purchase” has the meaning set forth in the Recitals.

 

“Indian Purchase Price” means $14 million.

 

“Indian Share” means an equity share of the Indian Company.

 

“Indian Share Closing Payment” means the amounts payable to each Indian
Purchaser in respect of the Indian Shares at the closing of the transactions
contemplated by the Indian Equity Purchase Agreement.

 

“Insurance Tails” means any tail insurance policies purchased by the Company
prior to the Closing.

 

“Intercompany Account” means any intercompany account between the US Company or
any of its Subsidiaries, on the one hand, and the Indian Company or any of its
Subsidiaries, on the other hand.

 

“Intellectual Property” means any and all of the following, as they exist in any
jurisdiction throughout the world:  (a) patents, patent applications of any kind
and patent rights (collectively, “Patents”);

 

8

--------------------------------------------------------------------------------


 

(b) registered and unregistered trademarks, service marks, trade names, trade
dress, corporate names, logos, packaging design, slogans and Internet domain
names, rights to social media accounts, and other indicia of source, origin or
quality, together with all goodwill associated with any of the foregoing, and
registrations and applications for registration of any of the foregoing
(collectively, “Marks”); (c) copyrights in both published and unpublished works
(including all compilations, databases and computer programs, manuals and other
documentation and all derivatives, translations, adaptations and combinations of
the above) and registrations and applications for registration of any of the
foregoing (collectively, “Copyrights”); (d) trade secrets and other confidential
or proprietary information (including customer and supplier lists, customer and
supplier records, pricing and cost information, reports, software development
methodologies, technical information, proprietary business information, process
technology, plans, drawings, blue prints, know-how, inventions and invention
disclosures (whether or not patented or patentable and whether or not reduced to
practice), ideas, research in progress, algorithms, data, databases, data
collections, designs, processes, formulae, drawings, schematics, blueprints,
flow charts, models, strategies, prototypes, techniques, source code, source
code documentation, testing procedures, testing results and business, financial,
sales and marketing plans) and rights under applicable trade secret Law in the
foregoing (collectively, “Trade Secrets”); (E) rights of publicity and privacy
and data protection rights; and (F) any and all other intellectual property
rights and/or proprietary rights recognized by Law.

 

“Interested Party” has the meaning set forth in Section 4.22(a).

 

“IRS” means the Internal Revenue Service.

 

“Issued Shares” has the meaning set forth in Section 2.1(c).

 

“ITAR” has the meaning set forth in Section 4.23.

 

“Key Employee” has the meaning set forth in the Recitals.

 

“Key Employee Offer Documents” has the meaning set forth in the Recitals.

 

“knowledge of the Company” or “the Company’s knowledge” means the actual
knowledge of Aniruddha Gadre, Mangesh Mulmule, Sumit Kaushik or Ravi Govil, in
each case, after a reasonable investigation and inquiry.

 

“Law” means any federal, state, local, national or supranational or foreign law
(including  laws of the Republic of India, common law), statute, ordinance,
rule, regulation, order, code ruling, decree, agency requirement or any similar
requirement of any Governmental Body.

 

“Lease” has the meaning set forth in Section 4.10(b).

 

“Leased Real Property” has the meaning set forth in Section 4.10(b).

 

“Letter of Transmittal” has the meaning set forth in Section 3.1(a)(i).

 

“Liability” or “Liabilities” means debts, liabilities, commitments, losses,
deficiencies, duties, charges, claims, damages, demands, costs, fees, Taxes,
expenses and obligations (including guarantees, endorsements and other forms of
credit support), whether accrued or fixed, absolute, contingent or matured or
unmatured, known or unknown , on- or off-balance sheet, including those arising
under any Contract, Law, statute, ordinance, regulation, rule, code, common law
or other requirement or rule enacted or promulgated by any Governmental Body or
any litigation, tribunal, court action or proceeding, lawsuit, or binding
arbitration.

 

9

--------------------------------------------------------------------------------


 

“Losses” means any actions, proceedings, Liabilities, interest, awards,
judgments, penalties, including reasonable attorneys’ and consultants’ fees and
expenses and including any such reasonable out-of-pocket expenses incurred in
connection with investigating, defending against or settling any of the
foregoing, in each case, whether arising from a third-party or a direct claim. 
Notwithstanding anything to the contrary herein, in no event shall the inclusion
or exclusion of specific types of damages in this definition foreclose the
ability of any indemnified party to recover any such damages pursuant to
Article IX.

 

“made available to Purchaser” means contained and accessible by the Purchaser
and its advisers and representatives without restriction for a continuous period
of at least forty-eight (48) hours immediately prior to the date of this
Agreement in the virtual data room hosted by Donnelly Financial and established
by the US Company in respect of the transactions contemplated by this Agreement
(the “Data Room”).

 

“Material Contracts” has the meaning set forth in Section 4.12(b).

 

“Multiemployer Plan” means an employee pension or welfare benefit plan to which
more than one unaffiliated employer contributes and which is maintained pursuant
to one or more collective bargaining agreements.

 

“Net Closing Consideration” means an amount equal to (a) the Closing Purchase
Price, minus (b) the Estimated Debt.

 

“Net Working Capital” means, with respect to the Company and its Subsidiaries,
the consolidated current assets less the consolidated current liabilities,
determined without giving effect to the transactions contemplated by this
Agreement and in accordance with GAAP (unless otherwise provided for herein),
including (A) for current assets, Cash and Cash Equivalents (and not all cash
and cash equivalents) and accounts receivables shall be net of bad debt
reserves, and (B) for current liabilities, any and all Company Transaction
Expenses, any and all deferred revenues and prepayments, any unpaid Indemnified
Taxes, and accruals for, or amounts incurred, owed, due or payable for, salary,
commissions, bonuses, severance, costs, expenses and paid time off accrued,
incurred, owed, due, payable or earned on or prior to or at the Closing to any
employee, consultant, independent contractor or other service provider of the
Company or any of its Subsidiaries (together with the amount of any payroll or
employment Taxes with respect to any such Liabilities), including any Closing
Employee Bonuses; provided, however, that notwithstanding the foregoing, Net
Working Capital shall specifically exclude (i) any Indebtedness, (ii) any and
all Tax assets and Indemnified Taxes to the extent such Indemnified Taxes are
factored into the amount of Advance Income Tax or Indirect Tax Recovery pursuant
to Sections 3.3 and 3.4, respectively, of the Indian Equity Purchase Agreement,
(iii) accounts receivable due to any Equityholder, any Affiliate of any
Equityholder or any Affiliate of the Company and (iv) any Employee Loans.  For
the avoidance of doubt, Net Working Capital shall exclude all Intercompany
Accounts.

 

“Non-controlling Party” means the Person not controlling the defense of a third
party claim as provided for in Section 9.4.

 

“OFAC” has the meaning set forth in Section 4.23.

 

“Official” has the meaning set forth in Section 4.25.

 

“Open Source Software” means any software (in source or object code form) that
is subject to (A) a license or other agreement commonly referred to as an open
source, free software, copyleft or community source code license (including but
not limited to any code or library licensed under the GNU General Public
License, GNU Lesser General Public License, BSD License, Apache Software
License, or any other public source code license arrangement) or (B) any other
license or other agreement that requires, as a condition of

 

10

--------------------------------------------------------------------------------


 

the use, modification or distribution of software subject to such license or
agreement, that such software or other software linked with, called by, combined
or distributed with such software be (1) disclosed, distributed, made available,
offered, licensed or delivered in source code form, (2) licensed for the purpose
of making derivative works, (3) licensed under terms that allow reverse
engineering, reverse assembly, or disassembly of any kind, or
(4) redistributable at no charge, including without limitation any license
defined as an open source license by the Open Source Initiative as set forth on
www.opensource.org.

 

“Order” means any judgment, order, writ, injunction, ruling, decision or decree
of, or any settlement under the jurisdiction of, any court or Governmental Body.

 

“Ordinary Course of Business” means the ordinary course of business of the
Company consistent with past practice.

 

“Organizational Documents” means the certificate of formation, the certificate
of partnership, the certificate or articles of incorporation, memorandum of
association, articles of association, the certificate of trust, partnership
agreement, limited liability company agreement, bylaws, trust agreement and/or
other similar governing document of a Person, in each case, in effect as of the
date hereof and including all amendments thereto.

 

“Overall Cap” equals $140 million.

 

“Payment Acknowledgement” has the meaning set forth in Section 4.

 

“Payoff Letters” has the meaning set forth in Section 2.3.

 

“Penalty Fee” has the meaning set forth in Section 7.5(d).

 

“Per Common Share Cash Closing Consideration” means an amount equal to the
quotient obtained by dividing (a) the Net Closing Consideration, by (b) the
Fully Diluted Common Shares Outstanding.

 

“Permit” means permits, approvals, licenses, registrations, consents, approvals,
certifications, filings, registrations or qualifications with a Governmental
Body.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity or group (as defined in Section 13(d) of the Exchange Act).  References
to a Person are also to its permitted successors and assigns.

 

“Personal Data” means information collected by or created through any electronic
means that would be reasonably likely to identify a natural person and is linked
to the identified natural person by the Company, its Subsidiaries or through the
use of any product or service of the Company or any of its Subsidiaries.

 

“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or before the Closing Date.

 

“Privacy Obligations” has the meaning set forth in Section 4.14(b)(ix).

 

“Pro Forma Financial Information” has the meaning set forth in Section 7.5(b).

 

“Proceeding” means any action, proceeding, investigation, audit, hearing,
litigation, arbitration, suit or other similar proceeding (whether civil,
criminal, or administrative) before any Governmental Body.

 

11

--------------------------------------------------------------------------------


 

“Products” means products (including computer programs and applications)
licensed, sold, distributed, serviced, marketed, produced and/or otherwise made
commercially available by the Company or any of its Subsidiaries for its
customers, clients or any other Person.

 

“Purchase” has the meaning set forth in the Recitals.

 

“Purchase Price” means sum of the US Purchase Price and the Indian Purchase
Price.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Purchaser Indemnified Parties” means Purchaser, its Affiliates (including the
Company and its Subsidiaries following the Closing) and the respective officers,
directors, managers, partners, employees, agents and representatives of
Purchaser and any such Affiliate.

 

“Purchaser Material Adverse Effect” means any state of facts, condition, change,
development, event or effect that, either alone or in combination with any other
state of facts, conditions, changes, developments, events or effects, is, or
would be reasonably likely to be, materially adverse to Purchaser’s ability to
consummate the transactions contemplated by this Agreement and the Related
Agreements.

 

“Related Agreement” means any of the Indian Equity Purchase Agreement and the
Letters of Transmittal.

 

“Release” means any releasing, disposing, discharging, injecting, spilling,
leaking, pumping, dumping, emitting, escaping or emptying of a Hazardous
Material into the Environment.

 

“Released Parties” has the meaning set forth in Section 7.6(a).

 

“Releasor” has the meaning set forth in Section 7.6.

 

“Required Filing Date” has the meaning set forth in Section 7.5(c).

 

“Required Financial Information” has the meaning set forth in Section 7.5(b).

 

“Restricted Period” has the meaning set forth in Section 7.7.

 

“Restricted Territory” means each and every country, province, state, city, or
other political subdivision of the world in which the Company or any of its
Subsidiaries is currently engaged, or currently demonstrably plans to engage.

 

“Retention Plan Payroll Taxes” means any payroll or employment Taxes with
respect to the payments under the Employee Retention Plan.

 

“Review Period” has the meaning set forth in Section 2.6(a).

 

“Schedules” has the meaning set forth in Article IV.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

 

“Section 338(h)(10) Election” has the meaning set forth in Section 2.8(a).

 

12

--------------------------------------------------------------------------------


 

“Signing Consent” has the meaning set forth in the Recitals.

 

“Software” means computer software and databases, together with, as applicable,
object code, source code, and embedded versions thereof.

 

“Special Indemnity” has the meaning set forth in Section 9.2(a)(vii).

 

“Special Representations” means the representations and warranties set forth in
Sections 4.9 (Company Employee Plans), 4.11 (Labor and Employment Matters) and
4.14 (Intellectual Property).

 

“Spreadsheet” has the meaning set forth in Section 2.5.

 

“Straddle Period” means a taxable period beginning on or before, and ending
after, the Closing Date.

 

“Subsidiary” of any Person means any corporation, partnership, limited liability
company or other organization, whether incorporated or unincorporated, which is
directly or indirectly controlled by such Person, whether through ownership of
securities or otherwise.

 

“Supplier” has the meaning set forth in Section 4.19(a).

 

“Target Working Capital” means $12.1 million.

 

“Tax Adjustment” means the amount necessary to cause each US Equityholder’s
after-Tax net proceeds from the sale of its equity in the US Company with the
Section 338(h)(10) Election to be equal to the after-Tax net proceeds that such
US Equityholder would have received from the sale of its equity in the US
Company had the Section 338(h)(10) Election not been made; provided, that, for
purposes of calculating the Tax Adjustment, (i) each US Equityholder shall be
deemed to pay taxes at the highest marginal federal, state and local tax rate
applicable to any item of income (determined at the time the Tax Adjustment is
paid) to which such US Equityholder is actually subject, (ii) the portion of the
Company Transaction Expenses deductible by the US Company shall be taken into
account in computing such Tax liability, and (iii) no amount shall be included
in taxable income with respect to the acceleration of items on income which
items would have been accelerated by virtue of a change in accounting method had
no Section 338(h)(10) Election been made.

 

“Transfer Contest” has the meaning set forth in Section 7.4(b).

 

“Tax Returns” means any report, return, document or other filing supplied or
required to be supplied to any Taxing authority or jurisdiction (foreign or
domestic) with respect to Taxes (including amended returns and claims for
refunds).

 

“Taxes” means (a) any and all U.S. federal, state, local and non-U.S. taxes,
assessments and other governmental charges, duties (including stamp duty), fees,
impositions of any kind whatsoever including taxes based upon or measured by
gross receipts, income, profits, gains, sales, use and occupation, and value
added, ad valorem, transfer, franchise, withholding, payroll, recapture,
environmental, employment, unclaimed property, escheat, excise and property
taxes as well as public imposts, and social security charges (including health,
unemployment, workers’ compensation and pension insurance), together with all
interest, penalties, and additions imposed with respect to such amounts, (b) any
Liability for the payment of any amounts of the type described in clause (a) of
this definition as a result of being or ceasing to be a member of an Affiliated,
consolidated, combined or unitary group (including any arrangement for group or
consortium relief or similar arrangement) for any period, and (c) any Liability
for the payment of any amounts of the type described in clauses (a) or (b) of
this definition as a result of any express or implied

 

13

--------------------------------------------------------------------------------


 

obligation to indemnify any other Person or as a result of any obligation under
any agreement or arrangement with any other Person with respect to such amounts
and including any Liability for taxes of a predecessor or transferor or
otherwise by operation of Law.

 

“Third Party IP” has the meaning set forth in Section 4.14(b)(v).

 

“Transfer Taxes” has the meaning set forth in Section 7.4(e).

 

“Treasury Regulations” means the final, temporary and proposed regulations
promulgated by the United States Treasury Department under the Code.

 

“US Company” has the meaning set forth in the Preamble.

 

“US Company Board” means the Board of Directors of the US Company.

 

“US Equityholder” has the meaning set forth in the Preamble.

 

“US Pro Rata Portion” means, with respect to a US Equityholder, an amount equal
to the number of Common Shares held by such US Equityholder, divided by the
Fully Diluted Common Shares Outstanding, as set forth on Schedule III hereto.

 

“US Purchase” has the meaning set forth in the Recitals.

 

“US Purchase Price” means the Closing Purchase Price, the Anniversary Purchase
Price and the 18-Month Purchase Price, together with any Holdback Consideration
and any Final Adjustment Amount Consideration.

 

“WARN” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended.

 

“Year 1 Payments” has the meaning set forth in Section 7.3(a).

 

“Year 2 Payments” has the meaning set forth in Section 7.3(a).

 

“Year 1 Payment Deduction” means (a) if positive, (i) the Year 1 Payments paid
by Purchaser and its Subsidiaries plus the Retention Plan Payroll Taxes payable
as a result of in the Year 1 Payments, minus (ii) $7.5 million, or
(b) otherwise, zero.

 

“Year 2 Payment Deduction” means (a) if positive, (i) the Year 2 Payments that
remain payable by Purchaser and its Subsidiaries as of the eighteen (18) month
anniversary of the Closing Date plus the Purchaser’s good faith estimate of the
Retention Plan Payroll Taxes payable as a result of such Year 2 Payments, minus
(ii) $7.5 million, or (b) otherwise, zero.

 

ARTICLE II
CLOSING OF PURCHASE AND SALE OF COMMON SHARES AND INDIAN SHARES

 

2.1                               Purchase and Sale.

 

(a)                           Purchase and Sale of Common Shares from the US
Equityholders.  Upon the terms and subject to the conditions of this Agreement,
at the Closing, each US Equityholder, severally and not jointly, shall sell,
assign, transfer, convey and deliver the Common Shares owned by such US
Equityholder, free and clear of all Encumbrances, and Purchaser shall purchase
and acquire such Common Shares from

 

14

--------------------------------------------------------------------------------


 

the US Equityholders for the consideration set forth in Sections 2.1(c) and
2.1(d) and in accordance with Article III.

 

(b)                           Purchase and Sale of Indian Shares from the Indian
Equityholders.  Upon the terms and subject to the conditions of the Indian
Equity Purchase Agreement, at the Closing, each Indian Equityholder, severally
and not jointly, shall sell, assign, transfer, convey and deliver the Indian
Shares owned by such Indian Equityholder, free and clear of all Encumbrances,
and one or more Designated Purchasers shall purchase and acquire such Indian
Shares from the Indian Equityholders, all in accordance with the terms of the
Indian Equity Purchase Agreement.

 

(c)                            Payments at Closing on Common Shares.  Subject to
the provisions of Section 3.1(a), contemporaneously with the Closing, Purchaser
shall pay to each US Equityholder an amount in cash equal to the Per Common
Share Cash Closing Consideration times the number of Common Shares held by such
US Equityholder (with respect to such US Equityholder, the “Common Share Closing
Payment”).  Each such Common Share Closing Payment shall be paid to each US
Equityholder in respect of his, her or its Common Shares at the Closing to the
extent and subject to the conditions provided in Section 3.1(a).

 

(d)                           Payments Following the Closing on the Common
Shares.  In addition to the payments at Closing contemplated by Section 2.1(c),
subject to the provisions of Section 3.1, each US Equityholder shall also be
entitled to the following, in cash:

 

(i)                                     subject to the provisions of Article IX,
his, her or its US Pro Rata Portion of the Holdback Consideration, if any, in
accordance with Section 9.2(f)(iii) and Section 9.2(h);

 

(ii)                                  subject to the provisions of Section 2.6,
his, her or its US Pro Rata Portion of the Final Adjustment Amount, if any, in
accordance with Section 2.6 (the “Final Adjustment Amount Consideration”);

 

(iii)                               subject to the provisions of Article IX,
his, her or its US Pro Rata Portion of the Anniversary Purchase Price (with
respect to such US Equityholder, the “Anniversary Payment”), if any, in
accordance with Section 3.1(a)(ii); and

 

(iv)                              subject to the provisions of Article IX, his,
her or its US Pro Rata Portion of the 18-Month Purchase Price (with respect to
such US Equityholder, the “18-Month  Payment”), if any, in accordance with
Section 3.1(a)(ii).

 

2.2                               Closing.  Subject to the terms and conditions
of this Agreement, the closing of the Purchase (the “Closing”) shall occur at
10:00 a.m. Boston time on the date hereof, or at such other time or on such
other date as the Company and Purchaser mutually agree in writing (the “Closing
Date”).  The Closing shall take place at the offices of Goodwin Procter LLP, 100
Northern Avenue, Boston, MA 02210, or at such other place as the Company and
Purchaser mutually agree in writing.

 

2.3                               Payments at Closing for Indebtedness.  At the
Closing, the Company shall repay, or Purchaser shall repay on behalf of the US
Company (or a Designated Purchaser shall repay on behalf of the Indian Company)
to the extent taken into account in the calculation of the Net Closing
Consideration, the Indebtedness of the types included in clauses (a), (c), (d),
(e), (f), (g), (h) and, if related thereto, (i), of the definition of
Indebtedness in accordance with the terms of the applicable Contract and in
accordance with the instructions contained in payoff letters for the
Indebtedness of the types included in clauses (a), (c), (d), (e), (f) and, if
related thereto, (k) (the “Payoff Letters”) that are delivered to Purchaser from
or on behalf of the Company prior to the Closing.  The Payoff Letters shall be
in form and substance reasonably acceptable

 

15

--------------------------------------------------------------------------------


 

to Purchaser and shall include an acknowledgment that all Liabilities of the
holder of such Indebtedness have been extinguished, that all Encumbrances are
released and that the Company and its representatives are authorized to file
evidence of the release of such Encumbrances.  The Company will arrange for such
repayment on the Closing Date, and shall take such actions as may be necessary
to facilitate such repayment on the Closing Date, and to release any Encumbrance
securing any Indebtedness at or prior to the Closing.

 

2.4                               Company Transaction Expenses.  Prior to the
Closing, the US Company shall provide Purchaser with its good faith estimate of
the Company Transaction Expenses. Prior to the Closing, the Company shall
solicit and use reasonable efforts to obtain signed acknowledgements, or
accurate copies thereof, including any electronic confirmation, that all
Liabilities relating or in connection therewith have been paid in full, and a
customary release of claims against the Company and its Subsidiaries (each, a
“Payment Acknowledgement”).  The Payment Acknowledgements shall be in form and
substance reasonably acceptable to Purchaser.  Following the Closing, Purchaser
shall cause the Company to pay out of the Company Transaction Expenses if and
when due out of Company cash.

 

2.5                               Spreadsheet.  At the Closing, the US Company
shall deliver to Purchaser a spreadsheet in a form reasonably acceptable to
Purchaser, which shall include the following information set forth below and
shall be certified as complete, true and correct as of the Closing Date by the
Chief Executive Officer of the US Company (the “Spreadsheet”):  (a) with respect
to each holder of Common Shares, (i) such Person’s name, domicile address (and
if different, last known mailing address) and, if available to the US Company,
social security number (or tax identification number, as applicable) and email
address, (ii) the Common Shares held by such Person, (iii) the respective
certificate number(s) representing such Common Shares, (iv) the respective
date(s) of acquisition of such Common Shares, (v) the Common Share Closing
Payment to be paid and issued to such Person in respect of such holder’s Common
Shares, (vi) the US Pro Rata Portion for such holder in respect of the Common
Shares, (vii) any amount required to be withheld from any payment to be made
hereunder (including the employer withholding taxes) and the net cash amount to
be paid to such Person as a result of any such withholding amount,
(viii) whether any such Common Shares are “covered securities” (as defined in
§6045 of the Code), and if so, the acquisition price of such Common Shares,
(ix) any outstanding Equityholder Loan and the amount thereunder to be repaid at
Closing, and (x) such other relevant information that Purchaser may reasonably
require; and (b) with respect to each holder of Indian Shares, (i) such Person’s
name, domicile address (and if different, last known mailing address) and, if
available to the Company, PAN number (or tax identification number, as
applicable) and email address, (ii) the Indian Shares held by such Person,
(iii) the respective certificate number(s) representing such Indian Shares,
(iv) the respective date(s) of acquisition of such Indian Shares, (v) the Indian
Share Closing Payment to be paid to such Person in respect of such holder’s
Indian Shares, (vi) any amount required to be withheld from any payment to be
made hereunder (including the employer withholding taxes) and the net cash
amount to be paid to such Person as a result of any such withholding amount,
(vii) whether any such in respect of the Indian Shares are “covered securities”
(as defined in §6045 of the Code), and if so, the acquisition price of such in
respect of the Indian Shares, (viii) any outstanding Equityholder Loan and the
amount thereunder to be repaid at Closing and (ix) such other relevant
information that Purchaser may reasonably require.

 

2.6                               Post-Closing Adjustments.

 

(a)                           Post-Closing Estimates.  Within one-hundred twenty
(120) days after the Closing Date, Purchaser shall prepare and deliver to the
Equityholders’ Representative a statement (the “Closing Statement”) setting
forth Purchaser’s calculation of (i) the Net Working Capital as of the close of
business on the last Business Day immediately preceding the Closing Date (other
than Company Transaction Expenses which shall be calculated as of the Closing
and the Closing Employees Bonuses which shall be calculated based on the amounts
listed in column (i) of Schedule 7.3(a) and the amount of payroll taxes payable
thereon) (the “Actual Working Capital”), and (ii) the Actual Debt, in each case
along with reasonable supporting detail to evidence the calculation of such
amounts.  The Closing Statement shall be

 

16

--------------------------------------------------------------------------------


 

prepared in accordance with the definitions of “Net Working Capital”, “Cash and
Cash Equivalents”, “Indebtedness” and “Company Transaction Expenses” as set
forth in this Agreement.  The Equityholders’ Representative shall have sixty
(60) days following his receipt of the Closing Statement (the “Review Period”)
to review the same.  On or before the expiration of the Review Period, the
Equityholders’ Representative shall deliver to Purchaser a written statement
accepting or objecting (with specific reference to, and supporting calculations,
for each item for which he is objecting) to the Closing Statement (the “Closing
Statement Response Notice”).  If the Closing Statement Response Notice is not
received by Purchaser prior to the expiration of the Review Period, the Closing
Statement shall be deemed accepted for all purposes hereunder.

 

(b)                           Disputes.  In the event that the Equityholders’
Representative objects to all or any portion of the Closing Statement within the
Review Period, Purchaser and the Equityholders’ Representative shall promptly
meet and in good faith attempt to resolve such objections.  Any such objections
which cannot be resolved between Purchaser and the Equityholders’ Representative
within thirty (30) days following Purchaser’s receipt of the Closing Statement
Response Notice shall be resolved in accordance with this Section 2.6(b). 
Should the Equityholders’ Representative and Purchaser not be able to resolve
such objections set forth in the Closing Statement Response Notice within the
thirty (30) day period described above, the Equityholders’ Representative and
Purchaser shall within ten (10) days thereafter submit the matter to an
accounting firm mutually acceptable to Purchaser and the Equityholders’
Representative (the “Accounting Referee”) for review and resolution, with
instructions to complete the same as promptly as practicable, but in any event
within thirty (30) days of its engagement, and to resolve any objections
consistent with the terms of this Agreement, including making the calculations
in accordance with the definition of “Net Working Capital”, “Cash and Cash
Equivalents”, “Indebtedness” and “Company Transaction Expenses” as set forth in
this Agreement.  The Accounting Referee shall only have authority to make
determinations in respect of those specific items for which an objection has
been raised in the Closing Statement Response Notice, and all determinations
shall be based solely on the presentations of Purchaser and the Equityholders’
Representative and their respective representatives, and not by independent
review.  In resolving any disputed item, the Accounting Referee:  (i) shall be
bound by the principles set forth in this Section 2.6 and (ii) shall not assign
a value to any item greater than the greatest value for such item claimed by
either the Equityholders’ Representative or Purchaser or less than the smallest
value for such item claimed by either Equityholders’ Representative or
Purchaser.  The Accounting Referee shall deliver a statement setting forth its
resolution of the dispute within thirty (30) days of the submission of the
dispute to such firm, which resolution, absent manifest error, shall be binding
and conclusive on the parties and not subject to appeal.  The Closing Statement
shall be modified if necessary to reflect such determination by the Accounting
Referee.  The fees and costs of the Accounting Referee, if one is required,
shall be payable by Purchaser, on the one hand, and the Equityholders’
Representative (on behalf of the Equityholders), on the other hand, based upon
the percentage which the portion of the contested amount not awarded to each
party bears to the amounts actually contested by Purchaser and the
Equityholders’ Representative (on behalf of the Equityholders), as determined by
the Accounting Referee.

 

(c)                            Determinations; Adjustments.

 

(i)                                     If the Actual Working Capital as finally
determined pursuant to this Section 2.6 is less than the Target Working Capital,
Purchaser shall be entitled to such shortfall in accordance with
Section 2.6(d).  If the Actual Working Capital as finally determined pursuant to
this Section 2.6 is greater than the Target Working Capital, the US
Equityholders shall be entitled to such excess in accordance with
Section 2.6(d).

 

(ii)                                  If the Actual Debt as finally determined
pursuant to this Section 2.6 is greater than the Estimated Debt, Purchaser shall
be entitled to such excess in accordance with Section 2.6(d).  If the Actual
Debt as finally determined pursuant to this Section 2.6 is less than the

 

17

--------------------------------------------------------------------------------


 

Estimated Debt, the US Equityholders shall be entitled to such shortfall in
accordance with Section 2.6(d).

 

(iii)                               Any amounts payable to the US Equityholders
or to Purchaser pursuant to clauses (i) and (ii) above, if any, shall be
aggregated and paid in accordance with Section 2.6(d) after offsetting any such
payments.

 

(d)                           Payments.  The amount (if any) owed to the US
Equityholders, on the one hand, or to Purchaser, on the other hand, pursuant to
Section 2.6(c) above shall be referred to as the “Final Closing Adjustment.”  In
the event that the Final Closing Adjustment is owed to Purchaser, then an amount
in cash equal to the Final Closing Adjustment may, in the sole discretion of
Purchaser, be paid from the Holdback Amount to Purchaser (and the Holdback
Amount shall thereafter be reduced by such amount) or  set-off against any
Anniversary Payments or any 18-Month Payment payable to the US Equityholders as
the same becomes due hereunder through a reduction to the Anniversary Purchase
Price, the 18-Month Purchase Price or directly from the US Equityholders based
on their respective US Pro Rata Portion of such excess.  In the event the Final
Closing Adjustment is owed by Purchaser to the US Equityholders, Purchaser
shall, or shall cause the Company to, pay to the US Equityholders an amount in
cash equal to the Final Closing Adjustment, which amount shall be paid to each
US Equityholder based on his, her or its US Pro Rata Portion in accordance with
the instructions of the Equityholders’ Representative.  Any payment required
under this Section 2.6(d) shall be made within five (5) Business Days of the
final determination of the Final Closing Adjustment.

 

2.7                               Holdback.     At the Closing, Purchaser shall
withhold the Holdback Amount from the Anniversary Purchase Price in a separate
bank account opened for purposes of withholding such amount.  The Holdback
Amount shall be held by Purchaser in such separate account solely for the
purposes set forth in this Agreement for a period ending on the date that is
twelve (12) months following the Closing Date (the “Holdback Expiration Date”),
and shall be available as one source (and not the exclusive source) to settle
certain contingencies as provided in Sections 2.6 and/or 9.2; provided that on
the Holdback Expiration Date, Purchaser shall continue to withhold any portion
of the Holdback Amount which the Purchaser Indemnified Parties have, in good
faith, asserted in any unresolved Claim Notices.  Each US Equityholder’s US Pro
Rata Portion of any portion of the Holdback Amount which is not issued or set
aside for the satisfaction of such contingencies will be distributable to the US
Equityholders based on his, her or its US Pro Rata Portion as provided for
herein.

 

2.8                               Section 338 Elections; Tax Treatment.

 

(a)                           At the Purchaser’s option, subject to the
Purchaser and the Equityholders’ Representative agreeing on the Tax Adjustment
as provided for in Section 2.8(c), the US Company and the US Equityholders shall
join with Purchaser in making an election under Code Section 338(h)(10) (and any
corresponding election under state, local, and foreign Tax Law) with respect to
the purchase and sale of the Common Shares hereunder (collectively, the
“Section 338(h)(10) Election”).  If a Section 338(h)(10) Election is made, the
US Equityholders shall include any income, gain, loss, deduction, or other tax
item resulting from the Section 338(h)(10) Election on their respective Tax
Returns to the extent required by applicable Law.  The Purchaser shall at its
election make an election under Code Section 338(g) with respect to the Indian
Shares.  If a Section 338(h)(10) Election is made, then Purchaser shall pay the
Tax Adjustment (as determined pursuant to Section 2.8(c)) to the Equityholders’
Representative for further distribution to the US Equityholders.

 

(b)                           If the Purchaser and the Equityholders’
Representative agree on the Tax Adjustment as provided for in Section 2.8(c),
the US Equityholders, the Company and Purchaser shall cooperate fully with each
other in the making of the Section 338(h)(10) Election.  Following the
determination that the

 

18

--------------------------------------------------------------------------------


 

Section 338(h)(10) Election will be made, each US Equityholder shall deliver to
Purchaser an executed IRS Form 8023 (“Elections Under Section 338 for
Corporations Making Qualified Stock Purchases”) and any corresponding forms
identified by Purchaser under applicable state or local Law with respect to each
such election, in each case duly executed by each US Equityholder, and at any
later time reasonably requested by Purchaser, any other documents and forms
identified by Purchaser under applicable Law with respect to each such election.
The Equityholders’ Representative shall cause the Indian Equityholders to
cooperate fully with the Purchaser in the making of the election under
Section 338(g) at Purchaser’s request.

 

(c)                            In the event that Purchaser chooses to make a
Section 338(h)(10) Election, the Purchaser shall (i) notify the Equityholders’
Representative of its intention to make a Section 338(h)(10) Election and
(ii) within one-hundred fifty (150) days following the Closing, provide to the
Equityholders’ Representative a written notice setting forth (A) the allocation
of the US Purchase Price for income Tax purposes among the assets of the US
Company and (B) a computation of the Tax Adjustment (the “Estimated Tax
Adjustment”).  If requested by Purchaser, each US Equityholder will promptly
provide any information applicable to Purchaser’s calculation of the Estimated
Tax Adjustment.  In the event that the Equityholders’ Representative disagrees
with the Purchaser’s computation of the Estimated Tax Adjustment, the
Equityholders’ Representative shall provide to the Purchaser, within thirty (30)
days of delivery of the Estimated Tax Adjustment, written notice of such
disagreement with an alternative computation of the Tax Adjustment; provided,
that if such written notice is not provided within such thirty (30) day period,
the Estimated Tax Adjustment shall be deemed to be the Tax Adjustment.  The
Purchaser and the Equityholders’ Representative shall work together in good
faith to arrive at an agreeable computation of the Tax Adjustment if such a
disagreement notice is delivered within thirty (30) days of delivery of the
notice of disagreement.  If Purchaser and the Equityholders’ Representative
cannot resolve any such disagreement with respect to the Tax Adjustment in good
faith prior to the date that the Section 338(h)(10) Election is due, the
Purchaser shall not make the Section 338(h)(10) Election.

 

(d)                           Notwithstanding anything to the contrary provided
in this Agreement, if the Section 338(h)(10) Election is later invalidated or
rejected by a Taxing authority, each US Equityholder shall promptly (and in any
event, within five (5) Business Days) pay to Purchaser, upon Purchaser’s
request, an amount equal to his, her or its US Pro Rata Portion of the Tax
Adjustment by wire transfer of immediately available funds.

 

(e)                            As promptly as practicable following the Closing,
and in any event within sixty (60) days following the Closing Date, the US
Equityholders shall use reasonable best efforts to take all actions required so
that for all dates since the US Company’s incorporation until the Closing Date,
the US Company has qualified as a “small business corporation” within the
meaning of Section 1361(b)(1) of the Code.  The US Equityholders will keep
Purchaser informed regarding all developments and correspondence with the IRS
regarding such actions and an opportunity to consult regarding any responses to,
and participate in any discussions with, the IRS.

 

2.9                               Designated Purchasers.  Notwithstanding any
other provision of this Agreement, with respect to the Indian Shares to be
purchased from the Indian Equityholders, upon prior written notice to the
Company, Purchaser shall designate one or more Affiliates of Purchaser (whether
or not existing as of the date hereof) as a designated purchaser hereunder (each
such designee, a “Designated Purchaser”).  The designation contemplated hereby
shall set forth the name of the Designated Purchaser and the Indian Shares such
Designated Purchaser is to acquire at the Closing.  Upon the designation
contemplated hereby, each Designated Purchaser shall be deemed a Purchaser for
purposes of this Agreement in connection with the acquisition of the applicable
Indian Shares (and any reference to Purchaser herein in connection therewith
shall automatically be deemed to be a reference to such Designated Purchaser)
and such Designated Purchaser shall automatically be assigned the rights and
obligations under this Agreement necessary in connection with such designation;
provided, however, that Purchaser shall remain liable and responsible for

 

19

--------------------------------------------------------------------------------


 

any and all obligations and liabilities of Purchaser hereunder, including all
payment obligations of Purchaser, as if such designation did not occur.  Unless
Purchaser otherwise provides written notice of a change to the Designated
Purchaser, the Designated Purchaser shall be Virtusa Consulting Services Private
Limited and Virtusa Software Services Private Limited for all Indian Shares.

 

ARTICLE III
PAYMENTS OF CONSIDERATION

 

3.1                               Payment of Consideration.

 

(a)                           Common Shares.

 

(i)                                     At the Closing, each holder of Common
Shares, conditioned upon surrender of his, her or its certificates representing
his, her or its Common Shares (the “Certificates”) duly endorsed in blank or
accompanied by duly executed transfer powers (unless such holder has provided
the documentation described in Section 3.1(a)(ii)) and any required tax forms
reasonably requested by Purchaser, shall be entitled to receive in exchange
therefor, and Purchaser shall pay to such holder, his, her or its Common Share
Closing Payment.  Purchaser shall pay such amounts to the applicable holder of
each such Certificate on the Closing Date by wire transfer of immediately
available funds to an account specified by such holder in a letter of
transmittal in the form attached hereto as Exhibit B (the “Letter of
Transmittal”).  In addition, such holder shall be entitled to the right to
receive any other portion of the Consideration he, she or it is entitled to
under Section 3.1(d) in accordance with the terms set forth herein.

 

(ii)                                  Within five (5) Business Days following
the one (1) year anniversary of the Closing Date and subject to Section 2.6 and
Article IX, each holder of Common Shares, conditioned upon surrender of his, her
or its Certificates as contemplated by Section 3.1(a)(i) and any required tax
forms reasonably requested by Purchaser, shall be entitled to, and Purchaser
shall pay to such holder, his, her or its Anniversary Payment pursuant to the
wire transfer instruction in such holder’s Letter of Transmittal (or as
otherwise instructed in writing by the Equityholders’ Representative).

 

(iii)                               Within five (5) Business Days following the
eighteen (18) month anniversary of the Closing Date and subject to Section 2.6
and Article IX, each holder of Common Shares, conditioned upon surrender of his,
her or its Certificates as contemplated by Section 3.1(a)(i) and any required
tax forms reasonably requested by Purchaser, shall be entitled to, and Purchaser
shall pay to such holder, his, her or its 18-Month Payment pursuant to the wire
transfer instruction in such holder’s Letter of Transmittal (or as otherwise
instructed in writing by the Equityholders’ Representative).

 

(iv)                              If any Certificate shall have been lost,
stolen or destroyed, upon the making of a lost certificate indemnity affidavit,
in a form reasonably acceptable to Purchaser, of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed, Purchaser will
deliver, in exchange for such lost, stolen or destroyed Certificate, the
applicable Consideration as provided herein with respect to the shares formerly
represented thereby.

 

(v)                                 If payment is to be made to a Person other
than the Person in whose name the Certificate surrendered is registered, it
shall be a condition of payment that the Certificate so surrendered shall be
properly endorsed or otherwise in proper form for transfer and delivered to
Purchaser with all documents required to evidence and effect such transfer and
that the Person requesting such payment pay any transfer or other Taxes required
by reason of the payment to a

 

20

--------------------------------------------------------------------------------


 

Person other than the registered holder of the Certificate surrendered or
establish to the satisfaction of Purchaser that such tax has been paid or is not
applicable.

 

(b)                           To the extent permitted by applicable Law, none of
Purchaser or the Company shall be liable to any Person in respect of any portion
of the Consideration properly delivered to a public official pursuant to any
applicable abandoned property, escheat or similar Law.

 

(c)                            No interest shall be payable for any Common
Shares delivered to Purchaser pursuant to this Section 3.1 or cash and shares
which are subsequently delivered to any former holder of Common Shares.

 

(d)                           If there exists any note, loan or other borrowing
outstanding by an Equityholder to the Company or any of its Subsidiaries (or
another Equityholder) (each, an “Equityholder Loan”), any Equityholder Loan
shall be repaid in full (with all Encumbrances released) as a condition to
receiving any payment for any Common Shares hereunder or any Indian Shares under
the Indian Equity Purchase Agreement (the “Equityholder Loan Repayment”).

 

3.2                               Withholding.  Purchaser and the US Company
will be entitled to deduct and withhold from any amount payable under this
Agreement such amounts as is required to be deducted and withheld with respect
to the making of such payment under the Code or under any other applicable Law. 
If Purchaser believes that any payment hereunder is or may be subject to
withholding, Purchaser will use reasonable best efforts to notify the
Equityholders’ Representative of such withholding requirement at least five
(5) Business Days prior to the date such payment is scheduled to be made and
Purchaser will reasonably cooperate with the Equityholders’ Representative to
mitigate any such withholding to the extent lawfully permitted.  To the extent
that such amounts are so withheld pursuant to this Section 3.2, such withheld
amounts will be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such withholding was made.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As a material inducement to Purchaser to enter into this Agreement and
consummate the transactions contemplated hereby, except as set forth on the
disclosure schedules of this Agreement (the “Schedules”), the US Company hereby
makes to Purchaser the representations and warranties contained in this
Article IV as of the date hereof (which representations and warranties shall be
(and shall be deemed to be) qualified by the disclosures made in the Schedules
as provided for in Section 11.2).

 

4.1                               Organization; Authority.

 

(a)                           The US Company is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware. 
The Indian Company is a private limited company duly incorporated and validly
existing under the Laws of India.  The Company has all requisite corporate power
and authority to own, operate and lease its properties and assets and carry on
its business as currently conducted and currently proposed to be conducted. The
Company is duly licensed or qualified to do business as a foreign corporation
under the Laws of each jurisdiction listed on Schedule 4.1(a) and each other
jurisdiction in which the ownership, operation or leasing of its properties or
assets or in which the transaction of its business makes such qualification
necessary, except such jurisdictions where the failure to be so licensed or
qualified has neither had nor is reasonably expected to have a Company Material
Adverse Effect.  The Company’s Organizational Documents, current and effective
copies of which have been made available to Purchaser or the Designated
Purchaser, as the case may be, are complete and correct, and no amendments
thereto are pending. The minute books (containing the records of meetings of the
shareholders thereof, the

 

21

--------------------------------------------------------------------------------


 

governing body and any committees of the governing body) and the record books of
the Company reflect in all material respects all corporate actions of the
Company taken at such meetings and have been made available to Purchaser or the
Designated Purchaser, as the case may be. All such statutory books, records and
registers are properly kept, written up to date and are complete in all material
respects, and all matters required by statute to be recorded have been
truthfully and  accurately recorded in such books, records and registers.
Schedule 4.1(a)(i) sets forth a list of all of the officers and directors,
managers or partners, as applicable, of the Company and each of its Subsidiaries
by legal entity.  Schedule 4.1(a)(ii) lists, by legal entity, every state or
foreign jurisdiction in which the Company or any of its Subsidiaries is
qualified to do business, has employees or facilities or otherwise has conducted
its business in the last five (5) years.

 

(b)                           The execution, delivery and performance of this
Agreement, the Related Agreements and all of the other agreements and
instruments executed by the Company pursuant to the requirements set forth
herein have been duly authorized by the Company, and no other act (corporate or
otherwise) or other proceeding on the part of the Company is necessary to
authorize the execution, delivery or performance of this Agreement, the Related
Agreements or the other agreements executed by the Company pursuant to the
requirements set forth herein and the consummation of the transactions
contemplated hereby or thereby.  Assuming the due authorization, execution and
delivery of this Agreement by Purchaser and the Equityholders, this Agreement
and each of the Related Agreements constitutes or will constitute a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in a Proceeding at Law or in equity).

 

(c)                            The governing body of the Company, at a meeting
duly called and held, has unanimously (i) determined that the transactions
contemplated hereby and the Related Agreements to which it is a party are in the
best interests of the Company and its shareholders and (ii) approved and adopted
this Agreement, the Related Agreements to it is a party and the transactions
contemplated hereby and thereby in accordance with the provisions of applicable
Law and its Organizational Document.  All requirements for consents, votes or
approvals by the holders of any classes or series of equity of the Company
necessary to approve and adopt, and consummate, this Agreement, the Related
Agreements to which it is a party and the transactions contemplated hereby and
thereby in accordance with the Company’s Organizational Documents and applicable
Law have been satisfied.

 

4.2                               Capitalization. As of the date of this
Agreement, (a) the authorized capital stock of the US Company consists of
(i) 1,500 shares of Class A Common Stock, of which 1,000 are issued and
outstanding as of the date hereof, and (ii) 1,500 shares of Class B Common
Stock, of which 1,000 are issued and outstanding as of the date hereof and
(b) the authorized capital stock of the Indian Company consists of 50,000 shares
of INR 10 each, of which 10,000 are issued and outstanding as of the date
hereof.   As of the date hereof, such shares of capital stock of the US Company
and the Indian Company are held beneficially and of record by the Persons, and
in the amounts, listed on Schedule 4.2.  Except as set forth on Schedule 4.2, no
share of stock of the Company is, and such shares of stock have never been,
subject to vesting.  All of the issued and outstanding shares of capital stock
of the Company have been duly authorized and validly issued, and are fully paid
and nonassessable.  Except as otherwise set forth on Schedule 4.2, there are no
outstanding, and there have never been any, subscriptions, options, warrants,
commitments, preemptive rights, deferred compensation rights, agreements,
arrangements or commitments of any kind to which the Company is a party relating
to the issuance of, or outstanding securities convertible into or exercisable or
exchangeable for, any shares of capital stock of any class or other equity
interests of the Company.  There are no agreements to which the Company is a
party with respect to the voting of any shares of capital stock of the Company
or which restrict the transfer of any such shares.  There are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of capital stock, other equity interests or any other
securities of the Company.  There are no equity-appreciation rights, equity-

 

22

--------------------------------------------------------------------------------


 

based performance units, “phantom” equity rights or other similar equity of
“phantom” based equity-related Contracts or obligations of any character
(contingent or otherwise) pursuant to which any Person is or may be entitled to
receive any payment or other value based on the revenues, earnings or financial
performance, equity price performance or other attribute of the Company, its
Subsidiaries or their respective businesses or assets or calculated in
accordance therewith.  Schedule 4.2 lists all Equityholder Loans outstanding as
of the date hereof, including the borrower under each such Equityholder Loan,
the lender under each such Equityholder Loan, the date each such Equityholder
Loan was issued and the amount currently outstanding under each such
Equityholder Loan.

 

4.3                               Subsidiaries and /or Branch Offices.

 

(a)                           The Company does not have and, except for eTouch
Federal Systems, LLC, has never had, any Subsidiary. The Company does not own
any shares or other securities of any other Person.

 

(b)                           The Indian Company has incorporated branch offices
only in Cork, Ireland and Sydney, Australia. Except as disclosed on Schedule
4.3(b), the said branches are validly registered and existing and have been
incorporated after due compliance with all the regulatory requirements and
filings under the applicable laws of India.

 

4.4                               No Conflict; Consents.

 

(a)                           Except as set forth on Schedule 4.4(a), none of
the execution, delivery, or performance of this Agreement or any Related
Agreement to which the Company is a party by the Company, the consummation by
the Company of the transactions contemplated hereby or thereby, or compliance by
the Company with any of the provisions hereof or thereof will (i) conflict with
or result in any breach or default (with or without due notice or lapse of time
or both) of any provision of the Company’s Organizational Documents,
(ii) require any filing with, notice by, or Permit, authorization, consent, or
approval of, any Governmental Body, (iii) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, or acceleration) under, any
of the terms, conditions or provisions of any Contract or obligation to which
the Company or any of its Subsidiaries is a party or by which it or any of its
properties or assets may be bound, (iv) require from the Company or any of its
Subsidiaries any notice to, declaration or filing with, or consent or approval
of any Person not a party to this Agreement (other than a Governmental Body), or
(v) violate any Order, statute, rule, or regulation applicable to the Company or
any of its Subsidiaries or any of its properties or assets.

 

(b)                           Except as set forth on Schedule 4.4(b), no notice
to, declaration or filing with, or consent or approval of, any United States
federal, state or local, or any supra-national or non-U.S. government, political
subdivision, governmental, regulatory or administrative authority,
instrumentality, agency body or commission, self-regulatory organization, court,
tribunal or judicial or arbitral body, including the SEC, the Reserve Bank of
India and the Department of Industrial Policy and Promotion (each, a
“Governmental Body”), is required by or with respect to the Company or any of
its Subsidiaries in connection with the execution and delivery by the Company of
this Agreement or any Related Agreement to which the Company is a party, and the
consummation by the Company of the transactions contemplated by this Agreement
or such Related Agreement in accordance with the terms hereof and thereof,
except for the filing of a pre-acquisition notification and report form by the
Company under the HSR Act.

 

4.5                               Financial Statements.

 

(a)                           The Company has delivered to Purchaser the
following financial statements, copies of which are attached hereto as
Schedule 4.5(a) (collectively, the “Financial Statements”):

 

23

--------------------------------------------------------------------------------


 

(i)                                     audited consolidated balance sheets of
the Company and its Subsidiaries as of the fiscal years ended December 31, 2014
and December 31, 2015, December 31, 2016, and consolidated statements of income
and cash flows for each of the years then ended prepared in accordance with
Company GAAP, together with the notes thereto and auditor’s reports thereon
audited in accordance with International Audit Standards (the “Audited Financial
Statements”);

 

(ii)                                  unaudited consolidated balance sheets of
the Company and its Subsidiaries as of  September 30, 2016 and September 30,
2017 (the “Base Balance Sheets”), and unaudited consolidated statements of
income and equity for the nine (9) month periods then ended prepared in
accordance with Company GAAP, together with the notes thereto; and

 

(iii)                               an unaudited consolidated balance sheet of
the Company and its Subsidiaries as of the fiscal year ended December 31, 2017,
and a consolidated statement of income for the quarterly period then ended
prepared in accordance with Company GAAP.

 

Subject to audit adjustments with respect to any unaudited Financial Statements
(none of which would reasonably be expected to be material to the business,
operations, assets, liabilities, financial condition, operating results, value
or net worth of the Company and its Subsidiaries taken as a whole), the
Financial Statements have been prepared in accordance with the books and records
of the Company and its Subsidiaries (which are accurate and complete in all
material respects) and in accordance with Company GAAP, as applicable to the
Financial Statements, consistently applied and present fairly the consolidated
financial condition and results of operations of the Company and its
Subsidiaries as of the dates and for the periods covered thereby.  The Company
maintains a system of accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with Company GAAP,
as applicable to the Financial Statements, and to maintain accountability for
assets and (iii) access to assets is permitted only in accordance with
management’s specific or general authorization.

 

(b)                           The audited financial statements of the Indian
Company for the three immediately preceding financial years, i.e.,
April 2014-March 2015, April 2015-March 2016 and April 2016- March 2017, have
been delivered to the Designated Purchaser: (i) have been prepared, in
accordance with Indian Generally Accepted Accounting Principles (“Indian GAAP”)
or Indian Accounting Standards (“IAS”) (wherever applicable) and Law; (ii) gives
a true and fair view of the financial condition, status, business, affairs and
practices of such Company as at the last day of the period to which it relates
including off balance sheet liabilities; (iii) makes full provisions for
redundant, obsolete, unsaleable, deteriorated or slow moving stocks and for the
recoverability of current and non-current assets; (iv) does not contain any
adverse qualification; and (v) has been duly filed with the relevant authorities
in accordance with Law. Unless specified otherwise in the financial statements,
the financial statements have been prepared on a basis consistent with the basis
employed by the Indian Company for each of the 3 (three) immediately preceding
financial years, without any change in the accounting policies.

 

(c)                            Except as set forth on Schedule 4.5(c), neither
the Company nor any of its Subsidiaries has any liabilities or obligations
(whether accrued, absolute, contingent, unliquidated or otherwise, whether due
or to become due and regardless of when or by whom asserted), other than those
(i) fully reflected in, reserved against or otherwise described on the
liabilities side of the Base Balance Sheet or the financial statements, as in
the case of the Indian Company, (ii) incurred in the Ordinary Course of Business
since the date of the Base Balance Sheet or the financial statements, or
(iii) liabilities or obligations which, in the aggregate do not or would not
reasonably be expected to exceed $100,000.

 

24

--------------------------------------------------------------------------------


 

(d)                           The accounts receivable reflected on the Base
Balance Sheet and the financial statements and all accounts receivable arising
since December 31, 2016 and December 31, 2017, as in the case of the
Consolidated Company, and March 31, 2017 and December 31, 2017, as in the case
of the Indian Company, are (i) valid receivables that are collectible to the
Company’s knowledge, and have arisen from bona fide transactions, in the
Ordinary Course of Business, (ii) carried at values determined in accordance
with Company GAAP consistently applied (subject to the reserve for doubtful
accounts appearing on the Base Balance Sheet or the financial statements and
additions to such reserves in the Ordinary Course of Business), and (iii) not
subject to valid counterclaims or setoffs.  Schedule 4.5(d) lists an aging of
the accounts receivable of the Company and its Subsidiaries on a
customer-by-customer basis as of the date hereof.

 

(e)                            Schedule 4.5(e) sets forth a true and correct
list of the revenue earned by the Company and its Subsidiaries from sources in
each country other than the United States, on a country-by-country basis, during
the twelve (12) months ended on December 31, 2016 and December 31, 2017 and
March 31, 2017 (determined in accordance with Company GAAP, Indian GAAP or IAS,
as the case may be, which shall be applied in a manner consistent with the
Financial Statements).

 

(f)                             The outstanding Indebtedness, the Persons to
which such Indebtedness is owed and the amount owed with respect to such
Indebtedness as of the date hereof is listed on Schedule 4.5(f).

 

4.6                               Operating in Ordinary Course of Business. 
Except as set forth on Schedule 4.6 (specifying the appropriate paragraph),
(A) (x) since December 31, 2016 until the date of this Agreement (in the case of
the US Company and its Subsidiaries) and (y) since March 31, 2017 until the date
of this Agreement (in the case of the Indian Company and its Subsidiaries), the
US Company and the Indian Company have operated only in the Ordinary Course of
Business and (B) (x) neither the US Company nor any of its Subsidiaries, since
December 31, 2016 through and including the date of this Agreement, and
(y) neither the Indian Company nor any of its Subsidiaries since March 31, 2017,
through and including the date of this Agreement, has taken any of the following
actions:

 

(a)                           split, combined or reclassified any of its capital
stock or issued or authorized the issuance of any other securities in respect
of, in lieu of or in substitution for shares of its capital stock or any of its
other securities;

 

(b)                           authorized for issuance, issued or sold or agreed
or committed to issue or sell (whether through the issuance or granting of
options, warrants, commitments, subscriptions, rights to purchase or otherwise)
any stock of any class or any other securities or equity equivalents;

 

(c)                            made any change to the Organization Documents of
the Company or any of its Subsidiaries, or changed the authorized capital stock
or equity interests of the Company or any Subsidiary;

 

(d)                           increased in any material respect the rates of
compensation or bonus compensation payable or to become payable to, or increased
the benefits to be provided to, any officer, employee or consultant of the
Company or any Subsidiary, other than in accordance with the existing terms of
Contracts entered into prior to December 31, 2016;

 

(e)                            sold, leased, licensed, pledged or otherwise
disposed of or encumbered any properties or assets of the Company or any of its
Subsidiaries, other than in the Ordinary Course of Business;

 

(f)                             merged or consolidated with any other Person or
undertook any reorganization or recapitalization;

 

25

--------------------------------------------------------------------------------


 

(g)                            acquired (by merger, consolidation or other
combination, or acquisition of stock or assets or otherwise) any Person, or any
division or material assets thereof;

 

(h)                           executed any guaranty, issued any debt, borrowed
any money or otherwise incurred or created any Indebtedness;

 

(i)                               directly or indirectly engaged in any
transaction or Contract with any Equityholder or any of its Affiliates, or any
officer, Key Employee, director, manager or partner of the Company or any of its
Subsidiaries;

 

(j)                              taken or omitted to take any action that has or
would reasonably be expected to have the effect of accelerating to pre-Closing
periods sales to the trade or other customers that would in the Ordinary Course
of Business occur after the Closing;

 

(k)                           delayed or postponed the payment of any accounts
payable or accelerated the collection of or discounted any accounts receivable
in a manner outside the Ordinary Course of Business;

 

(l)                               waived any rights of material value or
suffered any material losses;

 

(m)                       declared or paid any dividends or other distributions
with respect to any of its equity interests or redeemed or purchased, directly
or indirectly, any of its equity interests, any options or any other rights to
acquire any of its equity interests;

 

(n)                           made any capital expenditures or commitments
therefor in excess of $25,000 individually or $100,000 in the aggregate;

 

(o)                           experienced any damage, destruction or similar
Liability (whether or not covered by insurance) to any asset or property in
excess of $100,000;

 

(p)                           made any material change in accounting method or
Tax practices or policies (other than as required by GAAS, GAAP or Indian GAAP
or IAS as the case may be), or (i) settled or compromised any Tax Liability,
(ii) made, changed or rescinded any Tax election, (iii) consented to any
extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes or (iv) amended any income or other material Tax
Return;

 

(q)                           entered into any amendment, modification,
termination (partial or complete) or granted any waiver under or given any
consent with respect to any Material Contract that is not specifically listed on
Schedule 4.12(a);

 

(r)                              became subject to, settled or initiated any
Proceeding; or

 

(s)                             committed, authorized or agreed to do any of the
foregoing.

 

Since March 31, 2017 through and including the date of this Agreement, the
Company has not experienced any Company Material Adverse Effect, except as set
forth in Schedule 4.6(x).

 

4.7                               Litigation.  Except as disclosed in Schedule
4.7, there is, and in the last three (3) years there has been, no Proceeding of
any nature pending, or to the knowledge of the Company, threatened, against the
Company or any of its Subsidiaries, their respective properties or assets
(tangible or intangible) or any of the Company’s or any of its Subsidiaries’
employees, officers, Key Employees, managers, partners or directors (in their
capacities as such), nor to the actual knowledge of the Company (without a need
to investigate or

 

26

--------------------------------------------------------------------------------


 

inquire solely for this clause of this Section), are there any presently
existing facts or circumstances that would constitute a reasonable basis
therefor.

 

4.8                               Tax Matters.

 

(a)                           Taxes.

 

(i)                                     The Company and each of its Subsidiaries
have (A) prepared and timely filed all Tax Returns required to be filed by the
Company or any of its Subsidiaries and all such Tax Returns are true and correct
in all material respects and have been completed in accordance with applicable
Law, and (B) timely paid all Taxes that were due and payable (whether or not
shown on a Tax Return) or, for all Taxes that are not yet due and payable
(whether or not shown on any Tax Return) that have accrued up to and including
the Closing Date (or will be included on the Closing Balance Sheet), has
appropriately included such Taxes in the calculation of Indebtedness.

 

(ii)                                  The US Company and each of its
Subsidiaries have paid or withheld with respect to their respective employees,
equityholders and other third parties, all U.S. federal, state and non-U.S.
income Taxes and social security charges and similar fees, Federal Insurance
Contribution Act taxes, Federal Unemployment Tax Act taxes and other Taxes
required to be paid or withheld, and have timely paid over any such Taxes over
to the appropriate authorities. With respect to the Indian Company, there are no
outstanding income tax (including withholding tax/tax deduction at source)
against it.  The withholding taxes including returns thereof, have been duly
deposited/filed with the Governmental Body within the prescribed due
dates/stipulated timelines. The Indian Company has not received any notice from
any Taxation authority which required or will require the Company to withhold
Taxation from any payment made since March 31, 2017 (in respect of which such
withheld Taxation has not been accounted for in full to the Taxation authority).

 

(iii)                               Neither the Company nor any of its
Subsidiaries has been delinquent in the payment of any Tax, nor is there any Tax
deficiency outstanding, assessed or proposed in writing against the Company or
any of its Subsidiaries, nor has the Company or any of its Subsidiaries executed
any waiver of any statute of limitations on or extending the period for the
assessment or collection of any Tax.

 

(iv)                              No audit or other examination of any Tax
Return of the Company or any of its Subsidiaries is presently in progress or has
occurred in the last three (3) years, nor has the Company or any of its
Subsidiaries been notified in writing of any request for such an audit or other
examination, and to the knowledge of the Company, no such action or proceeding
is being contemplated.  No adjustment relating to any Tax Return filed by the
Company or any of its Subsidiaries has been proposed in writing by any Taxing
authority.  There are no matters relating to Taxes under discussion between any
Taxing authority and the Company or any of its Subsidiaries.

 

(v)                                 The Company has made available to Purchaser
copies of all Tax Returns for the Company and its Subsidiaries filed for all
periods since and including the taxable period ended December 31, 2013.

 

(vi)                              No claim has ever been made by a Taxing
authority in a jurisdiction where the Company or any of its Subsidiaries does
not file Tax Returns that it is or may be subject to taxation by that
jurisdiction. All claims or other requests for any particular treatment relating
to Taxation that have been taken into account in computing any amount in the
financial statements of the Indian Company, have been duly made and are not
likely to be disputed by any Taxation authority.

 

27

--------------------------------------------------------------------------------


 

(vii)                           Neither the Company nor any of its Subsidiaries
has (A) ever been a party to any Tax sharing, indemnification or allocation
agreement, nor does the Company or any of its Subsidiaries owe any amount under
any such agreement, (B) any Liability for the Taxes of any Person (other than
Company or its Subsidiaries) under Treasury Regulation §1.1502-6 (or any similar
provision of state, local or non-U.S. Law), as a transferee or successor, by
Contract, by operation of Law or otherwise or (C) ever been a party to any joint
venture, partnership or other arrangement that is treated as a partnership for
Tax purposes.

 

(viii)                        Neither the US Company nor any of its Subsidiaries
has been, at any time, a “United States Real Property Holding Corporation”
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.

 

(ix)                              There are (and immediately following the
Closing there will be) no Encumbrances on the assets of the Company or any of
its Subsidiaries relating or attributable to Taxes other than Encumbrances for
Taxes not yet due and payable.  To the Company’s knowledge, there is no basis
for the assertion of any claim relating or attributable to Taxes which, if
adversely determined, would result in any Encumbrance for Taxes on the assets of
the Company or any of its Subsidiaries.

 

(x)                                 Neither the Company nor any of its
Subsidiaries has engaged in a “reportable transaction,” as set forth in
Section 6707A(c)(1) of the Code and Treasury Regulation §1.6011-4(b) or any
similar provision of state, local or non-U.S. Law, or any transaction that is
the same as or substantially similar to one of the types of transactions that
the IRS has determined to be a tax avoidance transaction and identified by
notice, regulation or other form of published guidance as a listed transaction
as set forth in Section 6707A(c)(1) of the Code and Treasury Regulation
§1.6011-4(b)(2).

 

(xi)                              Neither the Company nor any of its
Subsidiaries has constituted either a “distributing corporation” or a
“controlled corporation” in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code.

 

(xii)                           Either (i) none of the equity of the Company are
or was ever subject to a “substantial risk of forfeiture” within the meaning of
Section 83 of the Code and the Treasury Regulations promulgated thereunder, or
(ii) each holder of equity of the Company made a timely and effective election
pursuant to Section 83(b) of the Code with respect to its receipt of any such
equity of the Company that are or were ever subject to a substantial risk of
forfeiture and the Company, as applicable, has received from each such holder of
equity of the Company a copy of such election and the Company has made available
to Purchaser a copy of such election.

 

(xiii)                        None of the shares of capital stock of the US
Company are “covered securities” under Treasury Regulations
Section 1.6045-1(a)(15).  In the event that any shares of capital stock of the
US Company are “covered securities,” Schedule 4.8(a)(xiii) sets forth the cost
basis and date of issuance of such shares or securities.

 

(xiv)                       Neither the Company nor any of its Subsidiaries will
be required to include any item of income in, or exclude any item of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of (A) any installment sale or open transaction
disposition made prior to the Closing Date, (B) any prepaid amount or deferred
revenue received prior to the Closing Date, (C) any “closing agreement,” as
described in Section 7121 of the Code (or any corresponding provision of state,
local or foreign income tax Law), (D) a change in the method of accounting made
prior to the Closing Date, including any adjustment pursuant to Code

 

28

--------------------------------------------------------------------------------


 

Sections 481 or 263A (or any corresponding or similar provision of state, local,
or foreign income Tax Law), (E) any intercompany transaction or excess loss
account described in Treasury Regulations under Code Section 1502 (or any
corresponding or similar provision of state, local, or non-U.S. income Tax law),
(F) an election under Section 108(i) of the Code, (G) the use of an improper
method of accounting for a taxable period ending on or prior to the Closing
Date, (H) deferred intercompany gain or any excess loss account described in
Treasury Regulations under Code Section 1502 (or any corresponding or similar
provision of state, local or foreign Law) or (I) application of
Section 952(c)(2) of the Code, or application of Section 951 of the Code with
respect to income earned or recognized or payments received on or prior to the
Closing Date.

 

(xv)                          Neither the Company nor any of its Subsidiaries is
subject to any private letter ruling or closing agreement of the IRS or
comparable rulings of any other Governmental Body.  There is no power of
attorney given by or binding upon the Company or any of its Subsidiaries with
respect to Taxes for any period for which the statute of limitations (including
any waivers or extensions) has not yet expired that is currently in effect.

 

(xvi)                       The Company and each of its Subsidiaries has in its
possession official foreign governmental receipts (or similar documentary
evidence) for any Taxes paid by it to any non-U.S. Governmental Body.  Neither
the Company nor any of its Subsidiaries is a party to a gain recognition
agreement under Section 367 of the Code that is currently in effect.

 

(xvii)                    The Company has made available to Purchaser all
material documentation relating to any Tax holidays or incentives currently
applicable to the Company or any of its Subsidiaries.  The Company and its
Subsidiaries are in compliance with the requirements for any applicable Tax
holidays or incentives and none of the Tax holidays or incentives will be
jeopardized by the transaction contemplated in this Agreement.

 

(xviii)                 Neither the Company nor any of its Subsidiaries has been
or is subject to Tax in a country other than its country of organization by
virtue of having a place of business, a permanent establishment or branch in any
country outside the country of its organization.

 

(xix)                       Each of the Company and its Subsidiaries is in
compliance in all respects with all applicable transfer pricing laws and
regulations, including the execution and maintenance of contemporaneous
documentation substantiating the transfer pricing practices and methodology of
the Company and its Subsidiaries.  The prices for any property or services (or
for the use of any property) provided by or to the Company or any of its
Subsidiaries are arm’s length prices for purposes of the relevant transfer
pricing laws, including Treasury Regulations under Code Section 482. Apart from
the transactions disclosed in Schedule 4.8(xix), no agreements involving the
Indian Company have taken place or are in existence, that are of a nature that
would attract the application of any Law relating to transfer pricing might be
invoked by any Governmental Body. The Indian Company is in compliance with all
applicable transfer pricing laws, including the execution and maintenance of
contemporaneous documentation substantiating the transfer pricing practice and
methodology. Further, all intercompany agreements have also been adequately
documented, and such documents have been duly executed in a timely manner.

 

(xx)                          Since the date of its incorporation, the US
Company has had in place a valid election under Section 1362 of the Code to be
treated as an S corporation for United States federal income Tax purposes, has
filed all of its United States federal income Tax Returns on Form 1120-S and, to
the extent applicable, has filed all of its United States state income Tax
Returns on the corresponding state or local income tax form.  At no time since
the date of its incorporation has the US Company failed to qualify as a “small
business corporation” within the meaning of Section

 

29

--------------------------------------------------------------------------------


 

1361(b)(1) of the Code.  Neither the US Company nor any US Equityholder nor any
other Person has taken any action (other than the Purchase pursuant to this
Agreement) that would result in the termination of the US Company’s status as a
validly electing S corporation within the meaning of Sections 1361 and 1362 of
the Code or any comparable provision of state or local Tax Law.

 

(xxi)                       The US Company will not be liable for any Tax under
Section 1374 of the Code (or any comparable provision under state or local Tax
Law) in connection with the deemed sale of the US Company’s assets occasioned by
the Section 338(h)(10) Election (or corresponding election under state or local
Tax Law).  At no time within the past five (5) years has the US Company or any
of its Subsidiaries acquired assets from another corporation in a transaction in
which the US Company’s or any of its Subsidiaries’ Tax basis in the acquired
assets was determined, in whole or in part, by reference to the Tax basis of the
acquired assets (or any other property) in the hands of the transferor.

 

(xxii)                    The Indian Company does not have any liability to
Taxation on income or gains except in respect of and to the extent of income and
profits actually received or to be received, nor do any arrangements exist which
might give rise to such a liability. Further, all receivables balances of the
Indian Company which are assessed as good, and recoverable from all its
customers will be recovered within the estimated time and the provisions for
doubtful receivables have been adequately provided for in the financial
statements of the Indian Company.

 

(b)                                 Executive Compensation Tax and Parachute
Payments.  Except as set forth on Schedule 4.8(b), neither the execution or
delivery of this Agreement nor the consummation of the transactions contemplated
by this Agreement will, either alone or in conjunction with any other event
(whether contingent or otherwise) (i) result in or cause any payment or benefit
becoming due or payable, or required to be provided, to any director, officer,
manager, partner, employee, consultant or independent contractor of the Company
or any of its Subsidiaries or any ERISA Affiliate, (ii) result in the
forgiveness of any indebtedness of any director, officer, manager, partner,
employee, consultant or independent contractor of the Company or any of its
Subsidiaries to the Company or its Subsidiaries or any ERISA Affiliate,
(iii) increase the amount or value of any benefit or compensation otherwise
payable or required to be provided to any such director, officer, manager,
partner, employee, consultant or independent contractor of the Company or any of
its Subsidiaries or any ERISA Affiliate, (iv) result in or cause the
acceleration of the time of payment, vesting, distribution or funding of any
such benefit or compensation, or (v) result in any “parachute payment” as
defined in Section 280G(b)(2) of the Code (whether or not such payment is
considered to be reasonable compensation for services rendered).  There is no
Contract to which the Company, any of its Subsidiaries or any ERISA Affiliate is
a party or by which it is bound to compensate any director, officer, manager,
partner, employee, consultant or independent contractor for excise taxes paid
pursuant to Section 4999 of the Code or any similar applicable Law.  Each
Company Employee Plan that constitutes in any part a nonqualified deferred
compensation plan within the meaning of Section 409A of the Code has been
operated and maintained in operational and documentary compliance with
Section 409A of the Code and applicable guidance thereunder.  No payment to be
made under any Company Employee Plan is, or to the knowledge of the Company,
will be, subject to the penalties of Section 409A(a)(1) of the Code.

 

4.9                               Company Employee Plans.

 

(a)                                 Schedule 4.9(a) sets forth a true, complete
and correct list of every Company Employee Plan.

 

(b)                                 Each Company Employee Plan that is intended
to qualify under Section 401(a) of the Code is so qualified and has received a
favorable determination or approval letter from the IRS with

 

30

--------------------------------------------------------------------------------


 

respect to such qualification, or may rely on an opinion letter issued by the
IRS with respect to a prototype plan adopted in accordance with the requirements
for such reliance, or has time remaining for application to the IRS for a
determination of the qualified status of such Company Employee Plan for any
period for which such Company Employee Plan would not otherwise be covered by an
IRS determination and, to the knowledge of the Company, no event or omission has
occurred that would cause any Company Employee Plan to lose such qualification.

 

(c)                                  (i) Each Company Employee Plan is, and has
been operated in material compliance with applicable Laws and regulations and is
and has been administered in all material respects in accordance with applicable
Laws and regulations and with its terms.  (ii) No claim, litigation or
governmental or administrative proceeding, audit, investigation or other
proceeding (other than those relating to routine claims for benefits) is pending
or, to the knowledge of the Company, threatened with respect to any Company
Employee Plan or any fiduciary or service provider thereof, and, to the
knowledge of the Company, there is no reasonable basis for any such claim,
litigation, audit, investigation or proceeding.  (iii) All payments and/or
contributions required to have been made with respect to all Company Employee
Plans either have been timely made or have been accrued in accordance with the
terms of the applicable Company Employee Plan and applicable Law.  (iv) The
Company Employee Plans satisfy in all material respects the minimum coverage and
discrimination requirements under the Code.

 

(d)                                 No Company Employee Plan is a single
employer pension plan (within the meaning of Section 4001(a)(15) of ERISA) for
which the Company or any of its Subsidiaries or any ERISA Affiliate could incur
liability under Section 4063 or 4064 of ERISA or a plan maintained by more than
one employer as described in Section 413(c) of the Code.

 

(e)                                  Neither the Company nor any of its
Subsidiaries nor any ERISA Affiliate has ever maintained, contributed to, or
been required to contribute to (i) any employee benefit plan that is or was
subject to Title IV of ERISA, Section 412 of the Code, Section 302 of ERISA,
(ii) a Multiemployer Plan, (iii) any funded welfare benefit plan within the
meaning of Section 419 of the Code, (iv) any “multiple employer plan” (within
the meaning of Section 210 of ERISA or Section 413(c) of the Code), or (v) any
“multiple employer welfare arrangement” (as such term is defined in
Section 3(40) of ERISA), and neither the Company nor any of its Subsidiaries nor
any ERISA Affiliate has ever incurred any liability under Title IV of ERISA that
has not been paid in full.

 

(f)                                   None of the Company Employee Plans
provides health care or any other non-pension benefits to any employees after
their employment is terminated (other than as required by Part 6 of Subtitle B
of Title I of ERISA or similar state Law) and the Company and its Subsidiaries
have never promised to provide such post-termination benefits.

 

(g)                                  (i) Each Company Employee Plan may be
amended, terminated, or otherwise modified by the Company or its Subsidiaries to
the greatest extent permitted by applicable Law, including the elimination of
any and all future benefit accruals thereunder and no employee communications or
provision of any Company Employee Plan has failed to effectively reserve the
right of the Company, its Subsidiaries or the ERISA Affiliate to so amend,
terminate or otherwise modify such Company Employee Plan.  (ii) Neither the
Company nor any Subsidiary of the Company nor any of its ERISA Affiliates has
announced its intention to modify or terminate any Company Employee Plan or
adopt any arrangement or program which, once established, would come within the
definition of a Company Employee Plan.  (iii) Each asset held under each Company
Employee Plan may be liquidated or terminated without the imposition of any
redemption fee, surrender charge or comparable liability other than ordinary
administration expenses.  (iv) No Company Employee Plan provides health or
disability benefits that are not fully insured through an insurance contract.

 

31

--------------------------------------------------------------------------------


 

(h)                                 No Company Employee Plan of the US Company
or its Subsidiaries is subject to the Laws of any jurisdiction outside the
United States.

 

(i)                                     Neither the execution and delivery of
this Agreement or any Related Agreement nor the consummation of the transactions
contemplated hereby or thereby could (either alone or in conjunction with any
other event) result in a requirement to pay any tax “gross-up” or similar
“make-whole” payments to any employee, director or consultant of the Company, a
Subsidiary of the Company or an ERISA Affiliate.

 

4.10                        Real and Personal Property.

 

(a)                                 Except as set forth on Schedule 4.10(a),
neither the Company nor any of its Subsidiaries own or have owned any real
property.

 

(b)                                 Schedule 4.10(b) sets forth a list of all
real property leased by the Company or any of its Subsidiaries (the “Leased Real
Property”).  All leases relating to the Leased Real Property are identified on
Schedule 4.10(b) (each, a “Lease” and collectively, the “Leases”).  Copies of
all Leases have been made available to Purchaser and the Designated Purchaser,
as the case may be.  With respect to each Lease listed on Schedule 4.10(b):

 

(i)                                     Each Lease is a valid and enforceable
Contract subject to applicable bankruptcy, insolvency, moratorium or other
similar Laws relating to creditors’ rights and general principles of equity,
except as such enforceability may be limited by bankruptcy, insolvency,
organization, moratorium and similar Laws affecting creditors’ rights generally
and by general equitable principles (regardless of whether enforcement is sought
in a Proceeding at Law or in equity); and

 

(ii)                                  neither the Company nor any Subsidiary is
in breach or default under such Lease nor, to the Company’s knowledge, is any
other party in breach or default under such Lease, and the Company and its
Subsidiaries have not received or given any notice of breach or default under
any Lease that remains uncured.

 

(c)                                  Except as set forth on Schedule 4.10(c) or
as specifically disclosed on the Base Balance Sheet of the US Company and the
audited financial statements of the Indian Company, the US Company, the Indian
Company and each of its Subsidiaries has good title to all of the tangible
personal property and assets which are shown on the Base Balance Sheet and
financial statements, as the case may be, or have been acquired after the date
of such Base Balance Sheet or the financial statements in the Ordinary Course of
Business, free and clear of any Encumbrances, except for (i) assets which have
been disposed of since the date of the Base Balance Sheet or the financial
statements, as the case maybe, in the Ordinary Course of Business,
(ii) Encumbrances disclosed on the Base Balance Sheet, or the financial
statements, as the case maybe (iii) Taxes, fees, assessments or other
governmental charges which are not delinquent or remain payable without penalty
and (iv) carriers’, warehousemens’, mechanics’, landlords’, materialmens’,
repairmens’ or other similar Encumbrances arising in the Ordinary Course of
Business.

 

(d)                                 To the knowledge of the Company, all
improvements on the real property used by the Company and its Subsidiaries,
including the facilities, buildings, plants, structures, fixtures, fixed assets
and personalty of a permanent nature annexed, affixed or attached to, located
on, or forming part of such real property, and other improvements located
thereon (collectively, the “Improvements”), are structurally sound and in good
condition and repair in all material respects (except for reasonable wear and
tear) and adequate for the uses to which they are being put.  The Company and
its Subsidiaries have at all times complied with all applicable Laws in its use
and occupancy of the premises covered by the Leases (including all Laws
respecting zoning, planning, access by disabled persons, and Environmental
Laws).

 

32

--------------------------------------------------------------------------------


 

(e)                                  The property and assets of the Company and
its Subsidiaries constitute all of the properties and assets (whether real,
personal or mixed and whether tangible or intangible) necessary and sufficient
to permit Purchaser and its Subsidiaries (including the Company and its
Subsidiaries) to conduct the business of the Company and its Subsidiaries
immediately after the Closing in the Ordinary Course of Business.

 

4.11                        Labor and Employment Matters.

 

(a)                                 The Company and each of its Subsidiaries
and, to the knowledge of the Company (without inquiry or investigation), any
professional employer organization or similar Person engaged by the Company or
one of its Subsidiaries and any co-employer or joint-employer of the Company or
any of its Subsidiaries) are, and at all times during the past three (3) years
have been, (i) in compliance, in all material respects, with all applicable
foreign, federal, state and local Laws, rules and regulations, collective
bargaining agreements and arrangements, work councils, judgments, consent
decrees or arbitration awards of any court, arbitrator or any Governmental Body,
extension orders and binding customs, in each case respecting labor and
employment matters, including Laws, rules and regulations relating to employment
practices, work authorization and immigration (including the Immigration Reform
and Control Act of 1986 and the Illegal Immigration Reform and Immigrant
Responsibility Act of 1996 (IIRIRA), terms and conditions of employment, fair
employment practices, discrimination, harassment, retaliation, whistleblowing,
disability, fair labor standards, workers compensation, wrongful discharge,
immigration (including the requirements of the Immigration Reform Control Act of
1986), occupational safety and health, family and medical leave, wages and hours
(including with respect to overtime, minimum wage, California wage and hour
laws, and meal and rest breaks), the classification of Contingent Workers, and
employee terminations, and in each case, with respect to any current or former
employee, consultant, independent contractor, manager, partner or director of
the Company, any of its Subsidiaries or any ERISA Affiliate, (ii) has withheld
and reported all amounts required by Law or by Contract to be withheld and
reported with respect to wages, salaries, bonuses, commissions, fees and any
other compensation, remuneration and payments to any current or former employee,
consultant, independent contractor, manager, partner or director of the Company,
any of its Subsidiaries or any ERISA Affiliate, (iii) is not liable for any
arrears of wages, salaries, bonuses, commissions, fees, severance pay, any other
compensation or remuneration or any Taxes or any penalty for failure to comply
with any of the foregoing, except where the failure to comply would not
reasonably be expected to have a Company Material Adverse Effect, and (iv) is
not liable for any payment to any trust or other fund governed by or maintained
by or on behalf of any Governmental Body, with respect to unemployment
compensation benefits, social security or other benefits or obligations for any
current or former employee, consultant, independent contractor, manager, partner
or director of the Company, any of its Subsidiaries or any ERISA Affiliate
(other than routine payments to be made in the normal course of business and
consistent with past practice).  There are no, and at no time during the past
three (3) years have there been any, actions, suits, litigations, governmental
audits, governmental investigations, arbitrations, claims or administrative
matters or proceedings pending, or threatened (in writing, or to the knowledge
of the Company, orally) or reasonably anticipated against the Company, any of
its Subsidiaries or any of their current or former employees, consultants,
independent contractors, managers, partners or directors relating to any
employment or labor matter, service provider, or any Company Employee Plan,
including with respect to wage and hour matters, the classification of
Contingent Workers, immigration and work authorization, discrimination,
retaliation and restrictive covenant matters.  There are no, and at no time
during the past three (3) years have there been any, pending or, to the
knowledge of the Company, threatened or reasonably anticipated claims or actions
against the Company, any of its Subsidiaries or any Company trustee under any
worker’s compensation policy or long-term disability policy.  Schedule
4.11(a) lists all Liabilities of the Company or any of its Subsidiaries of more
than $25,000, to any current or former employee, consultant, independent
contractor, manager, partner or director of the Company, any of its Subsidiaries
or any ERISA Affiliate that result or that would result from the termination by
the Company, Purchaser or one of its Affiliates of such Person’s employment or
provision of services, a

 

33

--------------------------------------------------------------------------------


 

change of control of the Company, or a combination thereof.  To the extent that
the Company or any of its Subsidiaries has engaged or engages the services of
any Person as an independent contractor, consultant, temporary or leased worker,
or other servant or agent who is or has been classified and treated as other
than an “employee” and/or compensates or has compensated such Person other than
through wages paid through payroll and reported on a form W-2 (each such Person,
a “Contingent Worker”), the Company and each of its Subsidiaries has properly
classified and treated all such Persons in accordance with applicable laws,
rules and regulations and for purposes of all employee benefit plans and
perquisites.  Neither the Company nor any ERISA Affiliate has, or has had at any
time during the past three (3) years, direct or indirect material Liability with
respect to any misclassification of any Person as an independent contractor (or
other Contingent Worker) rather than as an “employee”, with respect to any
current or former employee, consultant, independent contractor, manager, partner
or director of the Company, any of its Subsidiaries or any ERISA Affiliate
leased from another employer, or with respect to any current or former employee,
consultant, independent contractor, manager, partner or director of the Company,
any of its Subsidiaries or any ERISA Affiliate currently or formerly classified
as exempt from overtime wages or minimum wage requirements.

 

(b)                                 The Indian Company is in material compliance
with all obligations under the applicable labour and employment Laws, including
without limitation, the Employees’ Provident Fund and Miscellaneous Provisions
Act, 1952, Employees’ State Insurance Act, 1948, Payment of Gratuity Act, 1972,
Payment of Bonus Act, 1965, Minimum Wages Act, 1948, Payment of Bonus Act, 1965,
Labour Law (Exemption from Furnishing Returns and Maintaining Registers by
Certain Establishments) Act, 1988, Employment Exchanges (Compulsory Notification
of Vacancies) Act, 1959, Contract Labour (Regulation and Abolition) Act, 1970,
applicable Shops and Establishments legislations, including in respect of all
contributions required to be made by the Company under all such Laws. Further,
no claims have been made, in writing or, to the knowledge of the Company,
threatened or settled pertaining to the Sexual Harassment at Workplace
(Prevention, Prohibition and Redressal) Act, 2013, and neither have there been
any instances of harassment of any nature reported in writing to the Indian
Company.

 

(c)                                  None of the employment policies or
practices of the Company or any of its Subsidiaries (or which are otherwise
applied to any of their current or former employees, consultants, independent
contractors, managers, partners or directors) is currently being, or at any time
during the past three (3) years has been, audited or investigated, or to the
knowledge of the Company, subject to imminent audit or investigation by any
Governmental Body.  Neither the Company nor any of its Subsidiaries is, or
within the last three (3) years has been, subject to an order, decree,
injunction, fine, penalty or judgment by any Governmental Body or private
settlement contract in respect of any labor or employment matters (other than
any order, decree, injunction, fine, penalty or judgment which involved a remedy
comprised solely of money damages of $10,000 or less that have been paid in full
by the Company or any of its Subsidiaries prior to the date hereof).

 

(d)                                 Neither the Company nor any of its
Subsidiaries is, or at any time during the past three (3) years has been, a
party to any collective bargaining agreements, works council agreement or
similar agreement, there are no labor unions or other organizations
representing, purporting to represent or attempting to represent, any employee
of the Company or any of its Subsidiaries, and neither the Company nor any of
its Subsidiaries has any duty to bargain with any such union or organization
with respect to wages, hours or other terms and conditions of employment of any
of their employees or Contingent Workers.  There currently are not and during
the last three (3) years there have not been any (i) strikes, slowdowns, work
stoppages, lockouts, or threats thereof, (ii) labor organizing campaigns with
respect to any employees or Contingent Workers of the Company or any of its
Subsidiaries, or (iii) unfair labor practice charges, grievances or complaints
pending or, to the knowledge of the Company, threats thereof by or with respect
to any employees or Contingent Workers of the Company or any of its
Subsidiaries.

 

34

--------------------------------------------------------------------------------


 

(e)                                  In the three (3) years, neither the Company
nor any of its Subsidiaries has effectuated (i) a “plant closing” (as defined in
WARN or any similar applicable law) affecting any site of employment or one or
more facilities or operating units within any site of employment or facility of
the Company or any of its Subsidiaries, (ii) a “mass layoff” or collective
dismissal (as defined in WARN, or any similar applicable law) affecting any site
of employment or facility of any of the Company or any of its Subsidiaries or
(iii) any other event that would have required advance notice under WARN or any
similar applicable law.  Schedule 4.11(e) contains a complete and accurate list
of each person who was an employee of the Company or any of its Subsidiaries who
has suffered an “employment loss” (as defined in WARN or similar applicable law)
during the 90-day period preceding the date hereof and setting forth for each
such person:  (i) his/her name, (ii) date of hire, (iii) reason for the
employment loss and (iv) his/her last job title(s), work location and
department.

 

(f)                                   Schedule 4.11(f) contains a complete and
accurate list of the current employees of the Company and its Subsidiaries as of
the date hereof and shows with respect to each such employee (i) the employee’s,
name, employer, position held, and principal place of employment, (ii) base
salary, hourly wage rate, and/or commission rate(s), as applicable, including
each employee’s designation as either exempt or non-exempt from the overtime
requirements of the Fair Labor Standards Act and/or exempt or non-exempt for
state wage and hour law purposes, bonus eligibility for the current year (and
bonus paid for the prior year), and all other remuneration payable (including
applicable rates) and other benefits provided or which the Company is bound to
provide (whether at present or in the future) to each such employee, or any
Person connected with any such employee, and includes, if any, particulars of
all profit sharing, incentive and bonus arrangements to which the Company or any
of its Subsidiaries is a party, (iii) the date of hire, (iv) vacation and other
paid time off eligibility for the current calendar year (including accrued
vacation and other paid time off from prior years, current balance of accrued
unused vacation or other paid time off, and current accrual rate), (v) leave
status (including type of leave, and expected return date, if known), (vi) visa
status, (vii) the name of any union, collective bargaining agreement or other
similar labor agreement covering such employee, (viii) accrued sick days for
current calendar year, (ix) relevant prior notice period required in the event
of termination, (x) eligibility to car or travel expenses, (xi) any severance or
termination payment or benefit (in cash or otherwise) for which any employee
could be entitled under existing Contractual or other obligations, and (xii) any
performance, improvement or disciplinary issues contemplated or pending against
such employee of which Company has knowledge. With respect to each current
Contingent Worker, Schedule 4.11(f) sets forth each such Contingent Worker’s
role in the business of the Company or any of its Subsidiaries, fee or
compensation arrangements and other material contractual terms. Further, no
proposal, assurance or commitment has been communicated, other than the Key
Employee Offer Documents provided to Key Employees on the instruction of the
Purchaser, to: (i) any Key Employee; or (ii) some or all of the employees of the
Indian Company generally by way of any proposal, assurance or commitment with or
to a Person representing some or all of the employees of the Indian Company
through any group bargaining arrangement, except in the Ordinary Course of
Business; (iii) regarding any change to the terms of employment or working
conditions or regarding the continuance, introduction, increase or improvement
of any benefit, custom or any discretionary arrangement or practice. No employee
of the Indian Company is entitled to a commission or remuneration of any sort
calculated by reference to the whole or part of the turnover or profits of the
Indian Company. There are no amounts pending payment on account of termination
or loss of employment or resignation of any former employee or consultant
appointed by the Indian Company

 

(g)                                  Except as set forth on Schedule 4.11(g),
all employees of the Company and its Subsidiaries are employed on an at-will
basis.

 

(h)                                 Schedule 4.11(h) identifies each employee of
the Company who is not subject to the Company’s standard employment
documentation (which has been made available to Purchaser prior to the date
hereof) with respect to non-competition and/or non-solicitation covenants.

 

35

--------------------------------------------------------------------------------


 

(i)                                     Neither the Company nor any of its
Subsidiaries is subject to any affirmative action obligations under any law,
rule or regulation, including Executive Order 11246, and is not a government
contractor or subcontractor for purposes of any law with respect to the terms
and conditions of employment, including the Service Contracts Act or prevailing
wage laws.

 

(j)                                    Schedule 4.11(j) lists all Employee Loans
that are outstanding immediately prior to the Closing, including the borrower
under each such Employee Loan, the lender under each such Employee Loan, the
date each such Employee Loan was issued and the amount currently outstanding
under each such Employee Loan.

 

4.12                        Contracts and Commitments.

 

(a)                                 Except as set forth in Schedule
4.12(a) (specifying the appropriate paragraph), neither the Company nor any of
its Subsidiaries is a party to, or has any obligations, rights or benefits
under:

 

(i)                                     any Contract that restricts or purports
to restrict the ability of the Company or any of its Affiliates (including,
after the Closing Date, Purchaser and any of its post-Closing Affiliates) to
(A) conduct or compete with any line of business or operations or in any
geographic area or during any period of time, (B) solicit or engage any
customer, vendor or service provider, or (C) beneficially own any assets,
properties or rights, anywhere at any time;

 

(ii)                                  any employment, contractor or consulting
Contract with any officer of the Company or any other employee, contractor or
consultant that provides for annual, aggregate compensation in excess of
$200,000 per calendar year, and any employment, contractor or consulting
Contract with an employee consultant or contractor that provides for any
severance or termination pay (in cash or otherwise) or retention or change in
control compensation or benefits to any employee, consultant or contractor;

 

(iii)                               any Contract with any professional employer
organization or similar entity or Person involving payments by the US Company in
excess of $200,000 per calendar year and pursuant to which such entity or Person
performs or provides the US Company or any Subsidiary thereof with employment,
employer and/or human resources-related services (or similar administrative
services) in regard to employees and/or Contingent Workers of or working for the
Company or any of its Subsidiaries;

 

(iv)                              any Contract, including any stock option plan,
stock appreciation rights plan or stock purchase plan, any of the benefits of
which will be increased, or the vesting of benefits of which will be accelerated
or may be accelerated, by the occurrence of any of the transactions contemplated
by this Agreement or the value of any of the benefits of which will be
calculated on the basis of any of the transactions contemplated by this
Agreement;

 

(v)                                 any Contract for Indebtedness and any
Contract pursuant to which any assets or property are subject to an Encumbrance;

 

(vi)                              any lease of personal property or other
Contract affecting the ownership of, leasing of, or other interest in, any
personal property;

 

(vii)                           any surety or guarantee agreement or other
similar undertaking with respect to contractual performance;

 

36

--------------------------------------------------------------------------------


 

(viii)                        any Contract (including purchase orders) with any
Supplier or any other supplier, vendor or other service provider for the
purchase of equipment, materials, products, supplies or services by the Company
or any of its Subsidiaries in excess of $100,000 in a calendar year;

 

(ix)                              any Contract relating to capital expenditures
and involving payments by the Company or any of its Subsidiaries in excess of
$25,000 individually or $100,000 in the aggregate;

 

(x)                                 any Contract relating to the disposition or
acquisition of material assets or any interest in any business enterprise
outside the Ordinary Course of Business;

 

(xi)                              any Contract (including purchase orders) with
any Customer and any other customer that involves performance of services or
delivery of equipment, materials, products, supplies or services by the Company
or any of its Subsidiaries involving an amount or value in excess of $200,000 in
a calendar year (each, a “Customer Contract”);

 

(xii)                           any dealer, distribution, joint marketing, joint
venture, partnership, strategic alliance, Affiliate or development agreement or
outsourcing arrangement;

 

(xiii)                        any Contract that contains a right of first
refusal, first offer, first  negotiation, last matching right, take or pay,
exclusivity, minimum purchase commitments, or “most favored nation” provision in
favor of any Person;

 

(xiv)                       any Contract providing for the settlement of any
suit, claim, action, litigation, arbitration, proceeding (including any civil,
criminal, administrative, investigative or appellate proceeding), hearing,
audit, examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any Governmental Body or arbitrator;

 

(xv)                          any sales representative, original equipment
manufacturer, manufacturing, value added, remarketer, reseller, or independent
software vendor, or other Contract for use or distribution of any Product, any
Company Intellectual Property or any service of the Company or any of its
Subsidiaries;

 

(xvi)                       licenses, sublicenses or other agreements under
which the Company or any of its Subsidiaries is granted rights by others in
Intellectual Property, other than commercial off the shelf software that is made
available for a total cost of less than $5,000.  In the case of any licenses,
sublicenses or other agreements disclosed pursuant to this Section 4.12(a)(xvi),
Schedule 4.12(a)(xvi) also sets forth whether each such license, sublicense or
other agreement is exclusive or non-exclusive;

 

(xvii)                    licenses, sublicenses or other agreements under which
the Company or any of its Subsidiaries has granted rights to others in
Intellectual Property, other than customer agreements entered into in the
Ordinary Course of Business, substantially in the form of the Company’s form of
customer agreement, copies of which have been provided to Purchaser.  In the
case of any licenses, sublicenses or other agreements disclosed pursuant to this
Section 4.12(a)(xvii), Schedule 4.12(a)(xvii) also sets forth whether each such
license, sublicense or other agreement is exclusive or non-exclusive;

 

(xviii)                 any nondisclosure or confidentiality Contract (except
such Contracts entered into in the Ordinary Course of Business or with
substantially similar terms to those in the

 

37

--------------------------------------------------------------------------------


 

Company’s or its Subsidiary’s standard form of non-disclosure agreement provided
to Purchaser prior to the date hereof); or

 

(xix)                       any other Contract that requires payments by the
Company and its Subsidiaries in excess of $100,000 and which is not cancelable
by the Company or its Subsidiaries without penalty within thirty (30) days.

 

(b)                                 True and complete copies of each Contract
disclosed in the Schedules or required to be disclosed pursuant to
Section 4.12(a) (each, a “Material Contract” and collectively, the “Material
Contracts”) have been made available to Purchaser.

 

(c)                                  Each Material Contract to which the Company
or any Subsidiary of the Company is a party or any of its or its Subsidiaries
respective properties or assets (whether tangible or intangible) is subject is a
valid and binding agreement of the Company or such Subsidiary of the Company
enforceable against the Company or such Subsidiary in accordance with its terms,
and is in full force and effect with respect to the Company and such Subsidiary
and, to the knowledge of the Company, any other party thereto subject to
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.  Each of the Company and its
Subsidiaries is in material compliance with and has not breached, violated or
defaulted under, or received written (or to the Company’s knowledge, oral)
notice that it has breached, violated or defaulted under, any of the terms or
conditions of any Material Contract, nor to the knowledge of the Company is any
party obligated to the Company or any of its Subsidiaries pursuant to any
Material Contract subject to any material breach, violation or default
thereunder, nor to the knowledge of the Company, are there any presently
existing facts or circumstances that, with the lapse of time, giving of notice,
or both would constitute such a material breach, violation or default by the
Company or its Subsidiary or any such other party.  There are no disputed
invoices or claims for refunds, credits or rebates received under or in
connection with any Customer Contract. There are no outstanding warranties,
guarantees, pricing discounts, “most favored nations” provisions, rights of
refund or minimum service levels on any Products.  There are no claims asserted
or threatened against the Company in writing and, to the knowledge of the
Company, there are no threatened claims that have been made orally against the
Company or any of its Subsidiaries relating to any work performed or services
provided by the Company or any such Subsidiary and there are no pending
Liabilities for warranty or other claims with respect to any Product.

 

(d)                                 Each of the Company and its Subsidiaries has
performed all material obligations required to have been performed by the
Company and its Subsidiaries under each Material Contract.

 

4.13                        Government Contracts.  The Company and each of its
Subsidiaries has in the last five (5) years complied in all material respects
with all terms and conditions of, and all Laws relating to, each Government
Contract and Government Bid, and the Company or each of its Subsidiaries has not
received written, or to the Company’s knowledge, oral, notice from any
Governmental Body or any prime contractor or subcontractor asserting that the
Company and any of its Subsidiaries has breached or violated any Law,
certification, representation, clause, provision or requirement relating to any
such Government Contract or Government Bid.  The Company and each of its
Subsidiaries maintains reasonable internal controls for compliance in all
material respects with all Government Contracts and Government Bids and all
invoices or other demands for payment submitted by or on behalf of the Company
or Subsidiary pursuant to any Government Contract were current, accurate and
complete in all material respects as of their respective submission dates. 
Neither the Company nor any Subsidiaries has:  (a) violated any Law,
certification, representation, clause, provision or requirement pertaining to
any Government Contract or Government Bid, in each case, in any material
respect; (b) received written notice of being suspended or debarred from bidding
on government contracts by a Governmental Body; (c) been audited or investigated
by any Governmental Body with respect to any Government Contract or Government
Bid, except audits or investigations

 

38

--------------------------------------------------------------------------------


 

undertaken by Governmental Bodies in the Ordinary Course of Business, in each
case, when determining whether to enter into an agreement or pursuant to its
rights under any Government Contract; (d) to the Company’s knowledge, conducted
or initiated any internal investigation or made a voluntary or mandatory
disclosure to any Governmental Body or other customer or prime contractor or
higher-tier subcontractor with respect to any alleged or potential irregularity,
misstatement or omission arising under or relating to a Government Contract;
(e) received from any Governmental Body or other customer or prime contractor or
higher-tier subcontractor any written, or to the Company’s knowledge, oral,
notice of breach, cure or default with respect to any Government Contract;
(f) to the Company’s knowledge, received any government contract on the basis of
the Company’s qualification as a small business or other preferred bidder
status; or (g) to the Company’s knowledge, had any Government Contract
terminated by any Governmental Body or other customer or prime contractor or
higher-tier subcontractor for default or failure to perform in accordance with
applicable standards.  Neither the Products nor the Company Software nor any of
the Company Intellectual Property owned or purposed to be owned by the Company
or any of its Subsidiaries has been developed with funding from a Governmental
Body nor has any of the Company Software or Products been delivered under any
license providing a Governmental Body greater than a restricted rights license
as defined in 48 C.F.R. 27.401 or the Company’s customary commercial software
license.

 

4.14                        Intellectual Property.

 

(a)                                 Schedule 4.14(a) contains a complete and
accurate list of all (i) Patents owned or purported to be owned by or filed in
or issued under the name of the Company or any of its Subsidiaries (“Company
Patents”), (ii) Marks owned or purported to be owned by or filed in or issued
under the name of the Company or any of its Subsidiaries and material
unregistered Marks owned or purported to be owned by the Company or any of its
Subsidiaries (“Company Marks”), (iii) Copyrights owned or purported to be owned
by or filed in or issued under the name of the Company or any of its
Subsidiaries (“Company Copyrights”), and (iv) Company Software, and in the case
of the foregoing clauses (i), (ii) and (iii) including, to the extent
applicable, the date of filing, issuance or registration, the filing, issuance
or registration number, the name of the body where the filing, issuance or
registration was made.

 

(b)                                 Except as set forth on Schedule 4.14(b):

 

(i)                         the Company and its Subsidiaries exclusively own all
Company Intellectual Property, free and clear of all Encumbrances;

 

(ii)                      all Company Intellectual Property that has been issued
by, or registered with, or the subject of an application filed with, as
applicable, the U.S. Patent and Trademark Office, the U.S. Copyright Office or
any similar office or agency anywhere in the world are registered in the name of
the Company; all Company Patents, Company Marks and Company Copyrights that have
been issued by, or registered or the subject of an application filed with, as
applicable, the U.S. Patent and Trademark Office, the U.S. Copyright Office or
any similar office or agency anywhere in the world, have been duly maintained
(including the payment of maintenance fees) and are not expired, cancelled or
abandoned and, to the knowledge of the Company, are valid and enforceable;

 

(iii)                   none of the Company Intellectual Property that has been
issued by, or registered or the subject of an application filed with, as
applicable, the U.S. Patent and Trademark Office, the U.S. Copyright Office or
in any similar office or agency anywhere in the world is subject to any
maintenance fees or taxes or actions falling due within 90 days after the date
hereof;

 

(iv)                  the Company and its Subsidiaries have obtained and
possesses valid licenses to use all of the software programs present on the
computers and other software-enabled electronic

 

39

--------------------------------------------------------------------------------


 

devices that it owns or leases or that it has otherwise provided to its
employees for their use in connection with the Company’s and its Subsidiaries’
businesses;

 

(v)                     there are no pending or, to the knowledge of the
Company, threatened claims against the Company or any of its Subsidiaries
alleging that any of the operation of the business of the Company or any
Subsidiary or any activity by the Company or any Subsidiary infringes or
violates (or in the past infringed or violated) the rights of others in or to
any Intellectual Property (“Third Party IP”) or constitutes a misappropriation
of (or in the past constituted a misappropriation of) any subject matter of any
Third Party IP or that any of the Company Intellectual Property is invalid or
unenforceable;

 

(vi)                  neither the operation of the business of the Company or
any Subsidiary, nor any activity by the Company or any Subsidiary infringes or
violates (or in the past infringed or violated) any Third Party IP, other than
any Patents owned by a Third Party, or constitutes a misappropriation of (or in
the past constituted a misappropriation of) any subject matter of any Third
Party IP; to the knowledge of the Company, neither the operation of the business
of the Company or any Subsidiary, nor any activity by the Company or any
Subsidiary infringes or violates (or in the past infringed or violated)
any Patents owned by a Third Party;

 

(vii)               all former and current employees, consultants and
contractors of the Company or any Subsidiary have executed written instruments
with the Company or the applicable Subsidiary that assign to the Company or the
applicable Subsidiary all rights, title and interest in and to any and all
(A) inventions, improvements, ideas, discoveries, writings, algorithms,
software, other works of authorship, other intellectual property, and
information relating to the business of the Company and any of the products or
services being researched, developed, manufactured or sold by the Company or the
applicable Subsidiary or that may be used with any such products or services and
(B) Intellectual Property relating thereto; a valid and enforceable assignment
to the Company for each Company Patents has been duly recorded with the U.S.
Patent and Trademark Office and all similar offices and agencies anywhere in the
world in which foreign counterparts are registered or issued;

 

(viii)            to the knowledge of the Company, (A) there is no, nor has
there been any, infringement or violation by any Person of any of the Company
Intellectual Property or the Company’s or any of its Subsidiaries’ rights
therein or thereto, and (B) there is no, nor has there been any misappropriation
by any Person of any of the Company Intellectual Property or the subject matter
thereof;

 

(ix)                  the Company and its Subsidiaries have complied with all
privacy and security policies and Contractual obligations, and the Company and
each such Subsidiaries has complied in all material respects with all applicable
privacy Laws, rules, and regulations.  Except as described on
Schedule 4.14(b)(ix), neither the Company nor any of its Subsidiaries has
collected any Personal Data from any third parties.  With respect to the
Personal Data that the Company and its Subsidiaries have collected, the Company
and its Subsidiaries have complied in all material respects with (A) all
applicable Laws, the Company’s or any of its Subsidiaries’ privacy and security
policies and Contractual obligations relating to the collection, storage, use
and onward transfer of all Personal Data collected by the Company, its
Subsidiaries or by third parties having authorized access to the Company’s and
its Subsidiaries’ databases or other records (collectively, the “Privacy
Obligations”), and (B) all applicable Laws concerning marketing, including those
Laws concerning the transmission of commercial emails, text messages and other
marketing materials and offers.  The Company and the its Subsidiaries have not
collected, used, disclosed or otherwise processed any Personal Data in any
manner that:  (A) is unlawful; (B) is contrary to any of the Privacy
Obligations; and/or (C) violates or infringes any individual’s privacy rights. 
The Company and each of its Subsidiaries has developed and maintains a privacy
policy on all web sites, applications and other services through which Personal
Data is collected.  The Company and each of its Subsidiaries have security
measures in place to protect all Personal Data under its possession or

 

40

--------------------------------------------------------------------------------


 

control from unauthorized access by any parties, and the Company’s and each of
its Subsidiaries’ hardware, software, encryption, systems, policies and
procedures are sufficient to protect the privacy, security and confidentiality
of all Personal Data in accordance with the Privacy Obligations.  To the
Company’s knowledge, neither the Company nor any of its Subsidiaries has
suffered any breach in security that has permitted any unauthorized access to
the Personal Data under the Company’s or any of its Subsidiaries’ control or
possession.  The Company and its Subsidiaries have required and does require all
third parties to which it provides Personal Data and/or access thereto to
maintain the privacy and security of such Personal Data, including by
contractually obliging such third parties to protect such Personal Data from
unauthorized access by and/or disclosure to any unauthorized third parties;

 

(x)                     (A) the Company and its Subsidiaries have security
measures in place to protect information relating to its customers (“Customer
Data”) under its and its service providers’ possession or control from
unauthorized access; and (B) the Company’s, its Subsidiaries’ and its service
providers’ hardware, software, encryption, systems, policies and procedures are
reasonably sufficient to protect the security and confidentiality of all
Customer Data.  To the Company’s knowledge, neither the Company nor any of its
Subsidiaries nor its service providers has suffered any breach in security that
has permitted any unauthorized access to Customer Data;

 

(xi)                  the Company and its Subsidiaries have taken commercially
reasonable measures to protect the confidentiality of all Trade Secrets owned by
the Company or any of its Subsidiaries or used or held for use by the Company or
any of its Subsidiaries;

 

(xii)               (A) the Company and the Subsidiaries have not granted,
directly or indirectly, any current or contingent rights, licenses or interests
in or to any source code of any of the Company Software, (B) the Company and the
Subsidiaries have not provided or disclosed any source code of any Company
Software to any person or entity, and (C) the transactions contemplated by this
Agreement do not directly or indirectly trigger or otherwise require the Company
or any Subsidiary to provide or otherwise disclose such source code to any
Person;

 

(xiii)            the Company Software performs materially as the Company or any
of its Subsidiaries has warranted to its customers;

 

(xiv)           the Company Software are free of any disabling codes or
instructions, timer, copy protection device, clock, counter or other limiting
design or routing and any “back door,” “time bomb,” “Trojan horse,” “worm,”
“drop dead device,” “virus” or other similar Software routines or material bugs
or defects, or any other devices created that could disrupt or interfere with
the operation of the Company Software or equipment upon which the Company
Software operate, or the integrity of the data, information or signals the
Company Software produce; and

 

(xv)              (A) none of the Company Software material to the operation of
the Company’s business contains, incorporates, links or calls to, is distributed
with, or otherwise uses any Open Source Software, and (B) the incorporation,
linking, calling, distribution or other use in, by or with any such Company
Software of any such Open Source Software, does not obligate the Company, any of
its Subsidiaries or any of its or their customers to disclose, make available,
offer or deliver any portion of the source code of such Company Software or
component thereof to any third party other than the applicable Open Source
Software.

 

(c)                                  Following the Closing, the Company and its
Subsidiaries will have the same rights and privileges in the Company
Intellectual Property, the Company Software and Personal Data as the Company and
its Subsidiaries had in the Company Intellectual Property, the Company Software
and Personal Data immediately prior to the Closing.

 

41

--------------------------------------------------------------------------------


 

4.15                        Environmental Matters.  Except as set forth on
Schedule 4.15 or as has not had a Company Material Adverse Effect:

 

(a)                                 The Company and its Subsidiaries are in
material compliance with all Environmental Laws applicable to their operations
and their use of the Leased Real Property;

 

(b)                                 Neither the Company nor any of its
Subsidiaries generates, transports, treats, stores, or disposes of any Hazardous
Material, except in compliance with all applicable Environmental Laws, and, to
the Company’s knowledge, there has been no Release of any Hazardous Material by
the Company or the Subsidiaries at or on the Leased Real Property that requires
remediation by the Company or any of its Subsidiaries pursuant to any applicable
Environmental Law; and

 

(c)                                  Except for those matters that are no longer
pending on the date of this Agreement, neither the Company nor the Subsidiaries
have:  (i) received written notice under the citizen suit provisions of any
Environmental Law; (ii) received any written request for information, written
notice, demand letter, or other written complaint or claim under any
Environmental Law; (iii) been subject to or, to the Company’s knowledge,
threatened in writing with, any governmental or citizen enforcement action with
respect to any Environmental Law; or (iv) received written notice of any
unsatisfied liability under any Environmental Law.

 

4.16                        Insurance.  Schedule 4.16 lists all insurance
policies and fidelity bonds covering the assets, business, equipment,
properties, operations, employees, officers, managers, partners and directors of
the Company and any of its Subsidiaries, including the type of coverage, the
carrier, the amount of coverage, the term and the annual premiums of such
policies.  There are, and in the last three years there have been, no claims for
which an insurance carrier has denied or threatened to deny coverage under such
insurance policies.  All premiums due and payable under all such policies and
bonds have been paid (or if installment payments are due, will be paid if
incurred prior to the Closing Date), and the Company and any of its Subsidiaries
are otherwise in material compliance with the terms of such policies and bonds
(or other policies and bonds providing substantially similar insurance
coverage).

 

4.17                        Compliance with Laws.  Each of the Company and its
Subsidiaries is conducting, and has conducted in the last three (3) years, its
business in compliance in all material respects with all foreign, federal, state
or local Laws, statutes, rules, regulations, executive orders, decrees,
injunctions, orders or other legal restraints (whether temporary, preliminary or
permanent) applicable to the Company and its Subsidiaries.  In the preceding
three years, none of the Company or any of its Subsidiaries is, or has been,
(a) in violation in any material respect of any such foreign, federal, state or
local laws, statutes, rules, regulations, executive orders, decrees,
injunctions, orders or other legal restraints (whether temporary, preliminary or
permanent) applicable to the Company and its Subsidiaries; or (b) received
written notice of violation of any such foreign, federal, state or local laws,
statutes, rules, regulations, executive orders, decrees, injunctions, orders or
other legal restraints (whether temporary, preliminary or permanent) applicable
to the Company and its Subsidiaries that remains uncured. The Company and its
Subsidiaries are in compliance in all material respects with all applicable
exchange control legislations, including but not limited to the (Indian) Foreign
Exchange Management Act, 1999 and all rules and regulations framed thereunder
from time to time.

 

4.18                        Permits.  Each of the Company and its Subsidiaries
possesses and has possessed all Permits required for the operation of its
business, and is, and in the last three (3) years has been, in compliance in all
material respects with the terms and conditions of all such Permits.  All such
Permits are listed on Schedule 4.18.  All such Permits are valid and in full
force and effect and such Permits constitute all Permits required to permit the
Company and each of its Subsidiaries to operate or conduct their respective
businesses or hold any interest in their respective properties, rights or
assets.  The consummation of the transactions

 

42

--------------------------------------------------------------------------------


 

contemplated hereby will not cause the revocation, modification or cancellation
of any such Permit, and no additional Permit is required in connection therewith
or for the ability of the Company and its Subsidiaries to maintain its
businesses and operations immediately following such consummation.

 

4.19                        Customers and Suppliers.

 

(a)                                 Schedule 4.19(a) sets forth a list of the
twenty (20) suppliers and vendors by value of purchases from (i) the US Company
and its Subsidiaries for the year ended December 31, 2016 and the nine month
period ended September 30, 2017 and (ii) the Indian Company and its Subsidiaries
for the fiscal year ended March 31, 2017 and the nine month period ended
December 31, 2017 (each, a “Supplier”).  Since December 31, 2016 or March 31,
2017, as the case may be, no Supplier has terminated or materially reduced its
business relationships with the Company or any of its Subsidiaries, and there
has been no written (or to the Company’s knowledge, oral) communication from any
Supplier which would lead the Company to reasonably believe that such Supplier
is planning to terminate or materially reduce its business relationships with
the Company or any of its Subsidiaries.  Except as disclosed in Schedule
4.19(a), in the three (3) years prior to the Closing Date, there has not been
any material adverse change in relations with such 20 Suppliers.

 

(b)                                 Schedule 4.19(a) sets forth a list of the
twenty (20) customers by revenue of (i) the US Company and its Subsidiaries for
the fiscal year ended December 31, 2016 and the nine month period ended
September 30, 2017 and (ii) the Indian Company and its Subsidiaries for the
fiscal year ended March 31, 2017 and the nine month period ended December 31,
2017 (each, a “Customer”). Since December 31, 2016 or March 31, 2017, as the
case may be, no Customer has terminated or materially reduced its business
relationships with the Company or any of its Subsidiaries, and there has been no
written or, to the Company’s knowledge, oral communication from any Customer
which would lead the Company to reasonably believe that such Customer is
planning to terminate or materially reduce its business relationships with the
Company or any of its Subsidiaries.  Except as disclosed in Schedule 4.19(b), in
the three (3) years prior to the Closing Date, there has not been any material
adverse change in relations with such 20 Customers.

 

4.20                        No Brokers.  Except as set forth on Schedule 4.20,
neither the Company nor any of its Subsidiaries has incurred, or will incur,
directly or indirectly, any Liability for brokerage or finders’ fees or agents’
commissions, fees related to investment banking or similar advisory services or
any similar charges in connection with this Agreement or any transaction
contemplated hereby, nor will Purchaser, the Company nor any of their respective
Subsidiaries incur, directly or indirectly, any such Liability based on
arrangements made by or on behalf of such any Person.

 

4.21                        Restrictions on Business Activities.  Except as set
forth on Schedule 4.12(a)(i), there is no Contract (non-competition or
otherwise), commitment, judgment, injunction, order or decree to which the
Company or any of its Subsidiaries is a party or otherwise binding upon the
Company or any of its Subsidiaries which has or may reasonably be expected to
have the effect of prohibiting or impairing any business practice of the Company
or any of its Subsidiaries, any acquisition of property and assets (including
tangible and intangible property and assets) by the Company or any of its
Subsidiaries, the conduct of business by the Company or any of its Subsidiaries,
or otherwise limiting the freedom of the Company or any of its Subsidiaries to
engage in any line of business or to compete with any Person.  Without limiting
the generality of the foregoing, and except as set forth on Schedule
4.12(a)(i),  neither the Company nor any of its Subsidiaries has entered into
any Contract under which the Company or any of its Subsidiaries is, or may
become, restricted from developing, selling, licensing, manufacturing or
otherwise distributing or commercializing any Company Software, Company
Intellectual Property or Products or from providing services to customers or
potential customers or any class of customers, in any geographic area, during
any period of time, or in any segment of the market, including by means of any
grant of exclusivity.

 

43

--------------------------------------------------------------------------------


 

4.22                        Interested Party Transactions.

 

(a)                                 Except as disclosed on Schedule 4.22, (x) no
Equityholder, nor any Affiliate or immediate family member of any Equityholder,
(y) to the Knowledge of the Company, no Key Employee or director of the Company
or any Subsidiary of the Company, nor any Affiliate or immediate family member
of any such Person, and (z) to the Knowledge of the Company, no other Person
that any Person listed in (x) or (y) has or has had in the past three years an
equity or other ownership or financial interest in (each, an “Interested
Party”), has or has had in the past three years, directly or indirectly, (i) any
ownership or possessory interest in property (including real and personal
property) or assets (including tangible and intangible assets) used or held for
use in the business of the Company or any of its Subsidiaries, (ii) any Person
that furnished or sold, or furnishes or sells, services, products, or technology
that the Company or any of its Subsidiaries furnishes or sells, or, on the date
of this Agreement proposes to furnish or sell, (iii) any ownership interest in
any Person that purchases from or sells or furnishes to the Company or any of
its Subsidiaries, any services, products or technology, or (iv) any ownership
interest in, or is a party to, any Contract or has any right or claim against
the Company or any of its Subsidiaries or any of their respective assets.

 

(b)                                 All transactions disclosed on Schedule 4.22
pursuant to which any Interested Party has purchased any material services,
products, or technology from, or sold or furnished any services, products or
technology to, the Company or any of its Subsidiaries that were entered into,
have been on an arms’ length basis on terms no less favorable to the Company and
its Subsidiaries than would be available from an unaffiliated party, except as
disclosed on Schedule 4.22.

 

(c)                                  The transactions of the Indian Company with
Interested Parties were duly authorized by all necessary corporate actions of
the Indian Company and, except as disclosed on Schedule 4.22, were entered into
on arm’s length basis and in the Ordinary Course of Business, on terms no less
favorable to the Company and its Subsidiaries than would be available from an
unaffiliated party and were otherwise made in compliance with all applicable
Law. All the Interested Party Transactions entered into by the Indian Company
are supported by necessary documents/agreements evidencing the same. The Indian
Company and its business do not depend to any material extent upon the use by
the Indian Company of assets owned by or facilities or services provided by such
Interested Party, except as disclosed on Schedule 4.22.

 

4.23                        Export Controls and Governmental Sanctions.  The
Company, its predecessor, and its current and former Subsidiaries have at all
times been in compliance with all applicable trade laws, including import and
export control laws, trade embargoes, and anti-boycott laws, and, except as
specifically authorized by a Permit, license exception, or other permit or
applicable authorization of a Governmental Body, or except as set forth as an
exception on Schedule 4.23, have not:  (a) exported, re-exported, transferred,
or brokered the sale of any goods, services, technology, or technical data to
any destination to which, or individual for whom, a license or other
authorization is required under the U.S. Export Administration Regulations (the
“EAR,” 15 C.F.R. § 730 et seq.), the International Traffic in Arms Regulations
(the “ITAR,” 22 C.F.R. § 120 et seq.), or the U.S. economic sanctions
administered by the Office of Foreign Assets Control (“OFAC,” 31 C.F.R. Part 500
et seq.); (b) exported, re-exported, or transferred any goods, services,
technology, or technical data to, on behalf of, or for the benefit of any person
or entity (i) designated as a Specially Designated National or appearing on
OFAC’s Consolidated Sanctions List, or (ii) on the Denied Persons, Entity, or
Unverified Lists of the Bureau of Industry and Security, or (iii) on the
Debarred List of the Directorate of Defense Trade Controls (if applicable);
(c) exported any goods, services, technology, or technical data that have been
or will be used for any purposes associated with nuclear activities, missiles,
chemical or biological weapons, or terrorist activities, or that have been or
will be used, transshipped or diverted contrary to applicable U.S. trade
controls; (d) exported, re-exported, transferred, or imported any goods,
services, technology, or technical data to or from Cuba, Crimea, Iran, Libya,
North Korea, Syria, or Sudan during a time at which such country/region and/or
its government was subject to U.S. trade embargoes under OFAC regulations, the
EAR, or any other applicable statute or Executive Order; (e)

 

44

--------------------------------------------------------------------------------


 

manufactured any defense article as defined in the ITAR, including within the
United States and without regard to whether such defense article was
subsequently exported, without being registered and in good standing with the
Directorate of Defense Trade Controls, U.S. Department of State; (f) imported
any goods except in full compliance with the import and customs laws of the
United States, including but not limited to Title 19 of the United States Code,
Title 19 of the Code of Federal Regulations, and all other regulations
administered or enforced by the Bureau of Customs and Border Protection; or
(g) violated the anti-boycott prohibitions, or failed to comply with the
reporting requirements, of the EAR (15 C.F.R. § 760) and the Tax Reform Act of
1976 (26 U.S.C. § 999).  The Company and its Subsidiaries have obtained all
required Permits for each item made or exported by the Company and its
Subsidiaries, and has obtained or identified the correct Export Control
Classification Number (under the Commerce Control List of the EAR) or United
States Munitions List Category (of the ITAR) for each item.  The Company and its
Subsidiaries have in place adequate controls to ensure compliance with any
applicable laws pertaining to the export and import of goods, services, and
technology, including the EAR, the ITAR, the U.S. economic sanctions
administered by OFAC, and the import and customs laws.  Neither the Company, its
predecessors, nor any of its Subsidiaries has undergone or is undergoing, any
audit, review, inspection, investigation, survey or examination by a
Governmental Body relating to export, import, or other trade-related activity. 
To the knowledge of the Company, there are no threatened claims, nor, to the
Company’s knowledge, presently existing facts or circumstances that would
constitute a reasonable basis for any future claims, with respect to exports,
imports, or other trade-related activity by the Company, its predecessors, or
its current or former Subsidiaries.

 

4.24                        Takeover Statutes. The governing body of the Company
has taken all action necessary to ensure that any restrictions on business
combinations contained in any applicable Law will not apply to the transactions
contemplated hereby.  No other “fair price,” “moratorium,” “control share
acquisition” or other similar anti-takeover statute or regulation or any
anti-takeover provision in the Company’s or any Subsidiary’s Organizational
Documents is, or at the Closing will be, applicable to the Company, the equity
in the Company, the Purchase or the other transactions contemplated by this
Agreement.

 

4.25                        Foreign Corrupt Practices and Anti-Bribery. Neither
the Company nor its Subsidiaries nor any of their respective directors,
managers, partners, officers or employees nor, to the knowledge of the Company,
any third party representative of the Company or any of its Subsidiaries with
respect to any matter relating to the Company or any of its Subsidiaries,
(a) has used or is using any corporate funds for any illegal contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
(b) has used or is using any corporate funds for any direct or indirect unlawful
payments to any foreign or domestic governmental officials or employees or any
other Person, (c) has violated or is violating any provision of the Foreign
Corrupt Practices Act of 1977, as amended (“FCPA”), 15 U.S.C. §§ 78dd 1 et seq.
or its equivalent in any jurisdiction where the Company or any of its
Subsidiaries conducts business, if the Company or such Subsidiary were subject
thereto, (d) has established or maintained, or is maintaining, any unlawful fund
of corporate monies or other properties or (e) has made any bribe, unlawful
rebate, payoff, influence payment, kickback or other unlawful payment of any
nature.  The Company and each of its Subsidiaries has in place adequate controls
and systems to ensure compliance with applicable laws pertaining to
anticorruption, including the FCPA, in each of the jurisdictions in which the
Company or any of its Subsidiaries currently does business or has done business
in the last five (5) years, either directly or indirectly.  To the knowledge of
the Company, no event, fact or circumstance has occurred in the five (5) years
prior to the date hereof or exists that is reasonably likely to result in a
finding of noncompliance with any applicable law relating to anticorruption.
Neither the Company nor its Subsidiaries nor any of their respective directors,
managers, partners, officers or employees nor, to the knowledge of the Company,
any third party representative of the Company or any of its Subsidiaries with
respect to any matter relating to the Company or any of its Subsidiaries,
(x) has taken any action which would cause the Company or any such Subsidiary to
be in violation of the FCPA, or any rules or regulations thereunder if such law,
rules and regulations were applicable thereto or (y) has failed to take any
action which would cause the Company or any such Subsidiary

 

45

--------------------------------------------------------------------------------


 

to be in violation of the FCPA, or any rules or regulations thereunder if such
law, rules and regulations were applicable thereto.  Neither the Company nor its
Subsidiaries nor any of their respective directors, managers, partners, officers
or employees nor, to the knowledge of the Company, any third party
representative of the Company or any of its Subsidiaries with respect to any
matter relating to the Company or any of its Subsidiaries, has offered, paid,
promised to pay, or authorized, or will offer, pay, promise to pay, or
authorize, directly or indirectly, the giving of money or anything of value to
any Official, or to any other Person while knowing or being aware of a high
probability that all or a portion of such money or thing of value will be
offered, given or promised, directly or indirectly, to any Official, for the
purpose of:  (i) influencing any act or decision of such Official in his, her or
its official capacity, including a decision to fail to perform his, her or its
official duties or functions; or (ii) inducing such Official to use his, her or
its influence with any Governmental Body to affect or influence any act or
decision of such Governmental Body, or to obtain an improper advantage in order
to assist the Company or any such Subsidiary, or any third-party in obtaining or
retaining business for or with, or directing business to, the Company or any of
its Subsidiaries.  For purposes of this Agreement, an “Official” shall include
any appointed or elected official, any government employee, any political party,
party official, or candidate for political office, or any officer, manager,
director or employee of any Governmental Body.

 

4.26                        Bank Accounts.  Schedule 4.26 lists the names,
account numbers, authorized signatories and locations of all banks and other
financial institutions at which the Company or any of its Subsidiaries has an
account or safe deposit box and the name of each Person authorized to draft on
or have access to any such account or safe deposit box.

 

4.27                        Disclaimer of Other Representations and Warranties.

 

(a)                                 The parties to this Agreement understand,
acknowledge and agree that except for the representations and warranties
contained in this Article IV or in the Indian Equity Purchase Agreement, none of
the Company or any Subsidiary or representative thereof has made or makes any
other express or implied representation or warranty, either written or oral, on
behalf of the Company, or any representation or warranty arising from statute or
otherwise at law with respect to the Company or any of its Subsidiaries.  This
Section 4.27(a) shall not limit the right of any Purchaser Indemnified Party to
recover for claims in the nature of fraud committed in respect of such
representations or warranties subject to Article IX.

 

(b)                                 Without limiting the generality of the
foregoing, the parties to this Agreement understand, acknowledge and agree that
other than the representations and warranties set forth in this Article IV or in
the Indian Equity Purchase Agreement, neither the Company nor any of its
respective representatives, employees, agents, officers, directors or
shareholders, has made or shall be deemed to have made, any representations or
warranties in the materials and documents relating to the business of the
Company made available to Purchaser, including due diligence or Data Room
materials, or in any presentation concerning the business of the Company by
management of the Company or others in connection with the transactions
contemplated hereby or otherwise, and no statement contained in any of such
materials or made in any such presentation will be deemed a representation or
warranty hereunder or shall be (or be deemed to be) relied upon by Purchaser in
executing, delivering and performing this Agreement, the Related Agreements to
which it is a party and the transactions contemplated hereby and thereby. It is
understood that any cost estimates, projections or other predictions, data,
financial information, memoranda or offering materials or presentations,
including any offering memorandum or similar materials made available by the
Company and its representatives are not and will not be deemed to be or to
include representations or warranties of the Company or its respective
employees, directors, stockholders and are not and will not be deemed to be
relied upon by Purchaser in executing, delivering and performing this Agreement
and the Related Agreement to which it is a party, and the transactions
contemplated hereby and thereby. This Section 4.27(b) shall not limit the right
of any Purchaser Indemnified Party to recover for claims in the nature of fraud
committed in respect of such materials subject to Article IX.

 

46

--------------------------------------------------------------------------------


 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF EACH EQUITYHOLDER

 

As a material inducement to Purchaser to enter into this Agreement and
consummate the transactions contemplated hereby, except as set forth on the
Schedules, each US Equityholder, severally on behalf of itself, himself or
herself only, hereby makes to Purchaser the representations and warranties
contained in this Article V as of the date hereof (which representations and
warranties shall be (and shall be deemed to be) qualified by the disclosures
made in the Schedules as provided for in Section 11.2).

 

5.1                               Organization; Authority.  If such US
Equityholder is an entity:  (a) such US Equityholder is an entity duly
organized, validly existing and in good standing under the Laws of the State of
its organization; and (b) the execution, delivery and performance of this
Agreement and all of the other agreements and instruments executed by such US
Equityholder pursuant to the requirements set forth herein have been duly
authorized by such US Equityholder (and its governing body), and no other act or
other proceeding on the part of such US Equityholder (or its governing body) is
necessary to authorize the execution, delivery or performance of this Agreement
or the other agreements executed by such US Equityholder pursuant to the
requirements set forth herein and the consummation of the transactions
contemplated hereby or thereby.  If such US Equityholder is an individual, such
US Equityholder has all requisite legal capacity to execute and deliver this
Agreement and any other Related Agreement to which such US Equityholder is a
party and to consummate the transactions contemplated hereby and thereby and to
perform such US Equityholder’s obligations hereunder and thereunder.  Assuming
the due authorization, execution and delivery of this Agreement by Purchaser,
the US Company and the other US Equityholders, this Agreement and any other
agreement entered into in connection herewith with such US Equityholder
constitutes legal, valid and binding obligations of such US Equityholder,
enforceable against such US Equityholder in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
equitable principles (regardless of whether enforcement is sought in a
Proceeding at Law or in equity).

 

5.2                               Title to Common Shares.  Such US Equityholder
is the record and beneficial owner of and has good and valid title to the Common
Shares set forth opposite such US Equityholder’s name on Schedule 4.2 (the
“Equityholder’s Shares”), free and clear of any Encumbrances.  Except as set
forth on Schedule 4.2, there are no Contracts to which such US Equityholder is a
party with respect to the voting of any of the Common Shares held by such US
Equityholder or which restrict such US Equityholder’s ability to transfer such
Common Shares and such US Equityholder holds no other equity (or right to
equity) in the US Company.

 

5.3                               No Conflicts.

 

(a)                                 The execution and delivery by such US
Equityholder of this Agreement and the Related Agreements to which such US
Equityholder is a party and the consummation by such US Equityholder of the
transactions contemplated hereby and thereby in accordance with the terms hereof
and thereof, do not:  (i) violate, conflict with or result in an event of
default (whether after the giving of notice, lapse of time or both) under, give
rise to a right of termination of, or require any notice or approval under, any
contract to which such US Equityholder is a party; (ii) conflict with, or result
in any violation of, any provision of its Organizational Documents of such US
Equityholder if such US Equityholder is an entity; or (iii) violate or result in
a violation of, or constitute a default under (whether after the giving of
notice, lapse of time or both), any provision of any Law applicable to such US
Equityholder, in each case, that would (A) prevent, hinder or materially delay
the consummation of the Purchase of such US Equityholder’s Common Shares or
(B) otherwise prevent, hinder or materially delay performance by such US
Equityholder of any of its, his or her obligations under this Agreement or any
Related Agreement to which such US Equityholder is a party.

 

47

--------------------------------------------------------------------------------


 

(b)         Except as set forth on Schedule 4.4(b), no notice to, declaration or
filing with, or consent or approval of any Governmental Body, is required by or
with respect to such US Equityholder or any of its Affiliates in connection with
the execution and delivery by such US Equityholder of this Agreement or any
Related Agreement to which such US Equityholder is a party, and the consummation
by such US Equityholder of the transactions contemplated by this Agreement or
any Related Agreement (to which  such US Equityholder is a party) in accordance
with the terms hereof, except for any additional notice, declaration or filing
with, or consent or approval of, any Governmental Body, in each case, that would
(A) prevent, hinder or materially delay the consummation of the Purchase of such
US Equityholder’s Common Shares or (B) otherwise prevent, hinder or materially
delay performance by such US Equityholder of any of its/his material obligations
under this Agreement, except for the filing of a pre-acquisition notification
and report by certain Equityholders under the HSR Act, and the expiration or
termination of applicable waiting periods thereunder.

 

5.4          Litigation.  There is no litigation, action, suit, proceeding,
claim, arbitration or investigation pending or, to the knowledge of such US
Equityholder, threatened in writing against such US Equityholder, nor is such US
Equityholder subject to any outstanding order, writ, judgment, injunction or
decree that, in any case, would (a) prevent, hinder or materially delay the
consummation of the Purchase of such US Equityholder’s Common Shares or
(b) otherwise prevent, hinder or materially delay performance by such
Equityholder of any of its, his or her obligations under this Agreement or any
Related Agreement to which such US Equityholder is a party.

 

5.5          No Brokers.  Such US Equityholder has not incurred, and will not
incur, directly or indirectly, any Liability for brokerage or finders’ fees or
agents’ commissions, fees related to investment banking or similar advisory
services or any similar charges in connection with this Agreement or any
transaction contemplated hereby, nor will Purchaser, the Company nor any of
their respective Subsidiaries incur, directly or indirectly, any such Liability
based on arrangements made by or on behalf of any such Person.

 

5.6          Disclaimer of Other Representations and Warranties.  (a) The
parties to this Agreement understand, acknowledge and agree that except for the
representations and warranties contained in Article V, none of the US
Equityholders or representative thereof has made or makes any other express or
implied representation or warranty, either written or oral, on behalf of the US
Equityholders or any representation or warranty arising from statute or
otherwise at law with respect to the US Company or any of its Subsidiaries. 
This Section 5.6(a) shall not limit the right of any Purchaser Indemnified Party
to recover for claims in the nature of fraud committed in respect of such
representations or warranties subject to Article IX.

 

(b)           Without limiting the generality of the foregoing, the parties to
this Agreement understand, acknowledge and agree that other than the
representations and warranties set forth in this Article V or the Letter of
Transmittal, none of the US Equityholders (nor any of its respective
representatives, employees, agents, officers or directors) has made or shall be
deemed to have made, any representations or warranties in the materials and
documents relating to the business of the US Company made available to
Purchaser, including due diligence or Data Room materials, or in any
presentation concerning the business of the US Company by management of the US
Company or others in connection with the transactions contemplated hereby or
otherwise, and no statement contained in any of such materials or made in any
such presentation will be deemed a representation or warranty hereunder or shall
be (or be deemed to be) relied upon by Purchaser in executing, delivering and
performing this Agreement or any Related Agreement and the transactions
contemplated hereby and thereby. It is understood that any cost estimates,
projections or other predictions, data, financial information, memoranda or
offering materials or presentations, including any offering memorandum or
similar materials made available by the US Company and its representatives are
not and will not be deemed to be or to include representations or warranties of
any US Equityholder or any of its respective employees, representatives or
directors, and are not and will not be deemed to be relied

 

48

--------------------------------------------------------------------------------


 

upon by Purchaser in executing, delivering and performing this Agreement and the
Related Agreement to which it is a party, and the transactions contemplated
hereby and thereby. This Section 5.6(b) shall not limit the right of any
Purchaser Indemnified Party to recover for claims in the nature of fraud
committed in respect of such materials subject to Article IX.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As a material inducement to the Company to enter into this Agreement and
consummate the transactions contemplated hereby, except as set forth on the
Schedules, Purchaser hereby makes to the Company the representations and
warranties contained in this Article VI as of the date hereof.

 

6.1          Organization.  Purchaser is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware.

 

6.2          Authority.  Purchaser has all requisite corporate power and
authority to execute and deliver this Agreement and the Related Agreements to
which it is a party and to perform its obligations hereunder and thereunder. 
The execution, delivery and performance of this Agreement and the Related
Agreements to which it is a party, the performance by Purchaser of its
obligations hereunder and thereunder, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action by the board of directors of Purchaser.  No other action on the part of
Purchaser is necessary to authorize the execution and delivery by Purchaser of
this Agreement and the Related Agreements to which it is a party and the
consummation of the transactions contemplated hereby or thereby.  This Agreement
has been duly executed and delivered by Purchaser and, assuming due and valid
authorization, execution and delivery hereof by the Company and the
Equityholders, is a valid and binding obligation of Purchaser, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in a Proceeding at Law or in
equity).

 

6.3          No Conflict; Consents.  None of the execution, delivery, or
performance of this Agreement or any Related Agreement by Purchaser, the
consummation by Purchaser of the transactions contemplated hereby or thereby, or
compliance by Purchaser with any of the provisions hereof or thereof will
(i) conflict with or result in any breach or default (with or without due notice
or lapse of time or both) of any provision of Purchaser’s Organizational
Documents, (ii) require any filing with, notice by, or Permit, authorization,
consent, or approval of, any Governmental Body, (iii) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation, or
acceleration) under, any of the terms, conditions or provisions of any Contract
or obligation to which Purchaser or any of its Subsidiaries is a party or by
which it or any of its properties or assets may be bound, (iv) require from
Purchaser or any of its Subsidiaries any notice to, declaration or filing with,
or consent or approval of any Person not a party to this Agreement (other than a
Governmental Body), or (v) violate any Order, statute, rule, or regulation
applicable to Purchaser or any of its Subsidiaries or any of its properties or
assets, in each case, except for such conflicts, breaches, defaults, waivers,
consents, approvals, notices, declarations or filings which, if not obtained or
made, would not be reasonably likely to have, individually or in the aggregate,
a Purchaser Material Adverse Effect, and except for the filing of a
pre-acquisition notification and report by Purchaser under the HSR Act, and the
expiration or termination of applicable waiting periods thereunder.

 

6.4          No Brokers.  Neither Purchaser nor any of their Affiliates has
entered into any Contract, arrangement or understanding with any Person or firm
that may result in the obligation of such entity to pay any finder’s fees,
brokerage or agent’s commissions or other like payments in connection with the

 

49

--------------------------------------------------------------------------------


 

negotiations leading to this Agreement or consummation of the Purchase.

 

6.5          No Reliance.  In connection with its decision to enter into this
Agreement or Related Agreement, and without limiting and in addition to Sections
4.27 and 5.7, Purchaser, for itself and on behalf of its Affiliates, including
the Designated Purchasers, acknowledges, represents, warrants, and agrees that
(a) Purchaser is a sophisticated party with such knowledge and experience in
business matters that it appreciates the merits and risks of consummating the
transactions contemplated hereby; (b) Purchaser is not relying upon any
representations and warranties and information other than that set forth in this
Agreement and the Related Agreements; (c) Purchaser is not relying upon any
forward-looking projections, forecasts, budgets or financial data (written or
oral) with respect to the US Company prepared by or furnished to Purchaser by or
on behalf of the US Company (“Forward-Looking Data”); (d) Purchaser recognizes
that significant uncertainties are inherent in the Forward-Looking Data and that
none of the US Equityholders nor the US Company has made any representations or
warranties, express or implied, relating to the Forward-Looking Data unless
expressly provided for in this Agreement or a Related Agreement; and
(e) Purchaser takes full responsibility for making its own evaluation as to the
adequacy and accuracy of the Forward-Looking Data.

 

6.6          Disclaimer of Other Representations and Warranties.

 

(a)         Except for the representations and warranties contained in
Article VI, none of Purchaser, its Affiliates or representative thereof has made
or makes any other express or implied representation or warranty, either written
or oral, on behalf of Purchaser, or any representation or warranty arising from
statute or otherwise at law with respect to Purchaser.  This
Section 6.6(a) shall not limit the right of any US Equityholder or the US
Company to recover for claims in the nature of fraud committed in respect of
such materials subject to Article IX.

 

(b)         Without limiting the generality of the foregoing, the parties to
this Agreement understand, acknowledge and agree that other than the
representations and warranties set forth in this Article VI or in the Indian
Equity Purchase Agreement, neither Purchaser nor any of its respective
representatives, employees, agents, officers, directors or shareholders, has
made or shall be deemed to have made, any representations or warranties in the
materials and documents relating to the business of Purchaser made available to
the Company or the Equityholders, or in any presentation concerning the business
of Purchaser by management of Purchaser or others in connection with the
transactions contemplated hereby or otherwise, and no statement contained in any
of such materials or made in any such presentation will be deemed a
representation or warranty hereunder or shall be (or be deemed to be) relied
upon by the US Company or the US Equityholders in executing, delivering and
performing this Agreement, the Related Agreements to which it is a party and the
transactions contemplated hereby and thereby. It is understood that any cost
estimates, projections or other predictions, data, financial information,
memoranda or offering materials or presentations, including any offering
memorandum or similar materials made available by Purchaser and its
representatives are not and will not be deemed to be or to include
representations or warranties of Purchaser or its respective employees,
directors, stockholders and are not and will not be deemed to be relied upon by
the US Company or the US Equityholders in executing, delivering and performing
this Agreement and the Related Agreement to which it is a party, and the
transactions contemplated hereby and thereby. This Section 6.6(b) shall not
limit the right of any US Equityholder to recover for claims in the nature of
fraud committed in respect of such materials subject to Article IX.

 

50

--------------------------------------------------------------------------------


 

ARTICLE VII
ADDITIONAL AGREEMENTS

 

7.1          Public Disclosure; Confidentiality.

 

(a)         Public Disclosure.  Except as expressly provided for herein, the US
Company shall not (nor shall the US Company authorize or permit the Indian
Company or any Equityholder or Company Representative to), directly or
indirectly, issue or make any statement or communication to any third party
(other than its legal, accounting and financial advisors that are bound by
confidentiality restrictions) regarding the existence or subject matter of this
Agreement or any Related Agreement or the transactions contemplated hereby or
thereby (including any claim or dispute arising out of or related to this
Agreement, or the interpretation, making, performance, breach or termination
hereof and the reasons therefor) without the prior written consent of Purchaser
or as expressly provided for herein. The parties hereto acknowledge and agree
that notwithstanding anything to the contrary herein or in any confidentiality
agreement between or among the parties, Purchaser may disclose this Agreement,
any Related Agreement and the terms set forth herein and therein as required by
(but only to the extent required by) applicable Law or as required by Nasdaq.

 

(b)         Following Closing.  Following the Closing, each US Equityholder
shall hold in confidence the existence of and terms of this Agreement and the
Related Agreements, and any and all Confidential Information (collectively, the
“Covered Information”), in each case, except to the extent that such Covered
Information is disclosed in connection with the performance of such US
Equityholder’s duties as a service provider to Purchaser, the US Company and/or
its Subsidiaries (and in accordance with any agreements entered into in
connection with such service relationship) or is generally available to the
public through no fault of such US Equityholder or is disclosed by him/her in
any dispute brought before a Governmental Body with the Purchaser, the Company
and/or its Subsidiaries, but only to the extent required to defend or make
claims in connection with such dispute.  In addition, such US Equityholder may
disclose Confidential Information (a) to its, his or her tax and financial
advisors for purposes of complying with such US Equityholder’s tax obligations
or other reporting obligations under Law arising out of the transactions
contemplated hereby, the Related Agreements or the transactions contemplated
hereby or thereby, (b) to its, his or her legal counsel and accountants and
(c) to the Equityholders’ Representative.  Each US Equityholder hereby
acknowledges that such US Equityholder, its, his or her Affiliates and its, his
or her representatives are aware that the Covered Information may contain
material, non-public information about Purchaser and such US Equityholder hereby
agrees, on behalf of such US Equityholder and such Affiliates and
representatives, that each such Person may not purchase or sell any securities
of Purchaser while in possession of such information.  “Confidential
Information” means any confidential or proprietary information of the Company,
Purchaser or their respective Subsidiaries, including methods of operation,
customer lists, products, customer prices, inventions, trade secrets, marketing
methods, plans, intellectual property and other proprietary information.

 

7.2          E&O Tail Insurance Policy.

 

(a)         Prior to Closing Date, the US Company shall have purchased and fully
paid the premium (or include the premium payable as a Company Transaction
Expense if not paid prior to the Closing) for a 1-year extended reporting period
for its errors and omissions insurance, each of which shall by its terms survive
the Closing, having limits, terms and conditions no less favorable than the
terms of such insurance policies currently maintained by the US Company and its
Subsidiaries and the US Company shall cause such insurance to be bound not later
than the Closing Date.

 

7.3          Employee Benefit Arrangements.

 

(a)         Employee Retention Plan.  Purchaser and/or one of its Subsidiaries
shall establish an employee retention plan for certain of the continuing
employees of the Company as provided for in columns (ii) of Schedule 7.3(a) (the
“Employee Retention Plan”) that provides for certain payments for such
continuing employees who remain employed with Purchaser or one of its
Subsidiaries at the one (1) year anniversary of the Closing Date (the “Year 1
Payments”) and certain payments for such continuing

 

51

--------------------------------------------------------------------------------


 

employees who remain employed with Purchaser or one of its Subsidiaries at the
two (2) year anniversary of the Closing Date (the “Year 2 Payments”), subject to
the terms and conditions to be included in the Employee Retention Plan. 
Following the Closing, Purchaser shall cause the Company to pay out of Company
cash, together with all related employer payroll taxes, cash bonuses to certain
of the continuing employees of the Company in the amounts provided for in column
(i) of Schedule 7.3(a) (such bonuses together with such payroll taxes, the
“Closing Employee Bonuses”); provided, that in connection with and as a
condition to paying such bonuses, each such employee shall be required to sign a
customary release of claims against the Company and its Subsidiaries in a form
acceptable to the Purchaser (a “Retention Agreement”); provided, further, that
if any Closing Employee Bonus is not paid at or prior to Closing, such Closing
Employee Bonus shall be included in the calculation of Net Working Capital as a
liability of the Company.

 

7.4          Tax Matters.

 

(a)         Tax Returns.  The Equityholders’ Representative will prepare and
timely file (or cause to be prepared and timely filed) all Tax Returns of the US
Company for which the items of income, deductions, credits, gains or losses are
passed through to the US Equityholders under applicable Law with respect to any
Pre-Closing Tax Period (“Equityholder Prepared Returns”) on a basis consistent
with prior practice unless otherwise not permitted by applicable Law.  The
Equityholders’ Representative shall provide a draft of any such Tax Return and
related workpapers,  in each case that could reasonably be expected to impact
Purchaser or its Affiliates (including the Company) after the Closing Date, to
Purchaser for its review and comment at least (15) Business Days prior to the
respective due date of such Tax Return.  The Equityholders’ Representative shall
consider in good faith any changes reasonably requested by Purchaser with
respect to such Tax Returns.  Purchaser shall prepare and file or shall cause to
be prepared and filed all other Tax Returns required to be filed by the Company
and any of its Subsidiaries after the Closing Date for Pre-Closing Tax Periods,
including Tax Returns with respect to a Straddle Period, it being understood
that, all Taxes indicated as due and payable on such Tax Returns shall be the
responsibility of the Equityholders to the extent such Equityholders are liable
for such Taxes under Section 9.2.  Such Tax Returns shall be prepared in
accordance with past practices and customs unless otherwise required by
applicable Law.

 

(b)         Tax Contests.  Purchaser shall promptly notify the Equityholders’
Representative in writing upon receipt by Purchaser, the Company or any of its
Subsidiaries of notice in writing of any audit or other administrative
proceeding or inquiry or judicial proceeding involving Taxes that could give
rise to a claim for indemnification under Section 9.2 (a “Tax Contest”);
provided, that the failure of the notified party to give any other party notice
as provided herein shall not relieve such other party of its indemnification
obligations under Article IX except to the extent that such other party is
actually and materially prejudiced thereby.  Purchaser shall have the exclusive
right to control, conduct and settle any such Tax Contest, shall keep the
Equityholders’ Representative reasonably informed of all material developments
on a timely basis, and shall provide to the Equityholders’ Representative copies
of any written material correspondence received from the Taxing authority
related to such Tax Contest as reasonably requested by the Equityholders’
Representative; provided, however, that the Equityholders’ Representative shall
control any Tax Contest that relates solely to an Equityholder Prepared Return;
provided, further, that Purchaser shall be entitled to participate in any such
Tax Contest at its sole cost and expense and the Equityholders’ Representatives
shall not be entitled to settle or compromise any such matter with respect to an
Equityholder Prepared Return without the prior written consent of Purchaser,
which such consent shall not be unreasonably withheld, conditioned or delayed. 
In the event of any conflict or overlap between the provisions of this
Section 7.4(b) and Section 9.4, the provisions of this Section 7.4(b) shall
control.

 

(c)         Straddle Periods.  For purposes of this Agreement, in order to
apportion appropriately any Taxes relating to a Straddle Period, the portion of
any Taxes that are allocable to the Straddle Period shall be (i) in the case of
income Taxes and all other Taxes that are not imposed on a periodic

 

52

--------------------------------------------------------------------------------


 

basis, the amount that would be payable if the taxable year or period ended on
the Closing Date based on an interim closing of the books (and for such purpose,
the Tax period of any controlled foreign corporation, partnership or other
pass-through entity in which the Company holds a beneficial interest shall be
deemed to terminate at such time) and (ii) in the case of any Taxes that are
imposed on a periodic basis, the amount of such Taxes for the relevant period
multiplied by a fraction the numerator of which shall be the number of days from
the beginning of the period up to and including the Closing Date and the
denominator of which shall be the number of days in the entire period.

 

(d)         Tax Cooperation.  Purchaser, the US Company, its Subsidiaries and
the Equityholders’ Representative shall cooperate fully, as and to the extent
reasonably requested by the other parties hereto, in connection with the filing,
preparation and review of Tax Returns, and any Tax audits, Tax proceedings or
other Tax-related claims (including claims under this Agreement).  Such
cooperation shall include providing records and information that are reasonably
relevant to any such matters and in their possession (or if not in their
possession, if reasonably able to obtain), making employees available on a
mutually convenient basis to provide additional information, and explaining any
materials provided pursuant to this Section 7.4(d).  Purchaser, the US Company,
its Subsidiaries and the Equityholders’ Representative shall not destroy or
dispose of any Tax workpapers, schedules or other materials and documents in
their possession or under their control supporting Tax Returns of the US Company
for Pre-Closing Tax Periods until the seventh (7th) anniversary of the Closing
Date.

 

(e)         Transfer Taxes.  All sales, use, transfer, value added, goods and
services, gross receipts, excise, conveyance and documentary, stamp, recording,
registration, conveyance and similar Taxes and fees incurred in connection with
the transactions pursuant to this Agreement (“Transfer Taxes”) shall be borne by
the US Equityholders.  The party required by applicable Law to file any Tax
Return with respect to Transfer Taxes shall do so in the time and manner
prescribed by applicable Law.

 

7.5          Financial Statements.

 

(a)         As soon as reasonably practicable, but in any event prior to the
date that is twenty one (21) days following the Closing Date (the “Financial
Statement Completion Date”), the US Equityholders and the US Company shall use
reasonable best efforts to prepare and deliver, or cause to be prepared and
delivered to Purchaser, and the US Equityholders shall cause the Indian
Equityholders to cooperate in the preparation of, the historical financial
information, which Purchaser reasonably determines is required to be audited in
accordance with US Generally Accepted Auditing Standards as consistently applied
by Purchaser (“GAAS”) or  reviewed in the case of interim financials and filed
by Purchaser with the SEC pursuant to Item 9.01 of the Current Report on
Form 8-K as contemplated by the Exchange Act and the rules and regulations
promulgated thereunder as such required financial information is modified by any
relief granted to Purchaser by the SEC with respect to the scope of financial
information required to be filed together with an audit opinion or review report
thereon, as applicable, from the Audit Accountants (as defined herein) in the
form required by the SEC and applicable stock exchange (the “Historical
Financial Information”).  The Historical Financial Information will be prepared
in accordance with GAAP as of the dates and for the periods indicated.  The US
Equityholders will, and will cause the Indian Equityholders to, also cooperate
in all reasonable respects with S.R. Batliboi & Associates LLP (the “Audit
Accountant”) in connection with this audit of the Historical Financial
Information in accordance with GAAS.

 

(b)         The US Equityholders will, and will cause the Indian Equityholders
to, cooperate in all reasonable respects with Purchaser in Purchaser’s
preparation of the pro forma financial information relating to the acquisition
required pursuant to Item 9.01 of the Current Report on Form 8-K as contemplated
by the Exchange Act and the rules and regulations promulgated thereunder (the
“Pro Forma Financial Information”, and together with the Historical Financial
Information, the “Required Financial Information”), and will generally cooperate
with Purchaser’s reasonable requests in order to facilitate such preparation.

 

53

--------------------------------------------------------------------------------


 

(c)         The parties further acknowledge that the foregoing financial
information must be filed by Purchaser with the SEC under cover of an amendment
to a Current Report on Form 8-K not less than seventy-one (71) calendar days
after the initial filing of such Current Report on Form 8-K (the “Required
Filing Date”), which initial filing must be filed by Purchaser with the SEC not
less than four (4) days (as calculated under the SEC’s rules and regulations)
after the Closing Date.  Accordingly, time is of the essence with respect to the
observance of this Section 7.5.  The parties also acknowledge that any Purchaser
filings under the Securities Act of 1933, as amended, that require the Required
Financial Information also necessitate timely cooperation, including cooperation
in the performance of incremental audit procedures necessary, by the US Company
and the US Equityholders to facilitate the execution and filing of the Audit
Accountant’s Consent.

 

(d)         If the Required Financial Information is not filed by the Required
Filing Date, the US Equityholders agree, on a joint and several basis, to pay
Purchaser $1.5 million in liquidated damages (the “Penalty Fee”).

 

(e)         Prior to the signing of this Agreement, the Company and the
Equityholders’ Representative have made available to the Purchaser and its
representatives, and the Purchaser shall continue to have access to such
information during the Pre-Closing Period and following the Closing, the
Equityholders’ Representative shall continue to make available to the Purchaser
and its representatives (including the Audit Accountant), all information
required to prepare and deliver the Required Financial Information.

 

7.6          Release.  Effective for all purposes as of the Closing, each US
Equityholder acknowledges and agrees, on behalf of itself, himself or herself
and each of its, his or her agents, trustees, beneficiaries, directors,
managers, officers, Affiliates (other than the Company and its Subsidiaries),
Subsidiaries, estate, heirs, successors, assigns, members and partners (each
such Person, a “Releasor”), that:

 

(a)         Releasor hereby unconditionally and irrevocably and forever releases
and discharges Purchaser (in its capacity as the owner of the Company following
the Closing), the Company and their respective Subsidiaries, successors and
assigns, present or former directors, managers, partners, officers, employees
and agents (collectively, the “Released Parties”), of and from, and hereby
unconditionally and irrevocably waives, any and all claims, demands, debts,
losses, costs, expenses, proceedings, covenants, liabilities, suits, judgments,
damages, contracts, covenants, actions and causes of action, obligations,
accounts, attorney’s fees and liabilities of any kind or character whatsoever,
known or unknown, suspected or unsuspected, vested or contingent, in contract,
at law or in equity, by statute or otherwise which have existed or may have
existed, or which do, can, shall or may exist, through and including the Closing
or otherwise based on any act, omission, conduct, occurrence, decision, matter
or thing occurring at any time up to and including the Closing, solely to the
extent relating to such Equityholder’s investment in, ownership of any
securities in, any rights to proceeds upon the sale of, and/or (if applicable)
employment by, the Company or any Subsidiary thereof (individually and
collectively, “Claims”), except those Claims (i) for accrued wages payable in
the ordinary course of business in the current payroll cycle, or (ii) related to
any right of such Equityholder under this Agreement or any Related Agreement to
which such Equityholder is a party, including as a result of the fraud by
Purchaser or any right under Article IX.  In the case of any Releasor that, as
of immediately prior to the Closing, is or has ever been an employee of the
Company or any Affiliate thereof, such released Claims include (except as
otherwise excluded under this Section 7.6(a)), to the maximum extent permitted
by applicable Laws, any and all Claims:  (i) relating to or arising out of such
employment, the end of such employment and/or the terms and conditions of such
employment; (ii) of or for employment discrimination, harassment or retaliation
under any local, state or federal law or ordinance, including Title VII or the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended
the Equal Pay Act of 1963, as amended, or the Americans with Disabilities Act of
1990, as amended; (iii) under the Family and Medical Leave Act of 1993, as
amended, or under similar state

 

54

--------------------------------------------------------------------------------


 

or local Law; (iv) under the federal Worker Adjustment Retraining and
Notification Act or any similar state or local Law; (v) under the Employee
Retirement Income Security Act of 1974, as amended (excluding claims for
accrued, vested benefits under any pension or welfare benefit plan, subject to
the terms of the applicable plan and applicable Law); (vi) under any other
federal, state or local statute, Law, rule or regulation of the applicable
jurisdiction, including the California Fair Employment and Housing Act, the
California Family Rights Act and the California Labor Code; (vii) for wages
(excluding accrued wages payable in the ordinary course of business in the
current payroll cycle), bonuses, incentive compensation, stock, options or other
equity-based incentives, severance, vacation pay or any other compensation or
benefits, including under California Law and the Massachusetts Wage Act;
(viii) under or for violation of any public policy or Contract (express or
implied); (ix) for any tort, or otherwise arising under common law; (x) arising
under any policies, practices or procedures of the Company or any of its
Subsidiaries; (xi) any and all Claims for wrongful or constructive discharge,
breach of Contract (express or implied), infliction of emotional distress,
defamation; and (xii) any and all Claims for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters.

 

(b)         In connection with this release, Releasor is agreeing, effective as
of the Closing, to release, waive and to relinquish any and all rights and
benefits afforded by section 1542 of the Civil Code of the State of California,
or any similar or analogous provision of the laws of any other jurisdiction. 
Section 1542 of the Civil Code of the State of California provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(c)         Releasor understands the significance of this release of unknown
claims and waiver of statutory protection against a release of unknown claims,
and acknowledges and agrees that this waiver is essential and material
consideration in exchange for the entry of Purchaser into this Agreement.

 

(d)         Releasor represents and acknowledges that it, he or she has read
this release and understands its terms and has been given an opportunity to ask
questions of the Company’s representatives, and to consult with independent
legal counsel of its, his or her own choosing.  Releasor further represents that
in signing this release it, he or she does not rely, and has not relied, on any
representation or statement not set forth in this release made by any
representative of the Company or anyone else with regard to the subject matter,
basis or effect of this release or otherwise.

 

(e)         Releasor hereby acknowledges and agrees that neither the release
provided hereunder nor the furnishing of the consideration for the release given
hereunder will be deemed or construed at any time to be an admission by any
Released Party or Releasor of any improper or unlawful conduct.

 

(f)          Releasor hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim, or commencing, instituting or causing to be
commenced, any action, Proceeding, charge, complaint, or investigation of any
kind against any of the Released Parties, in any forum whatsoever (including any
administrative agency), that is based upon any Claim purported to be released
hereunder.  Notwithstanding the foregoing or anything to the contrary in this
release, it is understood and agreed that the release given herein does not
prohibit Releasor from filing an administrative charge with the Equal Employment
Opportunity Commission or similar equal employment
opportunity/anti-discrimination administrative agency (federal, state or
local).  The Releasor, however, waives any right to monetary or other recovery
in connection with any such charge and/or in the event any such federal, state
or local administrative agency pursues any claims on the Releasor’s behalf or
otherwise in connection with any such charge or relating to the Releasor’s
employment with Purchaser, the Company or any Affiliate, successor or assign.

 

55

--------------------------------------------------------------------------------


 

(g)         This release may be pleaded by the Released Parties as a full and
complete defense regarding any matter purported to be released hereby and may be
used as the basis for an injunction against any action at law or equity
instituted or maintained against them regarding such matter in violation of this
Section 7.6.  In the event any Claim is brought or maintained by a Releasor
against any Released Party in violation of this Agreement, the applicable
Releasor shall be responsible for all costs and expenses, including reasonable
attorneys’ fees, incurred by the Released Parties in defending same.

 

7.7          Restrictive Covenants.  For a period of three (3) years following
the Closing Date (the “Restricted Period”):  (a) Aniruddha Gadre shall not
directly or indirectly, through an Affiliate or otherwise, anywhere in the
Restricted Territory, whether as owner, partner, shareholder, director, manager,
consultant, agent, employee, co-venturer or otherwise, engage, participate or
invest in any business activity (including in respect of developing,
manufacturing or marketing any product or the performance of any service) that
is competitive with the products or services of the Company or any of its
Subsidiaries as of the Closing Date; provided, however, that the forgoing shall
not prohibit any possible investment in publicly traded stock of a Person
representing less than two percent (2%) of the outstanding stock of such Person
so long as Aniruddha Gadre shall not, directly or indirectly, through an
Affiliate or otherwise, anywhere in the Restricted Territory have active
participation in the management of such Person.  Aniruddha Gadre may request the
Purchaser’s prior written consent to be employed by or act as an employee,
consultant or independent contractor during the Restricted Period of an entity
that engages, inter alia¸ in a business that competes with the Company’s
business if Aniruddha Gadre is (and continues to be), during the Restricted
Period, employed or assigned as an employee, consultant or independent
contractor solely in a division or other segment of such entity that does not
(during the Restricted Period) engage in a business that competes with the
Company’s business and Aniruddha Gadre otherwise complies with this Section 7.7,
which Purchaser consent shall not be unreasonably withheld, delayed or
conditioned; (b) Aniruddha Gadre shall not directly or indirectly, through an
Affiliate or otherwise, other than for the benefit of the Company, Purchaser or
their respective Subsidiaries, call upon, solicit, divert, take away, accept or
conduct any business from or with any of the suppliers or customers or
prospective customers of the Company or any of its Subsidiaries, or cause any
such suppliers or customers to terminate or adversely affect or materially
reduce their business relationship with the Company or any of its Subsidiaries;
or (c) no US Equityholder, either alone or in conjunction with any of his
Affiliates, shall directly or indirectly solicit, entice, attempt to persuade
any employee, independent contractor or consultant of the Company or any of its
Subsidiaries to leave for any reason or otherwise participate in or facilitate
the hire, directly or through another entity, of any person who is employed or
engaged by the Company or any of its Subsidiaries or who was employed or engaged
by the Company, Purchaser or their respective Subsidiaries within twelve (12)
months of any attempt to hire such Person.  Each US Equityholder acknowledges
and agrees that the length of the covenants set forth in this Section 7.7 are
reasonable and narrowly drawn to impose no greater restraint than is necessary
to protect the goodwill of the Company and its Subsidiaries (after giving effect
to the consummation of the Purchase).  The Restricted Period shall be extended
by each day the Restricted Party is in breach of this Section 7.7.  No breach by
the Company, Purchaser or any of their respective Subsidiaries of their
Contractual or other legal obligations to a US Equityholder shall constitute a
defense to enforcement of this Section 7.7.  Each US Equityholder acknowledges
and agrees that Purchaser’s failure to receive the entire goodwill and
confidential information of the Company and its Subsidiaries would have the
effect of substantially reducing the value of the Company to Purchaser, and this
Section 7.7 is necessary for the protection of such goodwill and confidential
information and thus is a condition to Purchaser entering into this Agreement.

 

7.8          Termination of Agreements.  Except for this Agreement, the Related
Agreements, the Key Employee Offer Documents and those agreements set forth on
Schedule 7.8, unless otherwise instructed in writing by Purchaser prior to the
Closing, the Company and its Subsidiaries shall terminate all Contracts between
the Company or any of its Subsidiaries, on the one hand, and one or more
Interested Parties, on the other hand, prior to the Closing, in each case
without any remaining Liability of any kind on the part of the Company, any of
its Subsidiaries, Purchaser or its Affiliates as a result of or in connection
with such

 

56

--------------------------------------------------------------------------------


 

termination or such Contract.  Each such termination agreement shall be in form
and substance reasonably acceptable to Purchaser.

 

7.9          Further Assurances; Integration Assistance.  Except as otherwise
provided in this Agreement, each of the parties hereto agrees to use its
commercially reasonable efforts before and after the Closing Date to take or
cause to be taken all action, to do or cause to be done, and to assist and
cooperate with the other party hereto in doing, all things necessary, proper or
advisable under applicable Law to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
as the other party hereto may reasonably require in order to carry out the
intent of this Agreement.  Without limiting the foregoing, Aniruddha Gadre
agrees to provide (a) twenty (20) hours per week during the ninety (90) day
period following the Closing Date and (b) as needed (but not to exceed twenty
(20) hours per month) for the period starting the ninetieth (90th) day following
the Closing Date until one hundred equity (180) days following the Closing Date,
in each case for purposes of integration of the business of the Company and its
Subsidiaries with the business of Purchaser and its Subsidiaries and other
advisory services, including assistance in the preparation of the Required
Financial Information.

 

ARTICLE VIII
 CLOSING DELIVERABLES

 

8.1          Closing Deliverables and Actions.

 

(a)         At or prior to the Closing, the US Company shall deliver or cause to
be delivered to Purchaser the following:

 

(i)            Company Transaction Expenses.  If available at or prior to
Closing, the US Company shall have delivered to Purchaser invoices or true
copies thereof, reflecting all Company Transaction Expenses other than invoices
of the type included in clause (b) of the definition of Company Transaction
Expenses, together with Payment Acknowledgements from all Persons receiving any
Company Transaction Expenses to the extent available prior to the Closing.

 

(ii)           Indebtedness.  The US Company shall have delivered to Purchaser
the Payoff Letters.

 

(iii)          Certificate.  The US Company shall have delivered to Purchaser,
on behalf of each Equityholder the Certificates duly endorsed in blank or
accompanied by duly executed transfer powers (unless such holder has provided
the documentation described in Section 3.1(a)(ii) with respect to such
certificate) together with Letters of Transmittal and any required tax
documentation.

 

(iv)          Resignation Letters.  The US Company shall have delivered to
Purchaser letters of resignation duly executed by each director (or other
similar position in the applicable governing body) and officer of the Company
and its Subsidiaries (unless otherwise instructed by Purchaser prior to the
Closing).

 

(v)           FIRPTA Compliance Certificate.  Purchaser shall have received a
copy of the FIRPTA Compliance Certificate, validly executed by a duly authorized
officer of the US Company.

 

(vi)          Spreadsheet.  Prior to the Closing, Purchaser shall have received
from the US Company the Spreadsheet in form and substance reasonably acceptable
to Purchaser.

 

57

--------------------------------------------------------------------------------


 

(vii)         Certificate of CEO of the Company.  Purchaser shall have received
a certificate, validly executed by the CEO of the US Company, certifying as to
(A) the terms and effectiveness of the Company’s Organizational Documents,
(B) the valid adoption of resolutions of the governing body of the Company
(whereby the Purchase, this Agreement, the Related Agreements to which the
Company is or will be a party, and the other transactions contemplated hereby
and thereby were unanimously approved by the members of such governing body),
and (C) the valid adoption and approval of this Agreement, the Related
Agreements and the transactions contemplated hereby and thereby by the
equityholders of the Company.

 

(viii)        Audit Accountant’s Consent.  Purchaser shall have received a copy
of an executed engagement letter between the Company and the Audit Accountant in
form reasonably acceptable to Purchaser that provides (A) the Audit Accountant’s
consent with respect to the filing of the Required Financial Information by
Purchaser with the SEC pursuant to Item 9.01 of the Current Report on Form 8-K
as contemplated by the Exchange Act and the rules and regulations promulgated
thereunder and a confirmation of their independence to issue an audit opinion
for the financial statements prepared in accordance with GAAS for the period
ending December 31, 2016, and (B) a quote to prepare the Required Financial
Information by Purchaser, and evidence reasonably satisfactory to Purchaser that
the Audit Accountant has all information required to prepare and deliver the
Required Financial Information (collectively, the “Audit Accountant’s Consent”).

 

(ix)          Employee Loans.  The US Company shall have delivered evidence
reasonably satisfactory to Purchaser that all Employee Loans have been paid in
full to the Company or any of its Subsidiaries.

 

(x)           Minimum Cash and Cash Equivalents.  The US Company shall have
delivered evidence satisfactory to Purchaser that (A) the Cash and Cash
Equivalents of the US Company at the Closing are at least $14,000,000 and
(B) the Cash and Cash Equivalents of the Indian Company at the Closing are at
least $1,000,000, which shall include current balance statements showing the
minimum Cash and Cash Equivalent balances are available and in unrestricted
accounts.

 

(xi)          Equityholder Loan Repayment.  The US Company shall have delivered
evidence reasonably satisfactory to Purchaser that the Equityholder Loan
Repayment shall be completed contingent on the occurrence of the Closing.

 

(b)         Employment Arrangements.

 

(i)            The Key Employee Offer Documents executed and delivered on the
date of this Agreement by each of the Key Employees shall be in full force and
effect, and no Key Employee shall have terminated his or her employment with the
Company or any of its Subsidiaries (as applicable) or expressed an intention or
interest in, or taken action toward terminating his or her employment with the
Company or any of its Subsidiaries (as applicable) at or prior to the Closing,
or with Purchaser (or any of its Subsidiaries) following the Closing.  All of
the Key Employees (A) shall have satisfied Purchaser’s customary employee
background investigation, and (B) shall be eligible to work in the United States
or India, as applicable.  Each Key Employee shall continue to be employed by the
Company or one of its Subsidiaries as the Closing.  No breaches, disputes or
repudiations by any Key Employee relating to his or her Key Employee Offer
Documents shall have occurred or be imminent or threatened.

 

58

--------------------------------------------------------------------------------


 

(c)         Consents and Approvals.  Each of the Signing Consents shall not have
been repudiated and remain in full force and effect.

 

(d)         Intercompany Accounts. The US Company shall have delivered evidence
reasonably satisfactory to Purchaser that all Intercompany Accounts have been
paid in full prior to the Closing.

 

ARTICLE IX
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

9.1          Survival.  The representations and warranties of the US Company and
each US Equityholder contained in this Agreement, any Related Agreement to which
any of them is a party or any certificate delivered by or on behalf of any such
Person hereunder or thereunder shall survive until the Holdback Expiration Date;
provided, that the Special Representations of the US Company shall survive until
eighteen (18) months following the Closing Date; provided, further, that the
Fundamental Representations of the US Company and the US Equityholders shall
survive until sixty (60) days following the expiration of the applicable statute
of limitations; provided, further, that any representations, warranties,
covenants and agreements in the Indian Equity Purchase Agreement shall survive
in accordance with the terms therein and shall not be impacted by any terms set
forth in this Article IX.  The representations and warranties of Purchaser
contained in this Agreement, any Related Agreement or any certificate delivered
by or on behalf of Purchaser hereunder or thereunder shall survive until the
Holdback Expiration Date; provided, that the Fundamental Representations of
Purchaser shall survive until sixty (60) days following the expiration of the
applicable statute of limitations; provided, further, that claims based on any
fraud by Purchaser, the US Company or any such US Equityholder shall survive to
the fullest extent allowed under Delaware law.  The covenants, agreements and
other indemnifications of a party hereunder shall survive in accordance with
their respective terms and a claim may be brought for a breach thereof within
the applicable statute of limitations; provided, further, that any
representations, warranties, covenants and agreements in the Indian Equity
Purchase Agreement shall survive in accordance with the terms therein and shall
not be impacted by any terms set forth in this Article IX.  If a Claim Notice
asserting a breach (or alleged breach) of a representation or warranty is
delivered (y) in the case of representations and warranties that survive until
the Holdback Expiration Date, on or before the Holdback Expiration Date, and
(z) in the case of all other representations or warranties, before the date on
which such representation or warranty ceases to survive as provided in
Section 9.1, then the claims described in such Claims Notice shall survive for
the benefit of all Indemnified Parties beyond the expiration of the applicable
survival period for such representation or warranty until such claims are fully
and finally resolved.  The parties further acknowledge that the time periods set
forth in this Section 9.1 for the assertion of claims under this Agreement are
the result of arms’ length negotiation among the parties and that they intend
for the time periods to be enforced as agreed by the parties.

 

9.2          Equityholder Indemnification.

 

(a)         Subject to the provisions of this Article IX, from and after the
Closing, each US Equityholder agrees, severally and not jointly (as provided for
in Section 9.2(f)), to indemnify and hold harmless the Purchaser Indemnified
Parties from and against, and shall compensate and reimburse the Purchaser
Indemnified Parties for, all Losses suffered, incurred or sustained by the
Purchaser Indemnified Parties, or any of them, arising under or as a result of
any of the following:

 

(i)            any breach (or an allegation that would amount to a breach in the
case of a third party claim) of a representation or warranty contained in
Article IV by the Company, or any certificate delivered pursuant to this
Agreement by or on behalf of the US Company as of the Closing;

 

59

--------------------------------------------------------------------------------


 

(ii)           any fraud, intentional misrepresentation or, with respect to
covenants, willful breach of this Agreement, the Indian Equity Purchase
Agreement or any certificate delivered by or on behalf of the Company as of the
Closing pursuant hereto or thereto, to the extent committed as of or prior to
the Closing, by the Company, any of its Subsidiaries or any authorized
representative thereof;

 

(iii)          any amounts owing to Purchaser pursuant to Section 2.6;

 

(iv)          any claims or threatened claims by or purportedly on behalf of any
holder or former holder of any equity of the Company or any of its Subsidiaries,
or in respect of any rights to acquire equity in the Company, any claims or
threatened claims alleging violations of fiduciary duty, or any claims or
threatened claims by any Person claiming to have rights to any portion of the
Purchase Price;

 

(v)           any inaccuracy or omission in the Spreadsheet, including any
amounts set forth therein that are paid to a Person in excess of the amounts
such Person is entitled to receive pursuant to the terms of this Agreement or
the Indian Equity Purchase Agreement or any amounts a Person was entitled to
receive pursuant to the terms of this Agreement or the Indian Equity Purchase
Agreement that were omitted from the Spreadsheet;

 

(vi)          any Company Transaction Expenses or any Indebtedness not accounted
for in the calculation of Estimated Debt or not reflected on the Closing Balance
Sheet;

 

(vii)         those matters set forth on Schedule 9.2(a)(vii) (each, a “Special
Indemnity”, and collectively, the “Special Indemnities”);

 

(viii)        any Indemnified Taxes; and/or

 

(ix)          the Penalty Fee.

 

(b)         Subject to the provisions of this Article IX, from and after the
Closing, each US Equityholder severally agrees, severally and not jointly (as
provided for in Section 9.2(f)), to indemnify and hold harmless the Purchaser
Indemnified Parties from and against, and shall compensate and reimburse the
Purchaser Indemnified Parties for, all Losses suffered, incurred or sustained by
the Purchaser Indemnified Parties, or any of them, arising under or as a result
of any of the following:

 

(i)            any breach (or an allegation that would amount to a breach in the
case of a third party claim) of a representation or warranty contained in
Article V;

 

(ii)           any failure by such US Equityholder to perform or comply with any
covenant or agreement applicable to such US Equityholder contained in this
Agreement;

 

(iii)          any fraud, intentional misrepresentation or, with respect to
covenants, willful breach of this Agreement by such US Equityholder; and

 

(iv)          any amounts owing to Purchaser from such US Equityholder pursuant
to Section 2.8(d).

 

(c)         For the purpose of this Section 9.2, (i) when determining whether a
breach has occurred of any representation, warranty, covenant or agreement given
or made by the US Company or a US Equityholder that is qualified or limited in
scope as to material, material adverse effect, Company

 

60

--------------------------------------------------------------------------------


 

Material Adverse Effect or any other materiality qualifications or limitations,
account shall be taken of such qualifications and/or limitations; and
(ii) following the occurrence of a breach, when determining the amount of any
Losses resulting or arising from such breach, such qualifications and/or
limitations shall be ignored.

 

(d)         The Equityholders shall not have any right of contribution,
indemnification or right of advancement from the Company, Purchaser or any of
their respective Subsidiaries with respect to any Loss claimed by a Purchaser
Indemnified Party.

 

(e)         The US Company and the US Equityholders hereby agree that the
Purchaser Indemnified Parties’ rights to indemnification, compensation and
reimbursement contained in this Article IX relating to the representations,
warranties, covenants and obligations of the US Company and the US Equityholders
are part of the basis of the bargain contemplated by this Agreement and the
Related Agreements.   For purposes of this Agreement, each statement or other
item of information set forth in the Schedules (other than the Schedules
delivered by Purchaser) shall be deemed to qualify the representations and
warranties made by the US Company or the US Equityholders in this Agreement.

 

(f)          The Purchaser Indemnified Parties’ indemnification rights pursuant
to Section 9.2 shall be limited as follows:

 

(i)            The Purchaser Indemnified Parties shall not be entitled to any
recovery under Section 9.2(a)(i) or Section 9.2(b)(i) until such time (if at
all) as the total amount of all Losses that have been suffered or incurred by
the Purchaser Indemnified Parties with respect to such matters exceeds $500,000
in the aggregate (the “Basket”); and in such event, the Purchaser Indemnified
Parties shall, subject to the limitations set forth in Section 9.2(f)(ii), be
entitled to be indemnified against and compensated and reimbursed for all Losses
that have been suffered or incurred by the Purchaser Indemnified Parties, from
the first dollar of such Losses, including the Basket; provided, that the
limitation set forth in this Section 9.2(f)(i) shall not apply to any
indemnification claims for (i) any fraud or intentional misrepresentation or
(ii) any breach (or alleged breach) of any Fundamental Representation.

 

(ii)           The maximum amount that the Purchaser Indemnified Parties may
recover from each US Equityholder for any Losses that have been suffered or
incurred by the Purchaser Indemnified Parties:

 

(A)          under Section 9.2(a)(i) and Section 9.2(b)(i) shall be limited to
such US Equityholder’s US Pro Rata Portion of the General Cap; provided, that
(i) in the case of any breach or alleged breach of the Fundamental
Representations of the Company or such US Equityholder, the maximum amount that
the Purchaser Indemnified Parties may recover from such US Equityholder shall be
limited to such US Equityholder’s US Pro Rata Portion of the Overall Cap, and
(ii) in the case of any breach or alleged breach of the Special Representations
and claims under the Special Indemnities, the maximum amount that the Purchaser
Indemnified Parties may recover from such US Equityholder shall be limited to
such US Equityholder’s US Pro Rata Portion of $35 million, except as provided
for under Section 9.2(f)(ii)(C);

 

(B)          under Section 9.2(a) (other than Section 9.2(a)(i), the Special
Indemnities and the Penalty Fee) and Section 9.2(b) (other than
Section 9.2(b)(i)) shall be limited to such US Equityholder’s US Pro Rata
Portion of the Overall Cap, in each case, except as provided for under
Section 9.2(f)(ii)(C); and

 

61

--------------------------------------------------------------------------------


 

(C)          in the case of fraud, intentional misrepresentation or, with
respect to covenants, willful breach by such US Equityholder, there shall be no
limit on the amount recoverable by the Purchaser Indemnified Parties; provided,
that in the case of willful breach of Section 7.5, the US Equityholders shall
only be responsible to the extent such Losses were caused by such US
Equityholder’s actions.

 

(iii)          For the avoidance of doubt, (A) if and solely to the extent the
amount of a Loss is recovered by a Purchaser Indemnified Party through the
actual payment of a payable claim hereunder (including under this Article IX) to
such Purchaser Indemnified Party, the same amount of such Loss shall not be
recovered again by such Purchaser Indemnified Party by reason of such Loss being
available for indemnification under more than one provision of this Agreement,
and (B) if and solely to the extent that a Loss in connection with an
indemnifiable matter was expressly taken into account in connection with
calculations of the Estimated Net Working Capital or the Estimated Debt, the
same amount of such Loss shall not be recovered under this Article IX, but, in
the case of the immediately preceding clauses (A) and (B), the amount, if any,
of Loss that exceeds the amount already recovered under clause (A) or already
taken into account under clause (B) shall be recoverable but, in all cases,
subject to the terms and conditions of this Article IX.

 

(g)         In the case of indemnifiable Losses arising from Sections 9.2(a) and
9.2(b), other than in the case of fraud, intentional misrepresentation or, with
respect to covenants, willful breach, the Purchaser Indemnified Parties shall
first seek payment for such Losses from the Holdback Amount (at which time,
there shall be a corresponding reduction to the Holdback Amount for the amount
of such Losses), and to the extent the Holdback Amount has been released or is
insufficient to cover the entire amount of such indemnifiable Losses, such
Losses shall be recoverable as follows:  (A) if such Losses are due (after a
final determination of the amount of Losses, through mutual agreement, court or
otherwise) prior to the payment of the Anniversary Payments or the 18-Month
Payments to the US Equityholders, the Purchaser Indemnified Parties may set-off
the amount of such Losses with respect to such claim against any Anniversary
Payments or any 18-Month Payments payable to the US Equityholders as the same
becomes due hereunder through a reduction to the Anniversary Purchase Price; and
(B) to the extent the Anniversary Payments or the 18-Month Payments have been
paid or the remaining Anniversary Payments and the 18-Month Payments to be paid
are insufficient (together with any portion of the Holdback Amount that remains
withheld) to cover the entire amount of such indemnifiable Losses, the Purchaser
Indemnified Parties may thereafter seek recovery directly from the US
Equityholders based on its, his or her US Pro Rata Portion.   Subject to the
foregoing, if a US Equityholder is obligated to indemnify or reimburse any
Purchaser Indemnified Party for any indemnification claim hereunder, the
Purchaser Indemnified Parties may set-off the amount of Losses with respect to
such claim (after a final determination of the amount of Losses owed to such
Purchaser Indemnified Party, through mutual agreement, court or otherwise)
against any amounts payable by Purchaser or its Affiliates to such US
Equityholder as the same becomes due; provided, that the Holdback Amount may be
held by the Purchaser pending the final resolution of a claim as provided for in
Section 2.7.

 

(h)         If payment is to be made to a Purchaser Indemnified Party from the
Holdback Amount (with a corresponding reduction to the Holdback Amount),
Purchaser and the Equityholders’ Representative shall take all actions required
to release from the Holdback Amount to the applicable Purchaser Indemnified
Party the amount of cash so payable.  If payment is to be made to a US
Equityholder from the Holdback Amount, Purchaser and the Equityholders’
Representative shall take all actions required to release from the Holdback
Amount to the Equityholders’ Representative for further distribution to the US
Equityholders based on its, his or her US Pro Rata Portion of the amount of cash
so payable.

 

(i)          The Purchaser Indemnified Parties shall be third party
beneficiaries for purposes of this Section 9.2 and shall have the right to
enforce the provisions hereof.

 

62

--------------------------------------------------------------------------------


 

9.3          Purchaser Indemnification.

 

(a)         Subject to the provisions of this Article IX, from and after the
Closing, Purchaser agrees to indemnify and hold harmless the US Equityholders
from and against, and shall compensate and reimburse the US Equityholders for,
all Losses suffered, incurred or sustained by the US Equityholders, or any of
them, arising under or as a result of any of the following:

 

(i)            any breach (or an allegation that would amount to a breach in the
case of a third party claim) of a representation or warranty contained in
Article VI, or any certificate delivered by or on behalf of Purchaser in
connection herewith;

 

(ii)           any failure by Purchaser or any of its Subsidiaries to perform or
comply with any covenant or agreement applicable to Purchaser or any of its
Subsidiaries contained in this Agreement; and

 

(iii)          any fraud, intentional misrepresentation or, with respect to
covenants, willful breach of this Agreement, the Indian Equity Purchase
Agreement or any certificate delivered by or on behalf of Purchaser in
connection herewith or therewith by Purchaser, any of its Subsidiaries or any
authorized representative thereof.

 

(b)         For the purpose of this Section 9.3, (i) when determining whether a
breach has occurred of any representation, warranty, covenant or agreement given
or made by Purchaser that is qualified or limited in scope as to material,
material adverse effect, Purchaser Material Adverse Effect or any other
materiality qualifications or limitations, account shall be taken of such
qualifications and/or limitations; and (ii) following the occurrence of a
breach, when determining the amount of any Losses resulting or arising from such
breach, such qualifications and/or limitations shall be ignored.

 

(c)         Purchaser hereby agrees that the US Equityholders’ rights to
indemnification, compensation and reimbursement contained in this Article IX
relating to the representations, warranties, covenants and obligations of
Purchaser are part of the basis of the bargain contemplated by this Agreement
and the Related Agreements; and such representations, warranties, covenants and
obligations, and the rights and remedies that may be exercised by the US
Equityholders with respect thereto, shall not be waived, limited or otherwise
affected by or as a result of (and the US Equityholders shall be deemed to have
relied upon such representations, warranties, covenants or obligations
notwithstanding) any knowledge on the part of any of the US Equityholders or any
of their representatives (regardless of whether obtained through any
investigation by any US Equityholder or any representative of any US
Equityholder or through disclosure by Purchaser or any other Person, and
regardless of whether such knowledge was obtained before or after the execution
and delivery of this Agreement) or by reason of the fact that a US Equityholder
or any of its representatives knew or should have known that any representation
or warranty is or might be inaccurate or untrue.  For purposes of this
Agreement, each statement or other item of information set forth in the
Schedules delivered by Purchaser or any US Equityholder shall be deemed to
qualify the representations and warranties made by Purchaser in this Agreement.

 

(d)         The US Equityholders’ indemnification rights pursuant to Section 9.3
shall be limited as follows:

 

(i)            The US Equityholders shall not be entitled to any recovery
resulting from Section 9.3(a)(i) until such time (if at all) as the total amount
of all Losses that have been suffered or incurred by any one or more of the US
Equityholders with respect to such matters exceeds the Basket; and in such
event, US Equityholders shall, subject to the limitations set forth in
Section 9.3(d)(ii), be entitled to be indemnified against and compensated and
reimbursed for all

 

63

--------------------------------------------------------------------------------


 

Losses that have been suffered or incurred by the US Equityholders, from the
first dollar of Losses, including the Basket; provided, that the limitation set
forth in this Section 9.3(d)(i) shall not apply to any indemnification claims
for (i) any fraud, intentional misrepresentation or, with respect to covenants,
willful breach or (ii) any breach (or alleged breach) of the Fundamental
Representations.

 

(ii)                                  The maximum amount that the US
Equityholders may recover from Purchaser for any Losses that have been suffered
or incurred by the US Equityholders:

 

(A)                               under Section 9.3(a)(i) shall be limited to
the General Cap; provided, that (i) in the case of any breach, alleged breach or
inaccuracy of the Fundamental Representations of Purchaser, the maximum amount
that the US Equityholders may recover from Purchaser shall be limited to the
aggregate Consideration received by all US Equityholders pursuant to this
Agreement and the Indian Equity Purchase Agreement (including any amounts
received under Section 2.1(d) following the Closing) (not including
indemnifiable amounts under this Section 9.3), in each case, except as provided
for under Section 9.3(d)(ii)(C);

 

(B)                               under Section 9.3(a) (other than
Section 9.3(a)(i)) shall be limited to the aggregate Consideration received by
all Equityholders pursuant to this Agreement and the Indian Equity Purchase
Agreement (including any amounts received under Section 2.1(d) following the
Closing) (not including indemnifiable amounts under this Section 9.3), in each
case, except as provided for under Section 9.3(d)(ii)(C); and

 

(C)                               in the case of fraud, intentional
misrepresentation or, with respect to covenants, willful breach, there shall be
no limit on the amount recoverable by the US Equityholders.

 

(iii)                               For the avoidance of doubt, if and solely to
the extent the amount of a Loss is recovered by a US Equityholder through the
actual payment of a payable claim hereunder to such US Equityholder, the same
amount of such Loss shall not be recovered again by such US Equityholder by
reason of such Loss being subject to indemnification under more than one
provision of this Agreement, but, in the case of the immediately preceding
clauses, the amount, if any, of Loss that exceeds the amount already recovered
under such clause shall be recoverable on and subject to the terms and
conditions of this Article IX.

 

9.4                               Notice; Defense of Claims.  Any Indemnified
Party may make claims for indemnification hereunder by giving prompt written
notice thereof to the Equityholders’ Representative, in the case of claims made
by a Purchaser Indemnified Party, or to Purchaser, in the case of claims made by
a US Equityholder.  If indemnification is sought for a claim by or in respect of
any third party, the Indemnified Party shall also give the Equityholders’
Representative or Purchaser, as the applicable Indemnifying Party, a Claim
Notice as to which such Indemnified Party may request indemnification hereunder
or as to which the Basket may be applied as soon as is practicable and in any
event within twenty (20) days of the time that such Indemnified Party learns of
such claim; provided, however, that the failure to do so shall not relieve the
Indemnified Party from any Liability except to the extent that it is materially
prejudiced by the failure or delay in giving such notice.  In the case of any
third party claim, the Equityholders’ Representative or Purchaser, as or on
behalf of the applicable Indemnifying Parties, shall have the right to direct,
through counsel reasonably determined by it, the defense or settlement of any
such claim; provided, however, that prior to the Indemnifying Party assuming
control of such defense, it shall first verify in writing to the Indemnified
Party that such Indemnifying Party shall be fully responsible (with no
reservation of any rights) for all Liabilities relating to such third party
claim and that it shall provide full indemnification (subject to the limitations
on the

 

64

--------------------------------------------------------------------------------


 

Indemnifying Party’s obligations to provide indemnification as may be set forth
herein) to the Indemnified Party with respect to such third party claim by
paying any resulting Losses directly to the parties entitled thereto upon
resolution of such claims; provided further that the Indemnifying Party shall
not have the right to assume control of such defense and shall pay the
reasonable fees and expenses of counsel retained by the Indemnified Party if and
to the extent the Indemnifying Party is determined to have to pay Losses to the
Indemnified Party, if the third party claim which the Indemnifying Party seeks
to assume control:  (i) seeks non-monetary relief or, in the case of a
Governmental Body, the imposition of a fine or other disciplinary remedy,
(ii) involves criminal or quasi-criminal allegations, (iii) involves a Customer
or Supplier or (iv) involves a claim which the Indemnifying Party failed or is
failing to vigorously prosecute or defend.  If the Equityholders’ Representative
or Purchaser, as or on behalf of the applicable Indemnifying Parties, elects to
assume the defense of any such claim, the Equityholders’ Representative or
Purchaser, as applicable, shall consult with the Indemnified Party for the
purpose of allowing the Indemnified Party to participate in such defense.  If
the Equityholders’ Representative or Purchaser, as or on behalf of the
applicable Indemnifying Parties, elects not to defend or if, after commencing or
undertaking any such defense, the Equityholders’ Representative or Purchaser, as
applicable, fails to diligently prosecute or withdraws from such defense, the
Indemnified Party shall have the right to undertake the defense.  If the
Equityholders’ Representative or Purchaser, as or on behalf of the applicable
Indemnifying Parties, does not so assume control of such defense, the
Indemnified Party shall control such defense.  The Non-controlling Party may
participate therein at its own expense, which expense shall not be recoverable
as part of any indemnification claim.  The Non-controlling Party shall provide,
and shall cause Purchaser, the Company and its Subsidiaries or the US
Equityholders to provide, as applicable, the Controlling Party and its counsel
with access to its records and personnel relating to any such third party claim
during normal business hours and shall otherwise cooperate with the Controlling
Party in the defense or settlement thereof.  If the Controlling Party elects to
direct the defense of any such claim, the Non-controlling Party shall not pay,
or permit to be paid, any part of any claim or demand arising from such asserted
liability unless Controlling Party consents in writing to such payment.  If the
Controlling Party assumes the defense of any such claim and proposes to settle
such claim prior to a final judgment thereon, then the Controlling Party shall
give the Non-controlling Party prompt written notice thereof, and the
Non-controlling Party shall have the right to approve (such approval not to be
unreasonably withheld, conditioned or delayed) the settlement of such
Proceeding; provided, that in the case where the Controlling Party is Purchaser,
Purchaser may settle any such claim without the approval of the Equityholders’
Representative or any other Person, but such settlement of any such claim shall
not be determinative of the amount of Losses relating to such matter except to
the extent the settlement reduces the amount of the Losses.

 

9.5                               Remedies Exclusive.  This Article IX shall
constitute the sole and exclusive remedy after the Closing for recovery of
Losses by any Indemnified Party as a result of breaches of representations and
warranties by any party contained in this Agreement, and any covenant,
obligation or agreement to be performed by a party after the Closing under this
Agreement; provided, that notwithstanding anything herein to the contrary,
nothing in this Agreement shall limit the rights or remedies of any Indemnified
Party (a) in the case of fraud, intentional misrepresentation or, with respect
to covenants, willful breach (except as provided for in Section 9.2(f)(ii)(C)),
or (b) with respect to specific performance, injunctive and other equitable
relief.

 

9.6                               Treatment of Indemnity Payments.  Except as
required by applicable Laws, all payments made pursuant to this Article IX shall
be treated as adjustments to the Consideration for Tax purposes and such agreed
treatment shall govern for purposes of this Agreement.

 

9.7                               Offsets.  The Purchaser Indemnified Parties’
right to indemnification pursuant to this Article IX on account of any Losses
will be reduced by all insurance proceeds actually received by the Purchaser
Indemnified Parties under any Insurance Tails or other third party
indemnification or contribution proceeds actually received by the Purchaser
Indemnified Parties under Contracts to which the Company or one of its

 

65

--------------------------------------------------------------------------------


 

Subsidiaries is a party as of the Closing Date, in each case in respect of those
Losses, net of applicable costs and expenses involved in seeking such recovery
(including increases in premiums relating thereto).  Purchaser shall use good
faith efforts to seek such recovery from such insurance providers or third party
indemnities as if this Article IX did not exist.

 

9.8                               Mitigation.  Each party hereto shall use, and
shall cause its respective Affiliates (and their respective officers, directors,
managers, partners, employees, agents and representatives) to use, all
commercially reasonable steps to mitigate any Losses upon becoming aware of any
event or circumstance that would be reasonably expected to, or does, give rise
to any Losses.

 

ARTICLE X
EQUITYHOLDERS’ REPRESENTATIVE

 

10.1                        Appointment.  The Equityholders’ Representative
shall have full power and authority to take all actions under this Agreement and
any other agreement entered into or document delivered in connection with the
transactions contemplated by this Agreement that are to be taken by the
Equityholders’ Representative.  The Equityholders’ Representative shall take any
and all actions which it believes are necessary or appropriate under this
Agreement and any Related Agreement, including giving and receiving any notice
or instruction permitted or required under this Agreement or any Related
Agreement by the Equityholders’ Representative, interpreting all of the terms
and provisions of this Agreement or any Related Agreement, authorizing payments
to be made with respect hereto or thereto, obtaining reimbursement as provided
for herein for all out-of-pocket fees and expenses and other obligations of or
incurred by the Equityholders’ Representative in connection with this Agreement,
defending all indemnity claims pursuant to Article IX (an “Indemnity Claim”),
consenting to, compromising or settling all Indemnity Claims, conducting
negotiations with Purchaser, the Company and their respective agents regarding
such claims, dealing with Purchaser and the Company under this Agreement, taking
any other actions specified in or contemplated by this Agreement, and engaging
counsel, accountants or other representatives in connection with the foregoing
matters.

 

10.2                        Authorization.  Each US Equityholder hereby
authorizes the Equityholders’ Representative to:

 

(a)                           after the Closing, receive all notices or
documents given or to be given to such US Equityholder pursuant hereto or in
connection herewith or therewith and to receive and accept services of legal
process in connection with any Proceeding arising under this Agreement or any
Related Agreement;

 

(b)                           engage counsel, accountants and other advisors,
and incur other expenses in connection with this Agreement and the transactions
contemplated hereby or thereby, as the Equityholders’ Representative may in its
sole discretion deem necessary or appropriate; and

 

(c)                            take such action as the Equityholders’
Representative may in its sole discretion deem necessary or appropriate in
respect of:  (i) waiving any inaccuracies in the representations or warranties
of Purchaser contained in this Agreement or in any document delivered by
Purchaser pursuant hereto; (ii) taking such other action as the Equityholders’
Representative is authorized to take under this Agreement or any Related
Agreement; (iii) receiving all documents or certificates and making all
determinations, in its capacity as Equityholders’ Representative, required under
this Agreement or any Related Agreement; and (iv) all such actions as may be
necessary to carry out the responsibilities of the Equityholders’ Representative
contemplated by this Agreement or any Related Agreement, including the defense
and/or settlement of any claims for which indemnification is sought pursuant to
Article IX and any waiver of any obligation of Purchaser or the Company
(following the Closing).

 

66

--------------------------------------------------------------------------------


 

10.3                        Orders.  The Equityholders’ Representative is
authorized, in his sole discretion, to comply with final, nonappealable orders
or decisions issued or process entered by any court of competent jurisdiction or
arbitrator with respect to the Holdback Amount.  If any portion of the Holdback
Amount is disbursed to the Equityholders’ Representative and is at any time
attached, garnished or levied upon under any court order, or in case the
payment, assignment, transfer, conveyance or delivery of any such property shall
be stayed or enjoined by any court order, or in case any order, judgment or
decree shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, the Equityholders’ Representative is
authorized, in its sole discretion, but in good faith, to rely upon and comply
with any such order, writ, judgment or decree which it is advised by legal
counsel selected by it is binding upon it without the need for appeal or other
action; and if the Equityholders’ Representative complies with any such order,
writ, judgment or decree, he shall not be liable to any US Equityholder or to
any other Person by reason of such compliance even though such order, writ,
judgment or decree may be subsequently reversed, modified, annulled set aside or
vacated.

 

10.4                        Removal of Equityholders’ Representative; Authority
of Equityholders’ Representative.  A majority in interest of the US
Equityholders (measured by a majority of the US Pro Rata Portions of the
Equityholders) shall have the right at any time to remove the then-acting
Equityholders’ Representative and to appoint a successor Equityholders’
Representative; provided, however, that neither such removal of the then acting
Equityholders’ Representative nor such appointment of a successor Equityholders’
Representative shall be effective until the delivery to the Purchaser of
executed counterparts of a writing signed by such majority in interest of the US
Equityholders with respect to such removal and appointment, together with an
acknowledgement signed by the successor Equityholders’ Representative appointed
in such writing that he, she or it accepts the responsibility of successor
Equityholders’ Representative and agrees to perform and be bound by all of the
provisions of this Agreement applicable to the Equityholders’ Representative. 
Each successor Equityholders’ Representative shall have all of the power,
authority, rights and privileges conferred by this Agreement upon the original
Equityholders’ Representative, and the term “Equityholders’ Representative” as
used herein shall be deemed to include any interim or successor Equityholders’
Representative.

 

10.5                        Irrevocable Appointment.  Subject to Section 10.4,
the appointment of the Equityholders’ Representative hereunder is irrevocable
and any action taken by the Equityholders’ Representative pursuant to the
authority granted in this Article X shall be effective and absolutely binding as
the action of the Equityholders’ Representative under this Agreement.  Such
appointment shall occur immediately following the Closing.

 

10.6                        Tax Reporting.  The parties agree that all Tax
reporting to the US Equityholders or withholding on behalf of the US
Equityholders required of Purchaser with respect to payments made by the
Equityholders’ Representative or its payments affiliate will be performed by the
Equityholders’ Representative or its payments affiliate on Purchaser’s behalf.

 

ARTICLE XI
GENERAL PROVISIONS

 

11.1                        Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed delivered, given and received
(a) when delivered in person, (b) when transmitted by email or facsimile (with
written confirmation of completed transmission), (c) on the third (3rd) Business
Day following the mailing thereof by certified or registered mail (return
receipt requested) or (d) when delivered by an express courier (with written
confirmation of delivery) to the parties hereto at the following addresses (or
to such other address or facsimile number as such party may have specified in a
written notice given to the other parties):

 

67

--------------------------------------------------------------------------------


 

If to Purchaser or the Company (following the Closing), to each of the
following:

 

Virtusa Corporation
2000 West Park Drive,
Westborough, MA 01581

Attention:  General Counsel
Facsimile:  (508) 389-7224

Email:  ptutun@virtusa.com

 

with a copy (which shall not constitute notice) to:

 

Goodwin Procter LLP
100 Northern Avenue

Boston, MA 02210
Attention:  John J. Egan III; Joseph C. Theis Jr.; Jason Breen
Facsimile:  (617) 801-8864
Email:  jegan@goodwinlaw.com; jtheis@goodwinlaw.com;

jbreen@goodwinlaw.com

 

If to the Equityholders’ Representative or any Equityholder, to:

 

Aniruddha Gadre

1782 Spumante Pl

Pleasanton, CA 94566
Email:  agadre@me.com

 

with a copy (which shall not constitute notice) to:

 

P&A Law Offices

1st Floor

Dr Gopal Das Bhavan

28 Barakhamba Road

New Delhi 110 001

Attention:  Anand S. Pathak

Email:  apathak@palaw.in

 

Womble Bond Dickinson

2479 East Bayshore Rd, Suite 290

Palo Alto, CA, US 94303
Attention:  Jay Landrum
Facsimile:  (408) 703-5429
Email:  jay.landrum@wbd-us.com

 

11.2                        Disclosure Schedules.  Certain information set forth
in the Schedules is included solely for informational purposes and may not be
required to be disclosed pursuant to this Agreement.  The disclosure of any
information shall not be deemed to constitute an acknowledgment that such
information is required to be disclosed in connection with the representations
and warranties made by Purchaser, the Company or any Equityholder, as
applicable, in this Agreement or the Indian Equity Purchase Agreement or that
such information is material, nor shall such information be deemed to establish
a standard of materiality, nor shall it be deemed an admission of any liability
of, or concession as to any defense available to, Purchaser, the Company, the
Equityholders or the Equityholders’ Representative on behalf of the
Equityholders, as

 

68

--------------------------------------------------------------------------------


 

applicable.  The section number headings in the Schedules correspond to the
section numbers in this Agreement and any information disclosed in any section
of the Schedules shall be deemed to be disclosed and incorporated into any other
section of the Schedules where the relevance of such disclosure is reasonably
apparent solely on the face of such Schedules (without review of any document
referred to therein).  The information contained in the Schedule is solely for
purposes of this Agreement, and no information contained herein shall be deemed
to be an admission by any party hereof whatsoever, including of any obligation,
violation of Law, liability or breach of any agreement.

 

11.3                        Assignment.  Except as expressly permitted by the
terms hereof, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the Equityholders’ Representative (in the case of
Purchaser) or Purchaser (in the case of any other party); provided, however,
that Purchaser and its Affiliates (including the US Company following the
Closing) may assign this Agreement without the consent of any other party to any
bona fide purchaser of Purchaser or any of its Affiliates or to any lender of
Purchaser or its Affiliates (including the US Company) as collateral security.

 

11.4                        Severability.  If any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

11.5                        Interpretation.  Unless a clear contrary intention
appears:  (a) the singular number shall include the plural, and vice versa;
(b) reference to any gender includes each other gender; (c) reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof; (d) “include” and “including,” and variations thereof, shall not
be deemed to be terms of limitation, but rather shall be deemed to be followed
by the words “without limitation”; (e) all references in this Agreement to
“Schedules,” “Sections” and “Exhibits” are intended to refer to Schedules,
Sections and Exhibits to this Agreement, except as otherwise indicated; (f) the
table of contents and headings in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement, and shall
not be referred to in connection with the construction or interpretation of this
Agreement; (g) “or” is used in the inclusive sense of “and/or”; (h) with respect
to the determination of any period of time, “from” means “from and including”
and “to” means “to but excluding”; (i) “hereunder,” “hereof,” “hereto,” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular Article, Section or other provision hereof; and
(j) “shall” and “will” shall have the same meaning hereunder.

 

11.6                        Fees and Expenses.  Except as otherwise set forth in
this Agreement, each of Purchaser, on the one hand, and the Company and the
Equityholders, on the other hand, shall bear its own expenses in connection with
the negotiation and the consummation of the transactions contemplated by this
Agreement, any Related Agreement and any other agreement contemplated hereby.

 

11.7                        Choice of Law/Consent to Jurisdiction.  All
disputes, claims or controversies arising out of or relating to this Agreement,
or the negotiation, validity or performance of this Agreement, or the
transactions contemplated hereby shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to its
rules of conflict of laws.  Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the state
courts of the State of Delaware and of the United States District Court for the
District of Delaware (the “Chosen Courts”) for any Proceeding arising out of or
relating to this Agreement, or the negotiation, validity or performance

 

69

--------------------------------------------------------------------------------


 

of this Agreement, or the transactions contemplated hereby (and agrees not to
commence any Proceeding relating thereto except in such courts), waives any
objection to the laying of venue of any such Proceeding in the Chosen Courts and
agrees not to plead or claim in any Chosen Court that such Proceeding brought
therein has been brought in any inconvenient forum.  Each of the parties hereto
agrees, (a) to the extent such party is not otherwise subject to service of
process in the State of Delaware (pursuant to clause (b) below or otherwise), to
appoint and maintain an agent in the State of Delaware as such party’s agent for
acceptance of legal process and (b) that service of process may also be made on
such party by prepaid certified mail with a proof of mailing receipt validated
by the United States Postal Service constituting evidence of valid service. 
Service made pursuant to clauses (a) or (b) above shall have the same legal
force and effect as if served upon such party personally within the State of
Delaware.  Notwithstanding any of the foregoing, the calculations made in the
Closing Statement shall be resolved in accordance with the provisions of
Section 2.6.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

11.8                        Amendment.  This Agreement may be amended only by a
written instrument executed by the Equityholders’ Representative and Purchaser.

 

11.9                        No Agreement Until Executed.  Irrespective of
negotiations among the parties or the exchanging of drafts of this Agreement,
this Agreement shall not constitute or be deemed to evidence a contract,
agreement, arrangement or understanding among the parties hereto unless and
until this Agreement is executed and delivered by the parties hereto.

 

11.10                 Mutual Drafting.  The parties hereto are sophisticated and
have been represented by attorneys throughout the transactions contemplated
hereby who have carefully negotiated the provisions hereof.  As a consequence,
the parties do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any agreement or instrument executed in
connection herewith, and therefore waive their effects.

 

11.11                 Specific Performance.  Each party agrees that in the event
of a breach of this Agreement by such party, money damages may be inadequate and
the other party may have no adequate remedy at law.  Accordingly, each party
agrees that the other party shall have the right, in addition to any other
rights and remedies existing in its favor, to enforce its rights and the other
party’s obligations hereunder not only by an action or actions for damages but
also by an action or actions for equitable relief, including injunction and
specific performance.  If any such action is brought by a party to enforce this
Agreement, the other party hereby waives the defense that there is an adequate
remedy at law or the requirement for the posting of any bond or similar
security.

 

11.12                 Miscellaneous.  This Agreement, together with the
Schedules and Exhibits hereto, and any documents executed by the parties
simultaneously herewith or pursuant thereto, constitute the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, written and oral, among the parties with
respect to the subject matter hereof, including that certain Letter of Intent
dated October 23, 2017.  This Agreement shall be binding upon and inure to the
benefits of the parties hereto and their respective successors and assigns and,
except as expressly set forth herein, is not intended to confer upon any other
Person any rights or remedies hereunder.  This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart.  Any signature
page delivered electronically or by facsimile (including transmission by
Portable Document

 

70

--------------------------------------------------------------------------------


 

Format or other fixed image form) shall be binding to the same extent as an
original signature page.  Except as otherwise set forth herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

 

11.13                 Extension; Waiver.  Waiver of any term or condition of
this Agreement by a party shall not be construed as a waiver of any subsequent
breach or waiver of the same term or condition by such party, or a waiver of any
other term or condition of this Agreement by such party.

 

11.14                 Currency Values.  For purposes of this Agreement, any
amount that is held in a foreign currency by the Company or any of its
Subsidiaries shall be converted into United States Dollars (the “Currency
Value”) on the basis of the value that is listed with respect to such foreign
currency in the page labeled as “Currencies” at
www.reuters.com/finance/currencies or the page (or listing) that is the
successor thereto as of the specific time and date specified in this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Equity Purchase
Agreement to be signed by their respective officers thereunto duly authorized,
all as of the date first written above.

 

 

US COMPANY:

ETOUCH SYSTEMS CORP.

 

 

 

By:

/s/Aniruddha Gadre

 

 

Name:

Aniruddha Gadre

 

 

Title:

CEO

 

 

 

 

EQUITYHOLDERS’ REPRESENTATIVE:

 

 

 

 

/s/Aniruddha Gadre

 

Aniruddha Gadre, in his capacity as Equityholders’ Representative

 

 

 

 

US EQUITYHOLDERS:

 

 

 

 

/s/Aniruddha Gadre

 

Aniruddha Gadre

 

 

 

THE GADRE FAMILY MULTIGENERATIONAL TRUST

 

 

 

By:

/s/Ann Rosevear

 

 

Name:

Ann Rosevear

 

 

Title:

Trustee

 

 

 

/s/Phaneesh Murthy

 

Phaneesh Murthy

 

[SIGNATURE PAGE TO EQUITY PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

PURCHASER:

VIRTUSA CORPORATION

 

 

 

By:

/s/Ranjan Kalia

 

 

Name:

Ranjan Kalia

 

 

Title:

EVP & CFO

 

--------------------------------------------------------------------------------